
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


AMENDED AND RESTATED
SENIOR SECURED REVOLVING
CREDIT AGREEMENT


Dated as of October 25, 2004

Among

UNIVERSAL COMPRESSION, INC.,
as US Borrower and Guarantor,

UNIVERSAL COMPRESSION (ONTARIO) LTD.,
as Canadian Borrower,

WACHOVIA BANK, NATIONAL ASSOCIATION,
as US Administrative Agent,

CONGRESS FINANCIAL CORPORATION (CANADA),
as Canadian Administrative Agent,

BANK ONE, N.A.,
as Syndication Agent,

and

THE LENDERS SIGNATORY HERETO

$125,000,000 Amended and Restated Senior Secured Revolving Credit Facility

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I    Definitions and Accounting Matters   1   Section 1.01   Terms
Defined Above   1   Section 1.02   Certain Defined Terms   1   Section 1.03  
Accounting Terms and Determinations   17
ARTICLE II    Commitments
 
17   Section 2.01   Loans and Letters of Credit   17   Section 2.02  
Borrowings, Continuations and Conversions, Letters of Credit   21   Section 2.03
  Changes of Commitments   22   Section 2.04   Fees   23   Section 2.05  
Several Obligations   24   Section 2.06   Notes   24   Section 2.07  
Prepayments   24   Section 2.08   Borrowing Base   26   Section 2.09  
Assumption of Risks   26   Section 2.10   Obligation to Reimburse and to Prepay
  27   Section 2.11   Lending Offices   28
ARTICLE III    Payments of Principal and Interest
 
29   Section 3.01   Repayment of Loans   29   Section 3.02   Interest   29
ARTICLE IV    Payments; Pro Rata Treatment; Computations; Etc
 
30   Section 4.01   Payments   30   Section 4.02   Pro Rata Treatment   30  
Section 4.03   Computations   31   Section 4.04   Agent Reliance   31  
Section 4.05   Set-off, Sharing of Payments, Etc   31   Section 4.06   Taxes  
32
ARTICLE V    Capital Adequacy
 
35   Section 5.01   Additional Costs   35   Section 5.02   Limitation on LIBOR
Loans   36   Section 5.03   Illegality   36   Section 5.04   Base Rate and Prime
Rate Loans Pursuant to Sections 5.01, 5.02 and 5.03.   36   Section 5.05  
Compensation   37   Section 5.06   Replacement Lenders   37
ARTICLE VI    Conditions Precedent
 
38   Section 6.01   Effectiveness   38   Section 6.02   Loans and Letters of
Credit   40   Section 6.03   Conditions Precedent for the Benefit of Lenders  
41   Section 6.04   No Waiver   41          


i

--------------------------------------------------------------------------------




ARTICLE VII    Representations and Warranties of US Borrower
 
41   Section 7.01   Legal Existence   41   Section 7.02   Financial Condition  
41   Section 7.03   Litigation   42   Section 7.04   No Breach   42  
Section 7.05   Authority   42   Section 7.06   Approvals   42   Section 7.07  
Use of Loans   42   Section 7.08   ERISA   42   Section 7.09   Taxes   43  
Section 7.10   Titles, Etc   43   Section 7.11   No Material Misstatements   44
  Section 7.12   Investment Company Act   44   Section 7.13   Public Utility
Holding Company Act   44   Section 7.14   Subsidiaries   44   Section 7.15  
Location of Business and Offices   44   Section 7.16   Defaults   44  
Section 7.17   Environmental Matters   45   Section 7.18   Compliance with the
Law   45   Section 7.19   Insurance   46   Section 7.20   Reserved   46  
Section 7.21   Hedging Agreements   46   Section 7.22   Restriction on Liens  
46
ARTICLE VIII    Representations and Warranties of Canadian Borrower
 
46   Section 8.01   Legal Existence   46   Section 8.02   No Breach   46  
Section 8.03   Authority   47   Section 8.04   Approvals   47   Section 8.05  
Defaults   47   Section 8.06   Income Tax Act (Canada)   47
ARTICLE IX    Affirmative Covenants
 
47   Section 9.01   Reporting Requirements   47   Section 9.02   Litigation   49
  Section 9.03   Maintenance, Etc   49   Section 9.04   Environmental Matters  
49   Section 9.05   Further Assurances   50   Section 9.06   Performance of
Obligations   50   Section 9.07   Reserved   50   Section 9.08   Reserved   50  
Section 9.09   Additional Collateral; Releases of Collateral   50   Section 9.10
  ERISA Information and Compliance   50          

ii

--------------------------------------------------------------------------------




ARTICLE X    Negative Covenants
 
51   Section 10.01   Debt   51   Section 10.02   Liens   52   Section 10.03  
Investments, Loans and Advances   52   Section 10.04   Dividends, Distributions
and Redemptions   53   Section 10.05   Reserved   53   Section 10.06   Nature of
Business   53   Section 10.07   Reserved   53   Section 10.08   Mergers, Etc  
53   Section 10.09   Proceeds of Notes; Letters of Credit   53   Section 10.10  
ERISA Compliance   54   Section 10.11   Sale or Discount of Receivables   54  
Section 10.12   Reserved   55   Section 10.13   Certain Financial Covenants   55
  Section 10.14   Sale of Properties   55   Section 10.15   Environmental
Matters   55   Section 10.16   Transactions with Affiliates   55   Section 10.17
  Subsidiaries   55   Section 10.18   Negative Pledge Agreements   55
ARTICLE XI    Events of Default; Remedies
 
56   Section 11.01   Events of Default   56   Section 11.02   Remedies   57
ARTICLE XII    The Administrative Agent
 
58   Section 12.01   Appointment, Powers and Immunities   58   Section 12.02  
Reliance by Administrative Agent   59   Section 12.03   Defaults   59  
Section 12.04   Rights as a Lender   59   SECTION 12.05   INDEMNIFICATION   59  
Section 12.06   Non-Reliance on Administrative Agent and other Lenders   60  
Section 12.07   Action by Administrative Agent   60   Section 12.08  
Resignation or Removal of Administrative Agent   60   Section 12.09  
Notification by US Administrative Agent   61          


iii

--------------------------------------------------------------------------------




ARTICLE XIII    Miscellaneous
 
61   Section 13.01   Waiver   61   Section 13.02   Notices   61   Section 13.03
  Payment of Expenses, Indemnities, etc   61   Section 13.04   Amendments, Etc  
64   Section 13.05   Successors and Assigns   64   Section 13.06   Assignments
and Participations   64   Section 13.07   Invalidity   65   Section 13.08  
Counterparts   66   Section 13.09   References   66   Section 13.10   Survival  
66   Section 13.11   Captions   66   SECTION 13.12   NO ORAL AGREEMENTS   66  
SECTION 13.13   GOVERNING LAW; SUBMISSION TO JURISDICTION   66   Section 13.14  
Interest   67   Section 13.15   Confidentiality   68   Section 13.16  
Effectiveness   69   SECTION 13.17   EXCULPATION PROVISIONS   69   Section 13.18
  Hedging Agreements   69   Section 13.19   USA Patriot Act Notice   70  
Section 13.20   Restatement   70
ARTICLE XIV    GUARANTY
 
70   Section 14.01   The Guaranty   70   Section 14.02   Subrogation   71

iv

--------------------------------------------------------------------------------



ANNEXES, EXHIBITS AND SCHEDULES

Annex I   —   List of US Tranche Commitments Annex II   —   List of Canadian
Tranche Commitments
Exhibit A
 
—
 
Form of Note Exhibit B-1   —   Form of US Borrowing, Continuation and Conversion
Request Exhibit B-2   —   Form of Canadian Borrowing, Continuation and
Conversion Request Exhibit C   —   Form of Compliance Certificate Exhibit D   —
  List of Security Instruments Exhibit E   —   Form of Assignment Agreement
Exhibit F   —   Form of Letter of Credit Application Exhibit G   —   Form of
Borrowing Base Certificate
Schedule 1.01
 
—
 
Equipment Fair Market Value Computation Schedule 2.01(b)   —   Existing Letters
of Credit Schedule 7.02   —   Liabilities Schedule 7.03   —   Litigation
Schedule 7.09   —   Taxes Schedule 7.10   —   Titles, etc. Schedule 7.14   —  
Subsidiaries Schedule 7.17   —   Environmental Matters Schedule 7.19   —  
Insurance Schedule 7.21   —   Hedging Agreements Schedule 7.22   —  
Restrictions on Liens Schedule 10.01   —   Debt Schedule 10.02   —   Liens
Schedule 10.03   —   Investments, Loans and Advances Schedule 10.16   —  
Transaction with Affiliates

v

--------------------------------------------------------------------------------



        THIS AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT
dated as of October 25, 2004, is among: UNIVERSAL COMPRESSION, INC., a
corporation formed under the laws of the State of Texas (the "US Borrower", and
in its capacity as guarantor of the Canadian Tranche Loans, the "Guarantor");
UNIVERSAL COMPRESSION (ONTARIO) LTD., a British Virgin Islands corporation (the
"Canadian Borrower"); WACHOVIA BANK, NATIONAL ASSOCIATION, formerly First Union
National Bank, individually and as US administrative agent for the Lenders
(herein, together with its successors in such capacity, the "US Administrative
Agent"); CONGRESS FINANCIAL CORPORATION (CANADA), individually and as Canadian
administrative agent for the Lenders (herein, together with its successors in
such capacity, the "Canadian Administrative Agent"); BANK ONE, N.A., together
with its successors in such capacity, the "Syndication Agent"); and each of the
lenders that is a signatory hereto or which becomes a signatory hereto pursuant
to Section 13.06 (individually, together with its successors and assigns, a
"Lender" and, collectively, the "Lenders").

R E C I T A L S

        A.    On February 9, 2001, the US Borrower, certain lenders and the US
Administrative Agent entered into a certain Senior Secured Revolving Credit
Agreement (as amended, modified or restated, the "Credit Agreement") whereby,
upon the terms and conditions therein stated, such lenders agreed to make
certain loans and extend credit to the US Borrower.

        B.    The US Borrower, the Lenders and the US Administrative Agent
mutually desire to amend and restate the Credit Agreement in its entirety to,
among other things, add a Canadian Borrower.

        C.    There are no loans outstanding under the Credit Agreement.

        D.    The letters of credit issued and outstanding under the Credit
Agreement are described on Schedule 2.01(b).

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and of the loans, extensions of credit and commitments
hereinafter referred to, the parties hereto agree to amend, restate and
supercede the Credit Agreement and carry forward the outstanding indebtedness
thereunder as follows:

ARTICLE I
Definitions and Accounting Matters

        Section 1.01    Terms Defined Above.    As used in this Amended and
Restated Senior Secured Revolving Credit Agreement, the terms "US Administrative
Agent," "Canadian Administrative Agent," "US Borrower," "Canadian Borrower,"
"Guarantor," "Lender," "Lenders," and "Syndication Agent" shall have the
meanings indicated above.

        Section 1.02    Certain Defined Terms.    As used herein, the following
terms shall have the following meanings (all terms defined in this ARTICLE I or
in other provisions of this Amended and Restated Senior Secured Revolving Credit
Agreement in the singular to have equivalent meanings when used in the plural
and vice versa):

        "ABS Facility" shall mean that certain $200,000,000 asset backed
securitization facility under that certain Indenture dated February 9, 2001,
between BRL Universal Compression Funding I 2002, L.P., as Issuer, and Wells
Fargo Bank, National Association, as Indenture Trustee, as amended, modified,
supplemented or restated from time to time.

        "Accounts Receivable" shall mean, for any Person, all of such Person's
accounts, instruments, contract rights, chattel paper, documents, and general
intangibles arising from the sale of goods and/or the rendition of services by
such Person in the ordinary course of business, and the proceeds thereof and all
security and guaranties therefor, whether now existing or hereafter created, and
all returned, reclaimed or repossessed goods, and all books and records
pertaining to the foregoing.

--------------------------------------------------------------------------------




        "Additional Costs" shall have the meaning assigned such term in
Section 5.01(a).

        "Administrative Agents" shall mean collectively, the US Administrative
Agent and the Canadian Administrative Agent.

"Affected Loans" shall have the meaning assigned such term in Section 5.04.

        "Affiliate" of any Person shall mean (i) any Person directly or
indirectly controlled by, controlling or under common control with such first
Person, (ii) any director or officer of such first Person or of any Person
referred to in clause (i) above and (iii) if any Person in clause (i) above is
an individual, any member of the immediate family (including parents, spouse and
children) of such individual and any trust whose principal beneficiary is such
individual or one or more members of such immediate family and any Person who is
controlled by any such member or trust. For purposes of this definition, any
Person which owns directly or indirectly 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation or 10% or more of the partnership or other ownership interests of
any other Person (other than as a limited partner of such other Person) will be
deemed to "control" (including, with its correlative meanings, "controlled by"
and "under common control with") such corporation or other Person.

        "Agreement" shall mean this Amended and Restated Senior Secured
Revolving Credit Agreement, as the same may from time to time be amended or
supplemented.

        "Aggregate Canadian Tranche Commitments" at any time shall equal the sum
of the Canadian Tranche Commitments of all Canadian Tranche Lenders, as the same
may be reduced pursuant to Section 2.03(c). The initial Aggregate Canadian
Tranche Commitments are $60,000,000.

        "Aggregate Commitments" at any time shall equal the sum of the US
Tranche Commitments of all US Tranche Lenders, as the same may be reduced
pursuant to Section 2.03(b). The initial Aggregate Commitments are $125,000,000.

        "Alternate Currency" shall mean such foreign currencies which are
readily convertible into Dollars and are acceptable to the US Administrative
Agent.

        "Applicable Administrative Agent" shall mean (a) with respect to a Loan
or Borrowing made or a Letter of Credit issued under the US Tranche, the US
Administrative Agent and (b) with respect to a Loan or Borrowing made under the
Canadian Tranche, the Canadian Administrative Agent.

        "Applicable Borrower" shall mean (a) with respect to a Loan or Borrowing
made or a Letter of Credit issued under the US Tranche, the US Borrower and
(b) with respect to a Loan or Borrowing made under the Canadian Tranche, the
Canadian Borrower.

        "Applicable Lenders" shall mean (a) with respect to a Loan or Borrowing
made or a Letter of Credit issued under the US Tranche, the US Tranche Lenders
and (b) with respect to a Loan or Borrowing made under the Canadian Tranche, the
Canadian Tranche Lenders.

        "Applicable Lending Office" shall mean, for each Lender and for each
Type of Loan, the lending office of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan on the signature pages hereof or such other
offices of such Lender (or of an Affiliate of such Lender) as such Lender may
from time to time specify to the Applicable Administrative Agent and the
Applicable Borrower as the office by which its Loans of such Type are to be made
and maintained.

        "Applicable Margin" shall mean:

        (a)   Intentionally Omitted.

2

--------------------------------------------------------------------------------



        (b)   The applicable per annum percentage is determined as follows:

          (i)  If the US Borrower's credit rating on its senior secured Debt
issued in conjunction with the HY-SL Facility is BB or better from S&P or Ba2 or
better from Moody's, then the Applicable Margin shall be the applicable per
annum percentage set forth at the appropriate intersection in the table shown
below based on the Total Leverage Ratio as in effect from time to time:

Applicable Margin

--------------------------------------------------------------------------------

  Total Leverage Ratio

--------------------------------------------------------------------------------

  LIBOR Loans

--------------------------------------------------------------------------------

  US Base Rate Loans and Canadian Prime Rate Loans

--------------------------------------------------------------------------------

  Commitment Fees

--------------------------------------------------------------------------------

  Greater than or equal to 4.75 to 1.0   2.25 % 1.25 % .50 % Greater than or
equal to 4.25 to 1.0, but less than 4.75 to 1.0   2.00 % 1.00 % .50 % Greater
than or equal to 3.75 to 1.0, but less than 4.25 to 1.0   1.75 % .75 % .375 %
Greater than or equal to 3.25 to 1.0 but less than 3.75 to 1.0   1.50 % .50 %
.375 % Less than 3.25 to 1.0   1.25 % .25 % .300 %

         (ii)  If the US Borrower's credit rating on its senior secured Debt
issued in conjunction with the HY-SL Facility falls below BB from S&P or Ba2
from Moody's, then the Applicable Margin shall be the applicable per annum
percentage rate set forth at the appropriate intersection in the table shown
below based on the Total Leverage Ratio as in effect from time to time:

Applicable Margin

--------------------------------------------------------------------------------

  Total Leverage Ratio

--------------------------------------------------------------------------------

  LIBOR Loans

--------------------------------------------------------------------------------

  US Base Rate Loans and Canadian Prime Rate Loans

--------------------------------------------------------------------------------

  Commitment Fees

--------------------------------------------------------------------------------

  Greater than or equal to 4.75 to 1.0   2.50 % 1.50 % .50 % Greater than or
equal to 4.25 to 1.0, but less than 4.75 to 1.0   2.25 % 1.25 % .50 % Greater
than or equal to 3.75 to 1.0, but less than 4.25 to 1.0   2.00 % 1.00 % .50 %
Greater than or equal to 3.25 to 1.0, but less than 3.75 to 1.0   1.75 % .75 %
.375 % Less than 3.25 to 1.0   1.50 % .50 % .375 %

        (c)   For purposes of determining the Applicable Margin, the first test
period for EBITDAR will be calculated as of June 30, 2004.

Each change in the Applicable Margin resulting from a change in the Total
Leverage Ratio (which shall be calculated quarterly) shall take effect as of the
first day of the fiscal quarter for which the Total Leverage Ratio is
calculated.

        "Assignment" shall have the meaning assigned such term in
Section 13.06(b).

        "Borrowers" shall mean collectively, the US Borrower and the Canadian
Borrower.

        "Borrowing" shall mean Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBOR Loans as to which a single
Interest Period is in effect.

3

--------------------------------------------------------------------------------




        "Borrowing Base" shall mean the sum of the Working Capital Borrowing
Base plus the Equipment Borrowing Base; provided, however, at no time shall the
Borrowing Base exceed the lesser of (i) $125,000,000 and (ii) the Aggregate
Commitments.

        "Borrowing Base Certificate" shall mean the certificate required by
Section 9.01(i), and otherwise being substantially in the form of Exhibit G.

        "Business Day" shall mean, other than for Letters of Credit, any day
other than a day on which commercial banks are authorized or required to close
in Texas or in North Carolina for purposes of the US Tranche, and in Texas or in
North Carolina, in Calgary or Toronto, Canada for purposes of the Canadian
Tranche, and, where such term is used in the definition of "Quarterly Date" or
if such day relates to a Borrowing or continuation of, a payment or prepayment
of principal of or interest on, or a conversion of or into, or the Interest
Period for, a LIBOR Loan or a notice by a Borrower with respect to any such
Borrowing or continuation, payment, prepayment, conversion or Interest Period,
any day which is also a day on which dealings in Dollar deposits are carried out
in the London interbank market. With respect to Letters of Credit, "Business
Day" shall mean any day other than a day on which commercial banks are
authorized or required to close in the domicility of the respective Issuing
Bank.

        "Canadian Dollars" or "C$" shall mean lawful money of Canada.

        "Canadian Prime Rate" shall mean, at any time, the US Base Rate.

        "Canadian Prime Rate Loans" shall mean Loans denominated in US Dollars
that bear interest at a rate based upon the Canadian Prime Rate.

        "Canadian Principal Office" shall mean the principal office of the
Canadian Administrative Agent, which, on the date of this Agreement is located
at 141 Adelaide St., W., Suite 1500, Toronto, Ontario, Canada M5H 3L9,
Attention: Sophie Ljucovic (Telecopy No. (416) 364-8165).

        "Canadian Tranche" shall mean the Canadian Tranche Commitments and the
Canadian Tranche Loans.

        "Canadian Tranche Borrowing" shall mean a Borrowing comprised of
Canadian Tranche Loans.

        "Canadian Tranche Commitment" shall mean with respect to each Canadian
Tranche Lender, the commitment of such Canadian Tranche Lender to make Canadian
Tranche Loans pursuant to Section 2.01(a)(iii), as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.03,
(b) terminated pursuant to Section 5.06 or ARTICLE XI or (c) modified from time
to time to reflect any assignments permitted by Section 13.06(b).The initial
amount of each Canadian Tranche Lender's Canadian Tranche Commitment is set
forth on Annex II.

        "Canadian Tranche Credit Exposure" shall mean at any time, the amount in
Dollars of the aggregate principal amount of the Canadian Tranche Loans
outstanding at such time. The Canadian Tranche Credit Exposure of any Canadian
Tranche Lender at any time shall be such Lender's Canadian Tranche Percentage of
the total Canadian Tranche Credit Exposure at such time.

        "Canadian Tranche Lender" shall mean a Lender with a Canadian Tranche
Commitment or with outstanding Canadian Tranche Loans that is, for the purposes
of the Income Tax Act (Canada) in force as of the date that such Lender acquires
a Canadian Tranche Commitment, either (a) not a non-resident of Canada for
purposes of the Income Tax Act (Canada), or (b) a deemed resident of Canada for
purposes of Part XIII of the Income Tax Act (Canada) and that has, as part of
its business carried on in Canada, a Canadian Tranche Commitment, and, in the
case of clauses (a) and (b), is an Affiliate of a US Tranche Lender.

4

--------------------------------------------------------------------------------




        "Canadian Tranche Loan" shall mean any Loan (including the Canadian
Prime Rate Loans and the LIBOR Loans) made by the Canadian Tranche Lenders
pursuant to Section 2.01(a)(iii). Canadian Tranche Loans shall be made in US
Dollars.

        "Canadian Tranche Percentage" shall mean with respect to any Canadian
Tranche Lender, the percentage set forth in the column titled "Canadian Tranche
Percentage" on Annex II for such Canadian Tranche Lender.

        "Capital Lease" shall mean a lease of (or other arrangement conveying
the right to use) real and/or personal Property, or a combination thereof, with
respect to which the lessee is required concurrently to recognize the
acquisition of an asset and the incurrence of a Debt in accordance with GAAP.

        "Capital Lease Obligations" shall mean, as to any Person, all
obligations of such Person as lessee under any Capital Lease, which obligations
are required to be classified and accounted for as capital leases on a balance
sheet of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

        "Capital Stock" shall mean, (i) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock and (ii) with
respect to any Person that is not a corporation, any and all partnerships or
other equity interests of such Person.

        "Change of Control" means the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions, but other than by the granting of a Lien in
accordance with this Agreement or by way of consolidation or merger) of all or
substantially all of the assets of the US Borrower and its Subsidiaries, or
Holdings and its Subsidiaries, in each case taken as a whole, to any Person or
"group" (as defined in Section 13(d)(3) of the Exchange Act) other than to the
Permitted Holders; (ii) the approval by the holders of Capital Stock of the US
Borrower or of Holdings of any plan or proposal for the liquidation or
dissolution of the US Borrower or Holdings (whether or not otherwise in
compliance with the provisions of this Agreement); (iii) any Person or "group"
within the meaning of Section 13(d) of the Exchange Act (other than the
Permitted Holders) shall become the "beneficial owner" as defined in Rule 13d-3
under the Exchange Act, of shares representing more than 50% of the aggregate
voting power represented by the Capital Stock of the US Borrower or of Holdings;
(iv) the replacement of a majority of the Board of Directors of the US Borrower
or Holdings over a two-year period from the directors who constituted the Board
of Directors of the US Borrower or Holdings, as the case may be, at the
beginning of such period, and such replacement shall not have been approved by a
vote of at least a majority of the Board of Directors of the US Borrower or
Holdings, as the case may be, then still in office who either were members of
such Board of Directors at the beginning of such period or whose election as a
member of such Board of Directors was previously so approved; or (v) the US
Borrower shall cease to own, directly or indirectly, 100% of the issued and
outstanding shares of voting stock of the Canadian Borrower while any Canadian
Tranche Loans are outstanding or any Canadian Tranche Commitments remain in
effect.

        "Closing Date" shall mean October 25, 2004.

        "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time and any successor statute.

        "Combined Credit Exposure" shall mean at any time, the sum of (a) the US
Tranche Credit Exposure at such time, and (b) the Canadian Tranche Credit
Exposure at such time.

        "Congress Financial" shall mean Congress Financial Corporation (Canada)
and its successors.

5

--------------------------------------------------------------------------------




        "Consolidated Current Assets" shall mean all assets of the US Borrower
and its Consolidated Subsidiaries which under GAAP would be classified as
current assets.

        "Consolidated Current Liabilities" shall mean all liabilities of the US
Borrower and its Consolidated Subsidiaries which under GAAP would be classified
as current liabilities but excluding the current maturities on long-term Debt.

        "Consolidated Net Income" shall mean with respect to the US Borrower and
its Consolidated Subsidiaries, for any period, the aggregate of the net income
(or loss) of the US Borrower and its Consolidated Subsidiaries after allowances
for taxes for such period, determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (i) the net income of any Person in
which the US Borrower or any Consolidated Subsidiary has an interest (which
interest does not cause the net income of such other Person to be consolidated
with the net income of the US Borrower and its Consolidated Subsidiaries in
accordance with GAAP), except to the extent of the amount of dividends or
distributions actually paid in such period by such other Person to the US
Borrower or to a Consolidated Subsidiary, as the case may be; (ii) the net
income (but not loss) of any Consolidated Subsidiary to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by that Consolidated Subsidiary is not at the time permitted by operation
of the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Subsidiary, or is otherwise
restricted or prohibited in each case determined in accordance with GAAP;
(iii) the net income (or loss) of any Person acquired in a poolinginterests
transaction for any period prior to the date of such transaction; (iv) any
extraordinary gains or losses, including gains or losses attributable to
Property sales not in the ordinary course of business; and (v) the cumulative
effect of a change in accounting principles and any gains or losses attributable
to writeups or write downs of assets.

        "Consolidated Subsidiaries" shall mean each Subsidiary of the US
Borrower (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of the US Borrower in accordance with GAAP.

        "Debt" shall mean, for any Person the sum of the following (without
duplication): (i) all obligations of such Person (whether created or assumed)
for borrowed money or evidenced by bonds, debentures, notes or other similar
instruments (including principal, interest, fees and charges); (ii) all
obligations of such Person (whether contingent or otherwise) in respect of
bankers' acceptances, letters of credit, surety or other bonds and similar
instruments; (iii) all obligations of such Person to pay the deferred purchase
price of Property or services (other than for borrowed money); (iv) all Capital
Lease Obligations in respect of which such Person is liable (whether contingent
or otherwise); (v) all Operating Equipment Lease Obligations which require such
Person or its Affiliate to make payments over the term of such lease; (vi) all
Debt (as described in the other clauses of this definition) and other
obligations of others secured by a Lien on any asset of such Person, whether or
not such Debt is assumed by such Person; (vii) all Debt (as described in the
other clauses of this definition) and other obligations of others guaranteed by
such Person or in which such Person otherwise assures a creditor against loss of
the debtor or obligations of others; (viii) all obligations or undertakings of
such Person to maintain or cause to be maintained the financial position or
covenants of others or to purchase the Debt or Property of others;
(ix) obligations to deliver goods or services in consideration of advance
payments; (x) obligations to pay for goods or services whether or not such goods
or services are actually received or utilized by such Person; (xi) any capital
stock of such Person in which such Person has a mandatory obligation to redeem
such stock; (xii) any Debt of a Special Entity for which such Person is liable
either by agreement or because of a Governmental Requirement; and (xiii) all net
obligations of such Person under Hedging Agreements.

6

--------------------------------------------------------------------------------




        "Default" shall mean an Event of Default or an event which with notice
or lapse of time or both would become an Event of Default.

        "Dollar Equivalent" shall mean, at any time of determination thereof,
the amount of Dollars involved which could be purchased with the applicable
amount of the Alternate Currency involved computed at the spot rate of exchange
as quoted or utilized by the US Administrative Agent on the date of
determination thereof.

        "Dollars" and "$" shall mean lawful money of the United States of
America.

        "Domestic Subsidiary" shall mean each Subsidiary of the US Borrower
which is not a Foreign Subsidiary.

        "EBITDAR" shall mean, for any period, the sum of Consolidated Net Income
for such period plus the following expenses or charges to the extent deducted
from Consolidated Net Income in such period: Total Interest Expense, taxes,
depreciation, amortization and rental expense excluding non-recurring charges.
EBITDAR will be:

        (a)   adjusted on a pro forma basis (reasonably acceptable to the US
Administrative Agent) for acquisitions and divestitures including projected
synergies; and

        (b)   calculated on a rolling four-quarter basis.

        "Eligible Accounts Receivable" shall mean all Accounts Receivable of the
US Borrower and its Subsidiaries which have been created in the ordinary course
of the US Borrower's and its Subsidiaries' business, upon which the US
Borrower's and its Subsidiaries' right to receive payment is absolute and not
contingent upon the fulfillment of any condition whatsoever, and in which the US
Administrative Agent has a perfected, first priority Lien (subject only to
Excepted Liens and the exceptions set forth in (ix) below), and such Accounts
Receivable shall be valued net of any reserves in connection therewith required
to be established by GAAP. The term "Eligible Accounts Receivable" shall not
include (i) Accounts Receivable which are unpaid more than 90 days from the
invoice date thereof to the extent such accounts exceed 15% of all Eligible
Accounts Receivable; (ii) any account for which there exists a right of set off,
defense or discount, except regular discounts allowed in the ordinary course of
business to promote prompt payment (and for which no defense or counterclaim has
been asserted); (iii) any account which represents an obligation of any local,
state or federal government agency or entity; (iv) any account which arises out
of a contract or order which, by its terms, forbids or makes void or
unenforceable any assignment by the US Borrower to the US Administrative Agent
of the account receivable arising with respect thereto; (v) any account arising
from a "consignment"; (vi) any account which arises from the sale or lease to or
performance of services for, or represents an obligation of, an employee,
affiliate, partner, parent or subsidiary of the US Borrower; (vii) any accounts
arising from sales of goods or services in which the performance of the US
Borrower has been bonded; (viii) any Accounts Receivable generated in the
Operating Equipment Lease Facilities and the ABS Facility (provided, however,
that up to 15% of all Eligible Accounts Receivable arising from the leasing of
equipment by UCO Compression 2002 LLC acquired in connection with the ABS
Facility may be included as Eligible Accounts Receivable, notwithstanding the
absence of a perfected Lien in favor of the US Administrative Agent with respect
to such Accounts Receivable, at any time prior to the occurrence and continuance
of an Event of Default (as such term is defined in the ABS Facility)); and
(ix) Accounts Receivable generated by Foreign Subsidiaries in excess of 35% of
all Eligible Accounts Receivable even if the US Administrative Agent shall have
a Lien thereon; provided, however, no Accounts Receivable shall be Eligible
Accounts Receivable if generated by a Foreign Subsidiary which has incurred Debt
other than the Indebtedness and further provided, however, all Accounts
Receivable generated by a Foreign Subsidiary which has pledged such Accounts
Receivable as collateral for the Indebtedness may be Eligible Accounts
Receivable if such Accounts Receivable are not excluded by the other clauses of
this definition (except for this clause (ix)).

7

--------------------------------------------------------------------------------



        "Eligible Equipment" shall mean gas compression equipment of the US
Borrower having a fair market value (as determined by Schedule 1.01) equal to
the incremental funded amount of the Aggregate Commitments in excess of the
Working Capital Borrowing Base, in which the US Administrative Agent has a
perfected, first priority Lien (subject only to Excepted Liens).

        "Eligible Inventory" shall mean at any time all inventory of raw
materials and work in process, then owned by the US Borrower and its
Subsidiaries (less any reserve for obsolescence, any reserve for slow-moving
inventory, or any other similar contra-account to inventory all of which shall
be satisfactory to the US Administrative Agent) and held for sale or disposition
in the ordinary course of business, in which the US Administrative Agent has a
perfected, first priority Lien (subject only to Excepted Liens and the exception
set forth in clause (iii) below), valued at the lower of cost or market price;
provided, however,the term Eligible Inventory shall not include (i) any gas
compression equipment of the US Borrower and its Subsidiaries to the extent same
is deemed to be "inventory" as a result of constituting finished goods under the
Uniform Commercial Code of any applicable jurisdiction, (ii) raw materials and
work in progress once same are incorporated into equipment which constitutes
finished goods and (iii) inventory of raw materials and work in progress owned
by a Foreign Subsidiary in excess of 35% of all Eligible Inventory even if the
US Administrative Agent shall have a Lien thereon.

        "Environmental Laws" shall mean any and all Governmental Requirements
pertaining to health or the environment in effect in any and all jurisdictions
in which the US Borrower or any Subsidiary is conducting or at any time has
conducted business, or where any Property of the US Borrower or any Subsidiary
is located, including without limitation, the Canadian Environmental Assessment
Act, the Canadian Environmental Protection Act, the Environmental Assessment Act
(Ontario) and the Environmental Protection Act (Ontario), the Oil Pollution Act
of 1990 ("OPA"), the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 ("CERCLA"), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 ("RCRA"), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection laws. The term "oil" shall
have the meaning specified in OPA, the terms "hazardous substance" and "release"
(or "threatened release") have the meanings specified in CERCLA, and the terms
"solid waste" and "disposal" (or "disposed") have the meanings specified in
RCRA; provided, however, that (i) in the event either OPA, CERCLA or RCRA is
amended so as to broaden the meaning of any term defined thereby, such broader
meaning shall apply subsequent to the effective date of such amendment and
(ii) to the extent the laws of the state in which any Property of the US
Borrower or any Subsidiary is located establish a meaning for "oil," "hazardous
substance," "release," "solid waste" or "disposal" which is broader than that
specified in either OPA, CERCLA or RCRA, such broader meaning shall apply.

        "Equipment Borrowing Base" shall mean at any time an amount equal to the
Eligible Equipment (on a dollar-for-dollar basis).

        "Equipment Loans" shall mean loans made pursuant to Section 2.01(a)(ii).

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time and any successor statute.

        "ERISA Affiliate" shall mean each trade or business (whether or not
incorporated) which together with the US Borrower or any Subsidiary would be
deemed to be a "single employer" within the meaning of section 4001(b)(1) of
ERISA or subsections (b), (c), (m) or (o) of section 414 of the Code.

        "ERISA Event" shall mean (i) a "Reportable Event" described in
Section 4043 of ERISA and the regulations issued thereunder, (ii) the withdrawal
of the US Borrower, any Subsidiary or any ERISA

8

--------------------------------------------------------------------------------




Affiliate from a Plan during a plan year in which it was a "substantial
employer" as defined in Section 4001(a)(2) of ERISA, (iii) the filing of a
notice of intent to terminate a Plan or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, (iv) the institution of proceedings to
terminate a Plan by the PBGC or (v) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.

        "Event of Default" shall have the meaning assigned such term in
Section 11.01.

        "Excepted Liens" shall mean: (i) Liens for taxes, assessments or other
governmental charges or levies not yet due or which are being contested in good
faith by appropriate action and for which adequate reserves have been
maintained; (ii) Liens in connection with workmen's compensation, unemployment
insurance or other social security, old age pension or public liability
obligations not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (iii) operators', vendors', carriers', warehousemen's,
repairmen's, mechanics', workmen's, materialmen's, construction or other like
Liens arising by operation of law in the ordinary course of business or
statutory landlord's liens, each of which is in respect of obligations that have
not been outstanding more than 90 days or which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP; (iv) any Liens reserved in leases or farmout
agreements for rent or royalties and for compliance with the terms of the
farmout agreements or leases in the case of leasehold estates, to the extent
that any such Lien referred to in this clause does not materially impair the use
of the Property covered by such Lien for the purposes for which such Property is
held by the US Borrower or any Subsidiary or materially impair the value of such
Property subject thereto; (v) encumbrances (other than to secure the payment of
borrowed money or the deferred purchase price of Property or services),
easements, restrictions, servitudes, permits, conditions, covenants, exceptions
or reservations in any rights of way or other Property of the US Borrower or any
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, and defects,
irregularities, zoning restrictions and deficiencies in title of any rights of
way or other Property which in the aggregate do not materially impair the use of
such rights of way or other Property for the purposes of which such rights of
way and other Property are held by the US Borrower or any Subsidiary or
materially impair the value of such Property subject thereto; (vi) deposits of
cash or securities to secure the performance of bids, trade contracts, leases,
statutory obligations and other obligations of a like nature incurred in the
ordinary course of business; and (vii) Liens permitted by the Security
Instruments; (viii) Liens arising out of fully bonded judgments; and (ix) Liens
for the US Borrower's title to Property leased under Capital Leases.

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, or any successor statute or statutes thereto.

        "Existing Letters of Credit" shall mean those letters of credit listed
on attached Schedule 2.01(b) and all reimbursement obligations pertaining to any
such letter of credit.

        "Federal Funds Rate" shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the
weighted average of the rates on overnight federal funds transactions with a
member of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if the date for which such rate is
to be determined is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate charged to the US Administrative Agent on such day on such transactions as
determined by the US Administrative Agent.

9

--------------------------------------------------------------------------------



        "Fee Letter" shall mean that certain letter agreement from First Union
Securities, Inc. to the US Borrower and agreed to by First Union National Bank
(now known as Wachovia Bank, National Association) dated January 12, 2001,
concerning certain fees in connection with this Agreement and any agreements or
instruments executed in connection therewith, as the same may be amended or
replaced from time to time.

        "Financial Statements" shall mean the financial statement or statements
of Holdings and its Consolidated Subsidiaries described or referred to in
Section 7.02.

        "Foreign Credit Facility" shall mean any credit facility (other than
pursuant to this Agreement) of any Subsidiary of the US Borrower (i) whose
jurisdiction of incorporation is other than the United States of America, any
state thereof, the District of Columbia or any possession thereof and (ii) which
derives substantially all of its income from jurisdictions other than the United
States of America.

        "Foreign Subsidiary" shall mean each Subsidiary of the US Borrower that
is incorporated under the laws of any jurisdiction other than the United States
of America, any State thereof, or any territory thereof.

        "Foreign Subsidiary Indebtedness" shall have the meaning assigned such
term in Section 10.01(i).

        "GAAP" shall mean generally accepted accounting principles in the United
States of America in effect from time to time.

        "Governmental Authority" shall include the country, state, province,
county, city and political subdivisions in which any Person or such Person's
Property is located or which exercises valid jurisdiction over any such Person
or such Person's Property, and any court, agency, department, commission, board,
bureau or instrumentality of any of them including monetary authorities which
exercises valid jurisdiction over any such Person or such Person's Property.
Unless otherwise specified, all references to Governmental Authority herein
shall mean a Governmental Authority having jurisdiction over, where applicable,
the US Borrower, its Subsidiaries or any of their Property or any Administrative
Agent, any Lender or any Applicable Lending Office.

        "Governmental Requirement" shall mean any law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

        "Hedging Agreements" shall mean any commodity, interest rate or currency
swap, cap, floor, collar, forward agreement or other exchange or protection
agreements or any option with respect to any such transaction.

        "Highest Lawful Rate" shall mean, with respect to each Lender, the
maximum nonusurious interest rate, if any, that at any time or from time to time
may be contracted for, taken, reserved, charged or received on the Loans or on
other Indebtedness under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws now allow.

        "Holdings" shall mean Universal Compression Holdings, Inc., a Delaware
corporation.

        "HY-SL Facility" shall mean that certain $549,000,000 high yield
synthetic lease facility as described in the Offering Memorandum.

        "Indebtedness" shall mean (without duplication) any and all amounts
owing or to be owing by the Borrowers to the US Administrative Agent, the
Canadian Administrative Agent, the Issuing Bank, the Lenders and/or any
Affiliate of any Lender in connection with the Loan Documents and the Letter of
Credit Application, and any Hedging Agreements now or hereafter arising between
either Borrower

10

--------------------------------------------------------------------------------




and any Lender or any Affiliate of any Lender and permitted by the terms of this
Agreement and all renewals, extensions and/or rearrangements of any of the
foregoing.

        "Indemnified Parties" shall have the meaning assigned such term in
Section 13.03(a)(ii).

        "Indemnity Matters" shall mean any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), claims, demands and
causes of action made or threatened against a Person and, in connection
therewith, all losses, liabilities, damages (including, without limitation,
consequential damages) or reasonable costs and expenses of any kind or nature
whatsoever incurred by such Person whether caused by the sole or concurrent
negligence of such Person seeking indemnification.

        "Interest Coverage Ratio" shall mean the ratio of (i) EBITDAR for the
applicable Testing Period to (ii) Total Interest Expense for the applicable
Testing Period.

        "Interest Period" shall mean with respect to any LIBOR Loan, the period
commencing on the date such LIBOR Loan is made and ending on the numerically
corresponding day in the first, second, third or sixth calendar month
thereafter, as the Applicable Borrower may select as provided in Section 2.02
(or such longer period as may be requested by the Applicable Borrower and agreed
to by the Majority Lenders), except that each Interest Period which commences on
the last Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.

        Notwithstanding the foregoing: (i) no Interest Period may end after the
Revolving Credit Termination Date; (ii) each Interest Period which would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day (or, if such next succeeding Business Day falls in the
next succeeding calendar month, on the next preceding Business Day); and
(iii) no Interest Period shall have a duration of less than one month and, if
the Interest Period for any LIBOR Loans would otherwise be for a shorter period,
such Loans shall not be available hereunder.

        "Investment" shall mean, with respect to any Person, any direct or
indirect loan or other extension of credit (including, without limitation, a
guarantee) or capital contribution to (by means of any transfer of cash or other
property to others or any payment for property or services for the account or
use of others), or any purchase or acquisition by such Person of any Capital
Stock, bonds, notes, debentures or other securities or evidences of Indebtedness
issued by, any Person. "Investment" shall exclude extensions of trade credit by
the US Borrower and its Subsidiaries on commercially reasonable terms in
accordance with normal trade practices of the US Borrower or such Subsidiary, as
the case may be.

        "Issuing Bank" shall mean, for any Letters of Credit issued on or after
the Closing Date, Wachovia or any other Lender agreed to among the US Borrower,
the US Administrative Agent and such US Tranche Lender to issue Letters of
Credit. As to the Existing Letters of Credit, the Issuing Bank for each Existing
Letter of Credit shall be as set forth on Schedule 2.01(b).

        "LC Exposure" shall mean at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit issued for the account of
the US Borrower at such time, plus (b) the aggregate amount of all LC
Disbursements that the US Borrower is obligated to reimburse (other than
pursuant to the Guaranty) but which have not yet been reimbursed by or on behalf
of the US Borrower at such time. The LC Exposure of any US Tranche Lender at any
time shall be equal to the sum of its (a) US Tranche One Percentage of the total
LC Exposure for the LC Exposure incurred when the US Tranche Credit Exposure
does not exceed $65,000,000 and (b) US Tranche Two Percentage of the total LC
Exposure for LC Exposure incurred when US Tranche Credit Exposure at such time
is above $65,000,000.

11

--------------------------------------------------------------------------------




        "Lender Affiliate" shall mean (a) with respect to any Lender (i) an
Affiliate of such Lender or (ii) any entity (whether a corporate, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by a Lender or an Affiliate of
such Lender and (b) with respect to any Lender that is a fund which invests in
bank loans and similar extensions of credit and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

        "Letters of Credit Application" shall mean a letter of credit
application, in the form of Exhibit F, delivered to the US Administrative Agent
requesting the issuance, reissuance, extension or renewal of any Letter of
Credit and containing the information set forth in Section 2.02(g).

        "Letters of Credit" shall mean the Existing Letters of Credit, and the
letters of credit issued pursuant to Section 2.01(b) and all reimbursement
obligations pertaining to any such letters of credit, and "Letter of Credit"
shall mean any one of the Letters of Credit and the reimbursement obligations
pertaining thereto, and shall include Offshore Currency Letters of Credit.

        "LIBOR" shall mean the rate of interest determined on the basis of the
rate for deposits in Dollars for a period equal to the applicable Interest
Period commencing on the first day of such Interest Period appearing on Bridge
Telerate Service (formerly Dow Jones Market Service) Page 3750 as of 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period. In the event that such rate does not appear on Bridge Telerate
Service (formerly Dow Jones Market Service) Page 3750, "LIBOR" shall be
determined by the US Administrative Agent to be the rate per annum at which
deposits in Dollars are offered by leading reference banks in the London
interbank market to the US Administrative Agent at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period and in an amount
substantially equal to the amount of the applicable Loan.

        "LIBOR Loans" shall mean US Dollar LIBOR Loans.

        "LIBOR Rates" shall mean a rate per annum (rounded upwards, if
necessary, to nearest 1/100 of 1%) determined by the US Administrative Agent to
be equal to the quotient of (i) LIBOR for such Loan for the Interest Period for
such Loan divided by (ii) 1 minus the Reserve Requirement for such Loan for such
Interest Period.

        "Lien" shall mean any interest in Property securing an obligation owed
to, or a claim by, a Person other than the owner of the Property, whether such
interest is based on the common law, statute or contract, and whether such
obligation or claim is fixed or contingent, and including but not limited to the
lien or security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term "Lien" shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting Property. For the
purposes of this Agreement, the US Borrower or any Subsidiary shall be deemed to
be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

        "Loan Documents" shall mean this Agreement, the Notes and the Security
Instruments.

        "Loans" shall mean the loans as provided for by Section 2.01.

        "Majority Lenders" shall mean, at any time, Lenders having more than 50%
of the Aggregate Commitments.

        "Material Adverse Effect" shall mean any material and adverse effect on
(i) the assets, liabilities, financial condition, business, operations or
affairs of the US Borrower and its Subsidiaries taken as a

12

--------------------------------------------------------------------------------




whole as reflected in the Financial Statements, or from the facts represented or
warranted in any Loan Document, or (ii) the ability of the US Borrower and its
Subsidiaries taken as a whole to meet their obligations under the Loan Documents
on a timely basis.

        "Moody's" shall mean Moody's Investors Services, Inc.

        "Multiemployer Plan" shall mean a Plan defined as such in Section 3(37)
or 4001(a)(3) of ERISA.

        "Notes" shall mean the Notes provided for by Section 2.06, together with
any and all renewals, extensions for any period, increases, rearrangements,
substitutions or modifications thereof.

        "Offering Memorandum" shall mean collectively, that certain (i) Offering
Memorandum dated February 6, 2001 and pertaining to those certain Senior Secured
Notes due February 15, 2008 in the amount of $350,000,000 to be issued by BRL
Universal Equipment 2001 A, L.P. and BRL Universal Equipment Corp. and
(ii) Offering Memorandum dated October 16, 2001 and pertaining to those certain
Senior Secured Notes due February 15, 2008 in the amount of $100,000,000 to be
issued by BRL Universal Equipment 2001 A, L.P. and BRL Universal Equipment Corp.

        "Offshore Currency" shall mean any lawful currency (other than Dollars)
that the relevant Issuing Bank with respect to any Offshore Currency Letter of
Credit, in its sole reasonable opinion, at any time determines to be (a) freely
traded in the offshore interbank foreign exchange markets, (b) freely
transferable, and (c) freely convertible into Dollars.

        "Offshore Currency Letter of Credit" shall mean any Letter of Credit
denominated in an Offshore Currency.

        "Operating Equipment Lease" shall mean, as to any Person, any asset
backed securitization transaction (other than the ABS Facility) entered into for
the purpose of financing gas compression equipment and any operating lease
transaction relating to gas compression equipment that is treated as an
operating lease for purposes of accounting in accordance with GAAP but not for
tax purposes.

        "Operating Equipment Lease Facility" shall mean each operating lease
transaction or asset backed securitization transaction (other than the ABS
Facility) contemplated by an Operating Equipment Lease, including, without
limitation, the HY-SL Facility.

        "Operating Equipment Lease Obligations" shall mean, as to any Person,
all obligations of such Person as lessee under any Operating Equipment Lease.

        "Other Taxes" shall have the meaning assigned such term in
Section 4.06(b).

        "PBGC" shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions.

        "Percentage Share" shall mean the percentage of the US Tranche
Commitments and the Canadian Tranche Commitments to be provided by a Lender
under this Agreement as indicated on Annexes I and II hereto, as modified from
time to time to reflect any assignments permitted by Section 13.06(b).

        "Permitted Holder(s)" shall mean Holdings, Weatherford
International, Inc., and their respective Affiliates and employees, management,
directors and Affiliates of the foregoing.

        "Person" shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, trust, unincorporated organization or
government or any agency, instrumentality or political subdivision thereof, or
any other form of entity.

        "Plan" shall mean any employee pension benefit plan, as defined in
Section 3(2) of ERISA, which (i) is currently or hereafter sponsored, maintained
or contributed to by the US Borrower, any Subsidiary or an ERISA Affiliate or
(ii) was at any time during the preceding six calendar years sponsored,
maintained or contributed to, by the US Borrower, any Subsidiary or an ERISA
Affiliate.

13

--------------------------------------------------------------------------------




        "Post-Default Rate" shall mean, in respect of any principal of any Loan
or any other amount payable by a Borrower under this Agreement or any other Loan
Document, a rate per annum during the period commencing on the date of
occurrence of an Event of Default until such amount is paid in full or all
Events of Default are cured or waived equal to 2% per annum above the US Base
Rate for US Tranche Loans and the Canadian Prime Rate for Canadian Tranche Loans
as in effect from time to time plus the Applicable Margin (if any), but in no
event to exceed the Highest Lawful Rate; provided however, for a LIBOR Loan, the
"Post-Default Rate" for such principal shall be, for the period commencing on
the date of occurrence of an Event of Default and ending on the earlier to occur
of the last day of the Interest Period therefor or the date all Events of
Default are cured or waived, 2% per annum above the interest rate for such Loan
as provided in Section 3.02(a), but in no event to exceed the Highest Lawful
Rate.

        "Principal Offices" shall mean collectively, the Canadian Principal
Office and the US Principal Office.

        "Property" shall mean any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.

        "Purchase Money Indebtedness" shall mean Indebtedness, the proceeds of
which are used to finance the acquisition, construction or improvement of
inventory, equipment or other property in the ordinary course of business.

        "Quarterly Date" shall mean the last day of each March, June, September
and December, in each year, the first of which shall be December 31, 2004;
provided, however, that if any such day is not a Business Day, such Quarterly
Date shall be the next succeeding Business Day.

        "Recipient" shall have the meaning assigned such term in Section 4.06.

        "Redetermination Rate" shall have the meaning assigned such term in
Section 2.08(a).

        "Regulation D" shall mean Regulation D of the Board of Governors of the
Federal Reserve System (or any successor), as the same may be amended or
supplemented from time to time.

        "Regulatory Change" shall mean, with respect to any Lender, any change
after the Closing Date in any Governmental Requirement (including Regulation D)
or the adoption or making after such date of any interpretations, directives or
requests applying to a class of lenders (including such Lender or its Applicable
Lending Office) of or under any Governmental Requirement (whether or not having
the force of law) by any Governmental Authority charged with the interpretation
or administration thereof.

        "Requesting Borrower" shall mean a Borrower requesting a Loan.

        "Required Payment" shall have the meaning assigned such term in
Section 4.04.

        "Reserve Requirement" shall mean, for any Interest Period for any LIBOR
Loan, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the Federal Reserve System
in New York City with deposits exceeding one billion Dollars against
"Eurocurrency liabilities" (as such term is used in Regulation D). Without
limiting the effect of the foregoing, the Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks by reason of any
Regulatory Change against (i) any category of liabilities which includes
deposits by reference to which LIBOR is to be determined as provided in the
definition of "LIBOR" or (ii) any category of extensions of credit or other
assets which include a LIBOR Loan.

        "Responsible Officer" shall mean, as to any Person, the Chief Executive
Officer, the President or any Vice President of such Person and, with respect to
financial matters, the term "Responsible Officer" shall include the Chief
Financial Officer of such Person. Unless otherwise specified, all references to
a Responsible Officer herein shall mean a Responsible Officer of any Borrower.

14

--------------------------------------------------------------------------------




        "Revolving Credit Termination Date" shall mean the earlier to occur of
(i) February 9, 2006 or (ii) the date that the Aggregate Commitments are sooner
terminated pursuant to Sections 2.03(b) or 11.02.

        "SEC" shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

        "Security Instruments" shall mean the Letters of Credit, the Fee Letter,
the agreements or instruments described or referred to in Exhibit D, and any and
all other agreements or instruments now or hereafter executed and delivered by
the US Borrower or any other Person (other than participation or similar
agreements between any Lender and any other lender or creditor with respect to
any Indebtedness pursuant to this Agreement) in connection with, or as security
for the payment or performance of the Notes, or this Agreement, or reimbursement
obligations under the Letters of Credit, as such agreements may be amended,
supplemented or restated from time to time.

        "71/4% Notes" shall mean those certain unsecured 71/4% senior notes due
2010 issued pursuant to that certain Indenture dated as of May 27, 2003 between
the US Borrower and The Bank of New York.

        "Special Entity" shall mean any joint venture, limited liability company
or partnership, general or limited partnership or any other type of partnership
or company other than a corporation in which the US Borrower or one or more of
its other Subsidiaries is a member, owner, partner or joint venturer and owns,
directly or indirectly, at least a majority of the equity of such entity or
controls such entity, but excluding any tax partnerships that are not classified
as partnerships under state law. For purposes of this definition, any Person
which owns directly or indirectly an equity investment in another Person which
allows the first Person to manage or elect managers who manage the normal
activities of such second Person will be deemed to "control" such second Person
(e.g. a sole general partner controls a limited partnership).

        "S&P" shall mean Standard & Poors Ratings Group, a division of The
McGraw-Hill Companies, Inc.

        "Subsidiary" shall mean (i) any corporation of which at least a majority
of the outstanding shares of stock having by the terms thereof ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether or not at the time stock of any other class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time directly or indirectly owned or
controlled by the US Borrower or one or more of its Subsidiaries or by the US
Borrower and one or more of its Subsidiaries and (ii) any Special Entity.

        "Taxes" shall have the meaning assigned such term in Section 4.06(a).

        "Testing Period" shall mean a single period consisting of the four
consecutive fiscal quarters of the US Borrower then last ended (whether or not
such quarters are all within the same fiscal year); provided, however, that if a
particular provision of this Agreement indicates that a Testing Period shall be
a different specified duration, such Testing Period shall consist of the
particular fiscal quarter or quarters then last ended which are so indicated in
such provision.

        "Total Debt" shall mean, at any time (without duplication), the sum of
(i) 100% of Debt reflected on the balance sheet of the US Borrower in accordance
with GAAP, plus (ii) 100% of any amount funded (Debt and equity) under Operating
Equipment Lease Facilities including the HY-SL Facility, plus (iii) 100% of any
amount funded (Debt and equity) under the ABS Facility.

        "Total Interest Expense" shall mean, for any period, the total
consolidated interest expense net of cash interest income of the US Borrower and
its Consolidated Subsidiaries for such period (including, without limitation,
the cash equivalent of the interest expense associated with Capital Lease
Obligations, but excluding (i) upfront fees paid in connection with this
Agreement, the ABS Facility, HY-SL Facility or the 71/4% Notes, (ii) Debt or
lease issuance costs which have to be amortized,

15

--------------------------------------------------------------------------------




(iii) lease payments on any office equipment or real property and (iv) any
principal components paid on all lease payments) plus rental payments made in
connection with Operating Equipment Lease Obligations and the ABS Facility
(excluding any principal amortization components).

        "Total Percentage Share" shall mean the aggregate percentage share of
the US Tranche Commitments of each US Tranche Lender as set forth on Annex I.

        "Total Leverage Ratio" shall mean the ratio of Total Debt to EBITDAR.

        "Tranches" shall mean collectively, the Canadian Tranche and the US
Tranche.

        "Type" as to any Loan or Borrowing, its nature as a US Base Rate Loan or
a US Base Rate Borrowing, a LIBOR Loan or a LIBOR Borrowing, or a Canadian Prime
Rate Loan or a Canadian Prime Rate Borrowing.

        "UCO Compression LLC" shall mean UCO Compression 2002 LLC, a Delaware
limited liability company, which is the bankruptcy remote, special purpose,
wholly-owned Subsidiary of the US Borrower created to own and lease gas
compression equipment in conjunction with the ABS Facility.

        "US" or "United States" shall mean the United States of America, its
fifty states, and the District of Columbia.

        "US Base Rate" shall mean, with respect to any US Base Rate Loan, for
any day, the higher of (i) the Federal Funds Rate for any such day plus 1/2 of
1% or (ii) the US Prime Rate for such day. Each change in any interest rate
provided for herein based upon the US Base Rate resulting from a change in the
US Base Rate shall take effect at the time of such change in the US Base Rate.

        "US Base Rate Loans" shall mean US Tranche Loans that bear interest at
rates based upon the US Base Rate.

        "US Dollar LIBOR Loans" shall mean Loans denominated in Dollars that
bear interest at a rate based upon the LIBOR Rate.

        "US Prime Rate" shall mean the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate at its principal
office in Charlotte, North Carolina. Each change in the US Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

        "US Principal Office" shall mean the principal office of the US
Administrative Agent, which on the date of this Agreement is located at 301
South College Street, Charlotte, North Carolina 28288.

        "US Tranche" shall mean the US Tranche Commitments, the US Tranche Loans
and LC Exposure.

        "US Tranche Borrowing" shall mean a Borrowing comprised of US Tranche
Loans.

        "US Tranche Commitment" shall mean with respect to each US Tranche
Lender, the commitment of such US Tranche Lender to make US Tranche Loans
pursuant to Sections 2.01(a)(i) and (ii) and to acquire participations in
Letters of Credit pursuant to Section 2.01(b), as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.03,
(b) terminated pursuant to Section 5.06 or ARTICLE XI, or (c) modified from time
to time to reflect any assignments permitted by Section 13.06(b). The initial
amount of each US Tranche Lender's US Tranche Commitment shall be those amounts
set forth (a) on Part One of Annex I when the US Tranche Credit Exposure is up
to and including the first $65,000,000 in the column titled "US Tranche
Commitment" and (b) on Part Two of Annex I when the US Tranche Credit Exposure
is greater than $65,000,000 in the column titled "US Tranche Commitment". The
initial aggregate amount of the US Tranche Commitments is $125,000,000.

        "US Tranche Credit Exposure" shall mean at any time, the sum of the
aggregate principal amount of the US Tranche Loans and LC Exposure outstanding
at such time. The US Tranche Credit Exposure

16

--------------------------------------------------------------------------------




of any US Tranche Lender at any time shall be the sum of such Lender's (a) US
Tranche One Percentage of the total US Tranche Credit Exposure up to and
including $65,000,000 and (b) US Tranche Two Percentage of the total US Tranche
Credit Exposure above $65,000,000 at such time.

        "US Tranche Lender" shall mean a Lender with a US Tranche Commitment or
with outstanding US Tranche Loans or LC Exposure.

        "US Tranche Loans" shall mean collectively, the Working Capital Loans
pursuant to Section 2.01(a)(i), the Equipment Loans pursuant to
Section 2.01(a)(ii) and the overadvances pursuant to Section 2.01(a)(v). Each US
Tranche Loan shall be either a LIBOR Loan or a US Base Rate Loan.

        "US Tranche One Percentage" shall mean for any US Tranche Lender, the
percentage share of such US Tranche Lender set forth on Part One of Annex I.

        "US Tranche Percentage" shall mean with respect to any US Tranche Lender
(a) for amounts of the US Tranche Credit Exposure that are less than or equal to
$65,000,000, the percentage set forth in the column titled "US Tranche
Percentage" on Part One of Annex I and (b) for amounts of the US Tranche Credit
Exposure that are greater than $65,000,000, the percentage set forth in the
column titled "US Tranche Percentage" on Part Two of Annex I.

        "US Tranche Two Percentage" shall mean for any US Tranche Lender, the
percentage share of such US Tranche Lender set forth on Part Two of Annex I.

        "USA Patriot Act" shall have the meaning assigned such in Section 13.19.

        "Wachovia" shall mean Wachovia Bank, National Associate and its
successors.

        "Wholly-Owned Subsidiary" shall mean, as to Holdings, any Subsidiary of
which all of the outstanding shares of capital stock or other equity interests,
on a fully-diluted basis, are owned by Holdings or one or more of the
Wholly-Owned Subsidiaries or by Holdings and one or more of the Wholly-Owned
Subsidiaries.

        "Working Capital Borrowing Base" shall mean at any time an amount equal
to the sum of 50% of Eligible Accounts Receivable, plus 50% of Eligible
Inventory.

        "Working Capital Loans" shall mean loans made pursuant to
Section 2.01(a)(i).

        Section 1.03    Accounting Terms and Determinations.    Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agents or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the audited financial statements of the Borrowers referred to in Section 7.02
(except for changes concurred with by such Borrower's independent public
accountants).

ARTICLE II
Commitments

        Section 2.01    Loans and Letters of Credit.    

        (a)    Loans.    

        (i)    Working Capital Loans.    Each US Tranche Lender severally
agrees, on the terms and conditions of this Agreement, to make Working Capital
Loans to the US Borrower during the period from and including (i) the Closing
Date or (ii) such later date that such Lender becomes a party to this Agreement
as provided in Section 13.06(b), to and up to, but excluding, the Revolving
Credit Termination Date in an aggregate principal amount at any one time
outstanding up to, but not exceeding, the amount of such Lender's US Tranche

17

--------------------------------------------------------------------------------



Commitment as then in effect, minus the sum of (A) the aggregate outstanding
principal amount of Equipment Loans made by such Lender, (B) the Canadian
Tranche Credit Exposure of such Lender and (C) the LC Exposure of such Lender;
provided, however, that the aggregate principal amount of all such Working
Capital Loans by all US Tranche Lenders hereunder at any one time outstanding
together with the LC Exposure shall not exceed the Working Capital Borrowing
Base as then in effect. Subject to the terms of this Agreement, during the
period from the Closing Date to and up to, but excluding, the Revolving Credit
Termination Date, the US Borrower may borrow, repay and reborrow the amount
described in this Section 2.01(a)(i).

        (ii)    Equipment Loans.    Each US Tranche Lender severally agrees, on
the terms and conditions of this Agreement, to make Equipment Loans to the US
Borrower during the period from and including (i) the Closing Date or (ii) such
later date that such Lender becomes a party to this Agreement as provided in
Section 13.06(b), to and up to, but excluding, the Revolving Credit Termination
Date in an aggregate principal amount at any one time outstanding up to, but not
exceeding, the amount of such Lender's US Tranche Commitment as then in effect,
minus the sum of (A) the aggregate outstanding principal amount of Working
Capital Loans made by such Lender, (B) the LC Exposure of such Lender and
(C) the Canadian Tranche Credit Exposure of such Lender; provided, however, that
the aggregate principal amount of all such Equipment Loans by all US Tranche
Lenders hereunder at any one time outstanding shall not exceed the Equipment
Borrowing Base as then in effect. Subject to the terms of this Agreement, during
the period from the Closing Date to and up to, but excluding, the Revolving
Credit Termination Date, the US Borrower may borrow, repay and reborrow the
amount described in this Section 2.01(a)(ii).

        (iii)    Canadian Tranche Loans.    The Aggregate Canadian Tranche
Commitments are a sub-facility of the Aggregate Commitments. Each Canadian
Tranche Lender severally agrees, on the terms and conditions of this Agreement,
to make Canadian Tranche Loans to the Canadian Borrower, during the period from
and including (i) the Closing Date or (ii) such later date that such Lender
becomes a party to this Agreement as provided in Section 13.06(b), to and up to,
but excluding, the Revolving Credit Termination Date in an aggregate principal
amount at any one time outstanding up to, but not exceeding, the amount of such
Lender's Canadian Tranche Commitment as then in effect; provided, however, that
the aggregate principal amount of all such Canadian Tranche Loans by all
Canadian Tranche Lenders hereunder at any one time outstanding shall not exceed
the lesser of (A) the Borrowing Base as then in effect minus the US Tranche
Credit Exposure outstanding of all Lenders and (B) the Aggregate Canadian
Tranche Commitments as then in effect. Within the foregoing limits, the Canadian
Borrower may use the Canadian Tranche Commitments by borrowing, repaying and
prepaying the Canadian Tranche Loans in whole or in part, and reborrowing, all
in accordance with the terms and conditions hereof.

        (iv)    Maximum Amount of Loans.    The sum of the US Tranche Credit
Exposure and the Canadian Tranche Credit Exposure for all Lenders at any one
time outstanding shall not exceed the Aggregate Commitments.

        (v)    Overadvances.    Notwithstanding anything contained in this
Section 2.01 to the contrary, but provided the US Borrower is otherwise entitled
to a Working Capital Loan under the Working Capital Borrowing Base, the US
Borrower shall be entitled to request an advance in excess of the amount
available under the Working Capital Borrowing Base up to the Aggregate
Commitments; provided, however, (i) the US Borrower shall represent to the US
Administrative Agent in the borrowing request (referenced in Section 2.02(c))
for such overadvance that such Borrower owns sufficient unencumbered equipment
assets to pledge as Eligible Equipment to eliminate the overadvance and (ii) in
all such cases in which the

18

--------------------------------------------------------------------------------






overadvance is $10,000,000 or less, US Borrower or its Subsidiaries shall within
15 days of the making of such advance, either pledge additional equipment assets
as Eligible Equipment under Security Instruments in form and substance
acceptable to the US Administrative Agent, having value sufficient to nullify
the overadvance, or repay such overadvance, and in all such cases in which the
amount of the overadvance is in excess of $10,000,000, then US Borrower or its
Subsidiaries shall have five (5) Business Days to either pledge additional
equipment assets as Eligible Equipment under Security Instruments in form and
substance acceptable to the US Administrative Agent, having value sufficient to
nullify the overadvance, or repay such overadvance.

        (vi)    US Tranche Loans.    The US Tranche Commitments of the US
Tranche Lenders to lend in Sections 2.01(a)(i) and (ii) will be determined by
the US Tranche One Percentages for amounts up to and including the first
$65,000,000 of the US Tranche Credit Exposure and by the US Tranche Two
Percentages for amounts greater than $65,000,000 of the US Tranche Credit
Exposure.

        (b)    Letters of Credit.    During the period from and including the
Closing Date to, but excluding, the 30th day prior to the Revolving Credit
Termination Date, the Issuing Bank, as issuing bank for the US Tranche Lenders,
agrees to extend credit for the account of the US Borrower at any time and from
time to time by issuing, renewing, extending or reissuing Letters of Credit;
provided however, the LC Exposure at any one time outstanding shall not exceed
the Borrowing Base as then in effect, minus the sum of the aggregate principal
amount of the US Tranche Loans then outstanding and the Canadian Tranche Credit
Exposure. The US Tranche Lenders shall participate in such Letters of Credit
according to their respective (A) US Tranche One Percentages for Letters of
Credit issued when the US Tranche Credit Exposure is less than or equal to
$65,000,000 and (B) US Tranche Two Percentages for Letters of Credit issued when
the US Tranche Credit Exposure is greater than $65,000,000. Each of the Letters
of Credit shall (i) be issued by the Issuing Bank on a sight basis only,
(ii) contain such terms and provisions as are reasonably required by the Issuing
Bank, (iii) be for the account of the US Borrower and (iv) expire not later than
(A) 30 days before the Revolving Credit Termination Date, with respect to
commercial letters of credit, and (B) 10 days before the Revolving Credit
Termination Date, with respect to standby letters of credit. The US Borrower may
request that one or more Letters of Credit be issued in an Offshore Currency
denomination as part of the LC Exposure. The aggregate Dollar Equivalent of all
Offshore Currency Letters of Credit, as of the issuance date of any such
Offshore Currency Letter of Credit, shall not exceed $25,000,000 as determined
by the US Administrative Agent. No Issuing Bank shall be obligated to issue an
Offshore Currency Letter of Credit if such Issuing Bank has determined, in its
sole discretion, that it is unable to fund obligations in the requested Offshore
Currency; provided, however, the US Administrative Agent shall use its best
efforts to locate suitable issuers if no Issuing Banks are able to fund
obligations in the requested Offshore Currency. From and after the Closing Date,
the Existing Letters of Credit shall be deemed to be Letters of Credit issued
pursuant to this Section 2.01(b).

Notwithstanding anything to the contrary contained in this Agreement, including,
without limitation, this Section 2.01(b), the expiration date of one or more
Letters of Credit may extend beyond the Revolving Credit Termination Date;
provided, however, it is hereby expressly agreed and understood that:

          (i)  the aggregate face amount of all such Letters of Credit shall not
at any time exceed $15,000,000;

         (ii)  the expiration dates of such Letters of Credit shall not extend
more than three (3) years beyond the Revolving Credit Termination Date;

19

--------------------------------------------------------------------------------







        (iii)  the US Borrower shall, not later than five (5) Business Days
prior to the Revolving Credit Termination Date, deposit in an account with the
US Administrative Agent, in the name of the US Administrative Agent for the
benefit of the US Administrative Agent and the US Tranche Lenders, an amount in
cash equal to the aggregate face amount of all such Letters of Credit as of such
date, and the US Administrative Agent shall have exclusive dominion and control
(including the exclusive right of withdrawal) over such account;

        (iv)  if the Issuing Bank makes any disbursement in connection with a
Letter of Credit after the Revolving Credit Termination Date, such disbursement
shall be an advance on behalf of the US Borrower under this Agreement and shall
be reimbursed to the Issuing Bank either (A) by the US Administrative Agent
applying amounts in the cash collateral account referred to in clause (iii)
above until reimbursed in full, or (B) by the US Borrower pursuant to
Section 2.10 (except that the US Borrower shall not have the right to request
that the US Tranche Lenders make and the US Tranche Lenders shall not have any
obligation to make, a Loan under this Agreement after the Revolving Credit
Termination Date to fund any such disbursement); and

         (v)  subject to the provisions of Section 9.16 of the Guarantee and
Collateral Agreement dated as of February 9, 2001 among the US Borrower,
Holdings, certain subsidiaries and the US Administrative Agent, as amended,
modified or restated from time to time, including that certain First Amendment
to Guarantee and Collateral Agreement dated October 25, 2004, all such
disbursements referred to in clause (iv) of this paragraph shall be secured only
by the cash collateral referred to in clause (iii) of this paragraph and the US
Borrower herby grants, and by each deposit of such cash collateral with the US
Administrative Agent grants, to the US Administrative Agent a first-priority
security interest in all such cash collateral, without any further action on the
part of the Issuing Bank, the US Borrower, the US Administrative Agent, any US
Tranche Lender or any other Person now or hereafter party hereto (other than any
action the US Administrative Agent reasonably deems necessary to perfect such
security interest, which action the US Borrower hereby authorizes the US
Administrative Agent to take), until same are reimbursed in full.

If, on the Revolving Credit Termination Date (A) the US Tranche Commitments have
been terminated, (B) the Loans, all interest thereon and all other amounts
payable by the US Borrower hereunder or in connection herewith (other than the
LC Exposure in connection with any Letter of Credit having an expiration date
extending beyond the Revolving Credit Termination Date as permitted by
Section 2.01(b)) have been paid in full, and (C) the conditions set forth in
clause (iii) above have been fully satisfied, then from and after such date the
following provisions of this Agreement shall not be operative: Sections 9.01
(other than Sections 9.01(a) and (b), which shall remain operative), 9.02
(except as the same may affect a Letter of Credit), 9.03(b), 9.04, 9.09, 9.10,
10.01, 10.02 (except for cash collateral securing Letters of Credit), 10.03,
10.04, 10.06, 10.08, 10.10, 10.11, 10.13, 10.14, 10.15, 10.16, 10.17 and 10.18.

If, after payment in full of all Indebtedness of the US Borrower hereunder
(including without limitation, reimbursement obligations with respect to Letters
of Credit) and the expiration or cancellation of all outstanding Letters of
Credit, there remains any amount on deposit in the cash collateral account
referred to in clause (iii) above, the US Administrative Agent shall, within
three Business Days after all such Indebtedness is paid in full and all
outstanding Letters of Credit have expired or been cancelled, return such amount
to the US Borrower.

        (c)    Limitation on Types of Loans.    Subject to the other terms and
provisions of this Agreement, at the option of the US Borrower, the US Tranche
Loans may be US Base Rate Loans or US Dollar LIBOR Loans, and at the option of
the Canadian Borrower, the Canadian Tranche Loans may be Canadian Prime Rate
Loans or US Dollar LIBOR Loans; provided that,

20

--------------------------------------------------------------------------------






without the prior written consent of the Majority Lenders, no more than ten
(10) LIBOR Borrowings may be outstanding at any time.

        Section 2.02    Borrowings, Continuations and Conversions, Letters of
Credit.    

        (a)    Borrowings.    Each Borrower shall give the US Administrative
Agent (which shall promptly notify the Lenders including the Canadian
Administrative Agent) advance notice as hereinafter provided of each Borrowing
hereunder, which shall specify (i) the aggregate amount of such Borrowing,
(ii) the Type (in each case stating the amounts and currency requested),
(iii) the date (which shall be a Business Day) of the Loans to be borrowed,
(iv) (in the case of LIBOR Loans) the duration of the Interest Period therefore
and (v) the location and number of the Requesting Borrower's account.

        (b)    Minimum Amounts.    All US Base Rate Loan and Canadian Prime Rate
Loan Borrowings shall be in amounts of at least $250,000 or the remaining
balance of the Aggregate Commitments or the Aggregate Canadian Tranche
Commitments, as the case may be, if less, or the amount of a Borrowing to fund a
Letter of Credit pursuant to Section 2.10(b), if less, or any whole multiple of
$250,000 in excess thereof, and all LIBOR Loans shall be in amounts of at least
$1,000,000 or the amount of a Borrowing to fund a Letter of Credit pursuant to
Section 2.10(b), if less, or any whole multiple of $500,000 in excess thereof.

        (c)    Notices.    The initial Borrowing and all subsequent Borrowings,
continuations and conversions shall require advance written notice to the US
Administrative Agent (which shall promptly notify the Lenders including the
Canadian Administrative Agent) in the form of Exhibits B and B-2, as applicable
(or telephonic notice promptly confirmed by such a written notice), which in
each case shall be irrevocable, from the Requesting Borrower to be received by
the US Administrative Agent not later than (i) 12:00 p.m. Eastern time on the
date of each US Base Rate Loan, (ii) 12:00 p.m. Eastern time one Business Day
prior to the date of each Canadian Prime Rate Loan Borrowing, and (iii) three
(3) Business Days prior to the date of each LIBOR Loan Borrowing, continuation
or conversion. Without in any way limiting the Requesting Borrower's obligation
to confirm in writing any telephonic notice, the US Administrative Agent may act
without liability upon the basis of telephonic notice believed by the US
Administrative Agent in good faith to be from the Requesting Borrower prior to
receipt of written confirmation. In each such case, the Requesting Borrower
hereby waives the right to dispute the US Administrative Agent's record of the
terms of such telephonic notice except in the case of gross negligence or
willful misconduct by the US Administrative Agent.

        (d)    Continuation Options.    Subject to the provisions made in this
Section 2.02(d), the Requesting Borrower may elect to continue all or any part
of any LIBOR Loan beyond the expiration of the then current Interest Period
relating thereto by giving advance notice as provided in Section 2.02(c) to the
US Administrative Agent (which shall promptly notify the Lenders including the
Canadian Administrative Agent) of such election, specifying the amount of such
Loan to be continued and the Interest Period therefor. In the absence of such a
timely and proper election, the Requesting Borrower shall be deemed to have
elected to convert such LIBOR Loan to either a US Base Rate Loan or a Canadian
Prime Rate Loan, as applicable, pursuant to Section 2.02 (e). All or any part of
any LIBOR Loan may be continued as provided herein, provided that (i) any
continuation of any such Loan shall be (as to each Loan as continued for an
applicable Interest Period) in amounts of at least $1,000,000 or any whole
multiple of $500,000 in excess thereof and (ii) no Default shall have occurred
and be continuing. If a Default shall have occurred and be continuing, each
LIBOR Loan shall be converted to either a US Base Rate Loan or a Canadian Prime
Rate Loan, as applicable, on the last day of the Interest Period applicable
thereto.

21

--------------------------------------------------------------------------------






        (e)    Conversion Options.    The Requesting Borrower may elect to
convert all or any part of any LIBOR Loan on the last day of the then current
Interest Period relating thereto to a US Base Rate Loan or a Canadian Prime Rate
Loan, as applicable, by giving advance notice to the US Administrative Agent
(which shall promptly notify the Lenders including the Canadian Administrative
Agent) of such election. Subject to the provisions made in this Section 2.02(e),
the Requesting Borrower may elect to convert all or any part of any US Base Rate
Loan or Canadian Prime Rate Loan, as applicable, at any time and from time to
time to a LIBOR Loan by giving advance notice as provided in Section 2.02(c) to
the US Administrative Agent (which shall promptly notify the Lenders including
the Canadian Administrative Agent) of such election. All or any part of any
outstanding Loan may be converted as provided herein, provided that (i) any
conversion of any US Base Rate Loan or Canadian Prime Rate Loan into a LIBOR
Loan shall be (as to each such Loan into which there is a conversion for an
applicable Interest Period) in amounts of at least $1,000,000 or any whole
multiple of $500,000 in excess thereof and (ii) no Default shall have occurred
and be continuing. If a Default shall have occurred and be continuing, no US
Base Rate Loan or Canadian Prime Rate Loan may be converted into a LIBOR Loan.

        (f)    Advances.    Not later than 1:00 p.m. Eastern time on the date
specified for each Borrowing hereunder, each Applicable Lender shall make
available the amount of the Loan to be made by it on such date to the Applicable
Administrative Agent, to an account which such Administrative Agent shall
specify, in immediately available funds, for the account of the Requesting
Borrower. The amounts so received by the Applicable Administrative Agent shall,
subject to the terms and conditions of this Agreement, be made available to the
Requesting Borrower by depositing the same, in immediately available funds, in
an account of the Requesting Borrower, designated by such Borrower and
maintained at its Principal Office.

        (g)    Letters of Credit.    The US Borrower shall submit to the US
Administrative Agent and the Issuing Bank a Letter of Credit Application not
later than 11:00 A.M. Eastern time, not less than three (3) Business Days prior
to the proposed date of issuance (or such shorter period as may be agreed to by
the US Administrative Agent and the Issuing Bank) and at least thirty
(30) Business Days prior to the date of amendment, renewal or extension (or such
shorter period as may be agreed to by the US Administrative Agent and the
Issuing Bank) of a Letter of Credit hereunder. Each Letter of Credit Application
shall specify (i) the amount of such Letter of Credit, (ii) the date (which
shall be a Business Day) such Letter of Credit is to be issued, amended, renewed
or extended, (iii) the duration thereof, (iv) the name and address of the
beneficiary thereof, (v) the form of the Letter of Credit and (vi) such other
information as the US Administrative Agent and the Issuing Bank may reasonably
request, all of which shall be reasonably satisfactory to the US Administrative
Agent and the Issuing Bank, subject to the terms and conditions of this
Agreement, on the date specified for the issuance, amendment, renewal or
extension of a Letter of Credit, the Issuing Bank shall issue, amend, renew or
extend such Letter of Credit to the beneficiary thereof. Promptly thereafter,
the Issuing Bank shall notify the US Administrative Agent and the US Borrower,
in writing, of such issuance, amendment, renewal or extension and such notice
shall be accompanied by a copy of such issuance, amendment, renewal or
extension. Promptly after receipt of such notice, the US Administrative Agent
shall notify each US Tranche Lender, in writing, of such issuance, amendment,
renewal or extension and if any US Tranche Lender so requests, the US
Administrative Agent shall provide such Lender with copies of such issuance,
amendment, renewal or extension.

        Section 2.03    Changes of Commitments.    

        (a)    Reserved.    

        (b)   The US Borrower shall have the right to terminate or to reduce the
amount of the Aggregate Commitments at any time, or from time to time, upon not
less than three (3) Business

22

--------------------------------------------------------------------------------






Days' prior notice to the US Administrative Agent (which shall promptly notify
the Lenders including the Canadian Administrative Agent) of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction (which shall not be less than $1,000,000 or
any whole multiple of $500,000 in excess thereof) and shall be irrevocable and
effective only upon receipt by the US Administrative Agent.

        (c)   The Canadian Borrower shall have the right to terminate or to
reduce the amount of the Aggregate Canadian Tranche Commitments at any time, or
from time to time, upon not less than three (3) Business Days' prior notice to
the US Administrative Agent (which shall promptly notify the Lenders including
the Canadian Administrative Agent) of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction (which shall not be less than $1,000,000 or any whole multiple of
$500,000 in excess thereof) and shall be irrevocable and effective only upon
receipt by the US Administrative Agent.

        (d)   Any reduction of the Aggregate Commitments below $60,000,000 shall
automatically reduce the Aggregate Canadian Tranche Commitments to the same
amount as the Aggregate Commitments unless the Aggregate Canadian Tranche
Commitments are already set at a lower amount. Any termination of the Aggregate
Commitments shall automatically terminate the Aggregate Canadian Tranche
Commitments, if the Aggregate Canadian Tranche Commitments are not already
terminated. The Aggregate Commitments and the Aggregate Canadian Tranche
Commitments once terminated or reduced may not be reinstated.

        Section 2.04    Fees.    

        (a)    Commitment Fee.    The US Borrower shall pay to the US
Administrative Agent for the account of each US Tranche Lender a commitment fee,
which shall accrue at the Applicable Margin (Commitment Fee), on the daily
average unused amount of each US Tranche Lender's US Tranche Commitment for the
period from and including the Closing Date up to, but excluding, the earlier of
the date the Aggregate Commitments are terminated or the Revolving Credit
Termination Date. For purposes of calculating the daily average unused amount of
each US Tranche Lender's US Tranche Commitment, such Lender's Canadian Tranche
Credit Exposure or that of its Affiliate that is a Canadian Lender shall be
deducted from the unused amount. Accrued commitment fees shall be payable
quarterly in arrears on each Quarterly Date and on the earlier of the date the
Aggregate Commitments are terminated or the Revolving Credit Termination Date.

        (b)    Letter of Credit Fees.    

          (i)  The US Borrower agrees to pay to the US Administrative Agent, for
the account of each US Tranche Lender and the Issuing Bank, commissions for
issuing the Letters of Credit on the daily outstanding amount of the maximum
liability of the Issuing Bank existing from time under such Letter of Credit
(including the Dollar Equivalent of the face amount of the outstanding Offshore
Currency Letter of Credit) (calculated separately for each Letter of Credit) at
a rate equal to the Applicable Margin for LIBOR Loans, in effect from time to
time during the term of each Letter of Credit, provided that each Letter of
Credit shall bear a minimum yearly commission of $300.00. Each Letter of Credit
shall be deemed outstanding up to the available face amount of the Letter of
Credit (including the Dollar Equivalent of the face amount of the outstanding
Offshore Currency Letter of Credit) until the Issuing Bank has received from the
Beneficiary a written cancellation authorization, in form and substance
acceptable to the Issuing Bank or until the date the Letter of Credit expires by
its terms. Such commissions are payable quarterly in arrears on each Quarterly
Date and upon cancellation or expiration of each such Letter of Credit.

         (ii)  Out of the fees described in Section 2.04(b)(i), the US
Administrative Agent shall pay to the Issuing Bank, for such Issuing Bank's
account, 0.125% per annum of each such fee as

23

--------------------------------------------------------------------------------






an issuing fee and shall pay to the US Tranche Lenders a pro rata share of the
remaining portion of such fees.

        (iii)  The US Borrower shall pay to the Issuing Bank for its own
account, upon each drawing or payment under, issuance of, or amendment to, any
Letter of Credit, such amount as shall at the time of such event be the
administrative charge and reasonable outof-pocket expenses which the Issuing
Bank or its Affiliate is generally imposing in connection with such occurrence
with respect to letters of credit.

        (c)    Other Fees.    The US Borrower shall pay to the US Administrative
Agent for its own account such other fees as are set forth in the Fee Letter on
the dates specified therein to the extent not paid prior to the Closing Date.

        Section 2.05    Several Obligations.    The failure of any Lender to
make any Loan to be made by it or to provide funds for disbursements or
reimbursements under Letters of Credit on the date specified therefor shall not
relieve any other Lender of its obligation to make its Loan or provide funds on
such date, but no Lender shall be responsible for the failure of any other
Lender to make a Loan to be made by such other Lender or to provide funds to be
provided by such other Lender.

        Section 2.06    Notes.    The Loans made by each Lender shall be
evidenced by a single promissory note of the Applicable Borrower in
substantially the form of Exhibit A, dated (i) the Closing Date or (ii) the
effective date of an Assignment pursuant to Section 13.06(b), payable to the
order of such Lender in a principal amount equal to its US Tranche Commitment or
Canadian Tranche Commitment as the case may be, as originally in effect and
otherwise duly completed and such substitute Notes as required by
Section 13.06(b). The date, amount, Type, interest rate and Interest Period of
each Loan made by each Lender, and all payments made on account of the principal
thereof, shall be recorded by such Lender on its books for its applicable Note,
and, prior to any transfer may be endorsed by such Lender on the schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender. Failure to make any such notation or to attach a
schedule shall not affect any Lender's or any Borrower's rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.

        Section 2.07    Prepayments.    

        (a)    Voluntary Prepayments.    Each Borrower may prepay the US Base
Rate Loans or Canadian Prime Rate Loans, as applicable, upon not less than one
(1) Business Day's prior notice to the US Administrative Agent (which shall
promptly notify the Lenders including the Canadian Administrative Agent), which
notice shall specify the prepayment date (which shall be a Business Day) and the
amount of the prepayment (which shall be at least $1,000,000 or the remaining
aggregate principal balance outstanding on the applicable Notes) and shall be
irrevocable and effective only upon receipt by the US Administrative Agent,
provided that interest on the principal prepaid, accrued to the prepayment date,
shall be paid on the prepayment date. Each Borrower may prepay LIBOR Loans on
the same conditions as for US Base Rate Loans and Canadian Prime Rate Loans
(except that prior notice to the US Administrative Agent shall not be less than
three (3) Business Days for LIBOR Loans) and in addition such prepayments of
LIBOR Loans shall be subject to the terms of Section 5.05 and shall be in an
amount equal to all of the LIBOR Loans for the Interest Period prepaid.

        (b)    Mandatory Prepayments.    

          (i)  If, after giving effect to any termination or reduction of the
Aggregate Commitments pursuant to Section 2.03(b), the outstanding aggregate
principal amount of the Combined Credit Exposure exceeds the Aggregate
Commitments, (A) the US Borrower shall prepay the US Tranche Loans on the date
of such termination or reduction in an aggregate principal amount equal to the
excess, together with interest on the principal amount paid accrued to

24

--------------------------------------------------------------------------------



the date of such prepayment and/or (B) the Canadian Borrower shall prepay the
Canadian Tranche Loans on the date of such termination or reduction in an
aggregate principal amount equal to the excess, together with interest on the
principal amount paid accrued to the date of such prepayment, and (C) if any
excess remains after prepaying all of the US Tranche Loans and Canadian Tranche
Loans because of the LC Exposure, the US Borrower shall pay to the US
Administrative Agent on behalf of the US Tranche Lenders an amount equal to the
excess to be held as cash collateral as provided in Section 2.10(b) hereof.

         (ii)  If, after giving effect to any termination or reduction of the
Aggregate Canadian Tranche Commitments pursuant to Section 2.03(c), the
outstanding aggregate principal amount of the Canadian Tranche Credit Exposure
exceeds the Aggregate Canadian Tranche Commitments, the Canadian Borrower shall
prepay the Canadian Tranche Loans on the date of such termination or reduction
in an aggregate principal amount equal to the excess, together with interest on
the principal amount paid accrued to the date of such prepayment.

        (iii)  Upon any redetermination of the amount of the Borrowing Base in
accordance with Section 2.08, if the redetermined Working Capital Borrowing Base
is less than the aggregate outstanding principal amount of the sum of the
Canadian Tranche Credit Exposure, the Working Capital Loans and the LC Exposure
then the Applicable Borrower shall, with respect to any such deficiency that is
(A) equal to or less than $10,000,000, within fifteen (15) days, or (B) greater
than $10,000,000, within five (5) Business Days, either (1) prepay the Canadian
Tranche Credit Exposure and the Working Capital Loans in an aggregate principal
amount equal to such deficiency, together with interest on the principal amount
paid accrued to the date of such prepayment or (2) grant or cause to be granted
to the US Administrative Agent a first priority Lien (subject only to Excepted
Liens) in gas compression equipment of the US Borrower or its Subsidiaries
having a fair market value (as determined by Schedule 1.01) equal to or greater
than the amount of such Working Capital Borrowing Base deficiency, which pledge
of Eligible Equipment shall (x) increase the amount of the Equipment Borrowing
Base by and amount equal to the fair market value (as determined by
Schedule 1.01) of such Eligible Equipment and (y) automatically convert Working
Capital Loans in an aggregate amount equal to such fair market value of
Equipment Loans; provided that if there remains a Working Capital Borrowing Base
deficiency after prepaying the Canadian Tranche Credit Exposure and the Working
Capital Loans or converting such Working Capital Loans to Equipment Loans by
pledging gas compression equipment because the LC Exposure continues to exceed
the Working Capital Borrowing Base, then the US Borrower shall pay to the US
Administrative Agent on behalf of the US Tranche Lenders an amount equal to such
remaining Working Capital Borrowing Base deficiency to be held as cash
collateral for the Letters of Credit as provided in Section 2.10(b).

        (iv)  Upon any redetermination of the amount of the Borrowing Base in
accordance with Section 2.08, if the redetermined Equipment Borrowing Base is
less than the aggregate outstanding principal amount of the Equipment Loans then
the US Borrower shall either (A) prepay the Equipment Loans in an aggregate
principal amount equal to such deficiency, together with interest on the
principal amount paid accrued to the date of such prepayment or (B) give written
notice to the US Administrative Agent to convert Equipment Loans equal to the
aggregate principal amount of such deficiency to Working Capital Loans, but only
to the extent there is unused availability under the Working Capital Borrowing
Base.

         (v)  Upon any release of Eligible Equipment pursuant to
Section 9.09(b), the US Borrower shall simultaneously prepay the Equipment Loans
in an aggregate principal amount equal to the fair market value of such Eligible
Equipment at the time the applicable Lien was created, together with interest on
the principal amount paid accrued to the date of prepayment.

25

--------------------------------------------------------------------------------






        (vi)  Upon any overadvance pursuant to Section 2.01(a)(iv), the US
Borrower shall prepay the Working Capital Loans (or pledge assets) as required
by said Section 2.01(a)(iv).

       (vii)  Upon any disposition pursuant to Section 10.14(c), the US Borrower
shall prepay Equipment Loans as provided in such section.

        (c)    Generally.    Prepayments permitted or required under this
Section 2.07 shall be without premium or penalty, except as required under
Section 5.05 for prepayment of LIBOR Loans. Any prepayments on the Loans may be
reborrowed subject to the then effective Aggregate Commitments and the Aggregate
Canadian Tranche Commitments, as applicable.

        Section 2.08    Borrowing Base.    

        (a)   The Borrowing Base shall be determined in accordance with
Section 2.08(b) and (c) by the US Administrative Agent. Upon any redetermination
of the Borrowing Base, such redetermination shall remain in effect until the
next successive Redetermination Date. "Redetermination Date" shall mean the date
that the redetermined Borrowing Base becomes effective subject to the notice
requirements specified in Section 2.08(c). So long as any of the Aggregate
Commitments are in effect or any LC Exposure or Loans are outstanding hereunder,
this facility shall be governed by the then effective Borrowing Base. Until the
first redetermination of the Borrowing Base, the Working Capital Borrowing Base
shall be $85,242,000.00 and the Equipment Borrowing Base shall be $0.00.

        (b)   The Borrowing Base will be redetermined 45 days following the end
of each fiscal quarter of the US Borrower, commencing with the fiscal quarter
ending March 31, 2005. In addition, the US Borrower shall have the right to
require the US Administrative Agent to redetermine the Borrowing Base, but no
more frequently than once each calendar month.

        (c)   Based upon the information contained in the Borrowing Base
Certificate delivered pursuant to Section 9.01(i) and such other supplemental
information as the US Administrative Agent may reasonably request, the US
Administrative Agent will redetermine the Borrowing Base, such redetermination
to be in accordance with the US Administrative Agent's normal and customary
procedures as such exist at that particular time.

        (d)   The US Administrative Agent shall promptly notify the Borrowers
and the Lenders (including the Canadian Administrative Agent) of the new
Borrowing Base. Any redetermination of the Borrowing Base shall not be in effect
until written notice is received by the Borrowers.

        Section 2.09    Assumption of Risks.    The US Borrower assumes all
risks of the acts or omissions of any beneficiary of any Letter of Credit or any
transferee thereof with respect to its use of such Letter of Credit. Neither the
Issuing Bank (except in the case of gross negligence or willful misconduct on
the part of the Issuing Bank or any of its employees as determined by final and
non appealable judgment of a court of competent jurisdiction), its
correspondents nor any Lender shall be responsible for the validity, sufficiency
or genuineness of certificates or other documents or any endorsements thereon,
even if such certificates or other documents should in fact prove to be invalid,
insufficient, fraudulent or forged; for errors, omissions, interruptions or
delays in transmissions or delivery of any messages by mail, telex, or
otherwise, whether or not they be in code; for errors in translation or for
errors in interpretation of technical terms; the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
the failure of any beneficiary or any transferee of any Letter of Credit to
comply fully with conditions required in order to draw upon any Letter of
Credit; or for any other consequences arising from causes beyond the Issuing
Bank's control or the control of the Issuing Bank's correspondents. In addition,
neither the Issuing Bank, the US Administrative Agent nor any Lender shall be
responsible for any error, neglect, or default of any of the Issuing Bank's
correspondents; and none of the above shall affect, impair or

26

--------------------------------------------------------------------------------



prevent the vesting of any of the Issuing Bank's, the US Administrative Agent's
or any Lender's rights or powers hereunder, all of which rights shall be
cumulative. The Issuing Bank and its correspondents may accept certificates or
other documents that appear on their face to be in order, without responsibility
for further investigation of any matter contained therein regardless of any
notice or information to the contrary. In furtherance and not in limitation of
the foregoing provisions, the US Borrower agrees that any action, inaction or
omission taken or not taken by the Issuing Bank or by any correspondent for the
Issuing Bank in good faith in connection with any Letter of Credit, or any
related drafts, certificates, documents or instruments, shall be binding on such
Borrower and shall not put the Issuing Bank or its correspondents under any
resulting liability to such Borrower.

        Section 2.10    Obligation to Reimburse and to Prepay.    

        (a)   In connection with any Letter of Credit, the US Borrower may make
funds available for disbursement by the Issuing Bank in connection with such
Letter of Credit. In such cases, the Issuing Bank shall use such funds which the
US Borrower has made available to fund such Credit. In addition, the US Borrower
may give written instructions to the Issuing Bank and the US Administrative
Agent to make a Loan under this Agreement to fund any Letters of Credit which
may be drawn. In all such cases, the US Borrower shall give the appropriate
notices required under this Agreement for a US Base Rate Loan or a LIBOR Loan.
If a disbursement by the Issuing Bank is made under any Letter of Credit, in
cases in which the US Borrower has not either provided its own funds to fund a
draw on a Letter of Credit or given the US Administrative Agent prior notice for
a Loan under this Agreement, then the US Borrower shall pay to the US
Administrative Agent within two (2) Business Days after notice of any such
disbursement is received by the US Borrower, the amount of each such
disbursement made by the Issuing Bank under the Letter of Credit (if such
payment is not sooner effected as may be required under this Section 2.10 or
under other provisions of the Letter of Credit), together with interest on the
amount disbursed from and including the date of disbursement until payment in
full of such disbursed amount at a varying rate per annum equal to (i) the then
applicable interest rate for Base Rate Loans through the second Business Day
after notice of such disbursement is received by the US Borrower and
(ii) thereafter, the Post-Default Rate for Base Rate Loans (but in no event to
exceed the Highest Lawful Rate) for the period from and including the third
Business Day following the date of such disbursement to and including the date
of repayment in full of such disbursed amount. The obligations of the US
Borrower under this Agreement with respect to each Letter of Credit shall be
absolute, unconditional and irrevocable and shall be paid or performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever, including, without limitation, but only to the fullest extent
permitted by applicable law, the following circumstances: (i) any lack of
validity or enforceability of this Agreement, any Letter of Credit or any of the
Security Instruments; (ii) any amendment or waiver of (including any default),
or any consent to departure from this Agreement (except to the extent permitted
by any amendment or waiver), any Letter of Credit or any of the Security
Instruments; (iii) the existence of any claim, set-off, defense or other rights
which the US Borrower may have at any time against the beneficiary of any Letter
of Credit or any transferee of any Letter of Credit (or any Persons for whom any
such beneficiary or any such transferee may be acting), the Issuing Bank, the US
Administrative Agent, any US Tranche Lender or any other Person, whether in
connection with this Agreement, any Letter of Credit, the Security Instruments,
the transactions contemplated hereby or any unrelated transaction; (iv) any
statement, certificate, draft, notice or any other document presented under any
Letter of Credit proves to have been forged, fraudulent, insufficient or invalid
in any respect or any statement therein proves to have been untrue or inaccurate
in any respect whatsoever; (v) payment by the Issuing Bank under any Letter of
Credit against presentation of a draft or certificate which appears on its face
to comply, but does not comply, with the terms of such Letter of Credit; and
(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

27

--------------------------------------------------------------------------------



Notwithstanding anything in this Agreement to the contrary, the US Borrower will
not be liable for payment or performance that results from the gross negligence
or willful misconduct of the Issuing Bank as determined by a final and non
appealable judgment of a court of competent jurisdiction, except (i) where the
US Borrower or any Subsidiary actually recovers the proceeds for itself or the
Issuing Bank of any payment made by the Issuing Bank in connection with such
gross negligence or willful misconduct or (ii) in cases where the US
Administrative Agent makes payment to the named beneficiary of a Letter of
Credit.

        (b)   In the event of the occurrence of any Event of Default, a payment
or prepayment pursuant to Section 2.07(b) or the maturity of the Notes, whether
by acceleration or otherwise, an amount equal to the LC Exposure (or an amount
equal to the amount by which the LC Exposure exceeds the Working Capital
Borrowing Base in the case of Section 2.07(b)) shall be deemed to be forthwith
due and owing by the US Borrower to the Issuing Bank, the US Administrative
Agent and the US Tranche Lenders as of the date of any such occurrence; and the
US Borrower's obligation to pay such amount shall be absolute and unconditional,
without regard to whether any beneficiary of any such Letter of Credit has
attempted to draw down all or a portion of such amount under the terms of a
Letter of Credit, and, to the fullest extent permitted by applicable law, shall
not be subject to any defense or be affected by a right of set-off, counterclaim
or recoupment which the US Borrower may now or hereafter have against any such
beneficiary, the Issuing Bank, the US Administrative Agent, the US Tranche
Lenders or any other Person for any reason whatsoever. Such payments shall be
held by the Issuing Bank on behalf of the US Tranche Lenders as cash collateral
securing the LC Exposure in an account or accounts at the Principal Office; and
the US Borrower hereby grants to and by its deposit with the US Administrative
Agent grants to the US Administrative Agent a security interest in such cash
collateral. In the event of any such payment by the US Borrower of amounts
contingently owing under outstanding Letters of Credit and in the event that
thereafter drafts or other demands for payment complying with the terms of such
Letters of Credit are not made prior to the respective expiration dates thereof,
the US Administrative Agent agrees, if no Event of Default has occurred and is
continuing or if no other amounts are outstanding under this Agreement, the
Notes or the Security Instruments, to remit to the US Borrower (i) amounts for
which the contingent obligations evidenced by the Letters of Credit have ceased
and (ii) amounts on deposit as cash collateral for Letters of Credit, to the
extent that the LC Exposure no longer exceeds the Working Capital Borrowing
Base, in connection with a redetermination of such Working Capital Borrowing
Base.

        (c)   Each Lender severally and unconditionally agrees that it shall
promptly reimburse the Issuing Bank an amount equal to such Lender's
participation in any Letter of Credit as provided in Section 2.01(b) of any
disbursement made by the Issuing Bank under any Letter of Credit that is not
reimbursed according to this Section 2.10.

        (d)   Notwithstanding anything to the contrary contained herein, if no
Event of Default has occurred and is continuing and subject to availability
under the Aggregate Commitments (after reduction for the LC Exposure), to the
extent the US Borrower has not reimbursed the Issuing Bank for any drawn upon
Letter of Credit within one (1) Business Days after notice of such disbursement
has been received by the US Borrower, the amount of such Letter of Credit
reimbursement obligation shall automatically be funded by the US Tranche Lenders
as a Loan hereunder and used by such Lenders to pay such Letter of Credit
reimbursement obligation in the percentages referenced in clause (c) above. If
an Event of Default has occurred and is continuing, or if the funding of such
Letter of Credit reimbursement obligation as a Loan would cause the aggregate
amount of all Loans outstanding to exceed the Aggregate Commitments (after
reduction for the LC Exposure), such Letter of Credit reimbursement obligation
shall not be funded as a Loan, but instead shall accrue interest as provided in
Section 2.10(a).

        Section 2.11    Lending Offices.    The Loans of each Type made by each
Lender shall be made and maintained at such Lender's Applicable Lending Office
for Loans of such Type.

28

--------------------------------------------------------------------------------



ARTICLE III
Payments of Principal and Interest

        Section 3.01    Repayment of Loans.    On the Revolving Credit
Termination Date each Borrower shall pay to the Applicable Administrative Agent,
for the account of each Applicable Lender, the outstanding aggregate principal
and accrued and unpaid interest under the Loans.

        Section 3.02    Interest.    

        (a)    Interest Rates.    Each Borrower will pay to the Applicable
Administrative Agent, for the account of each Applicable Lender, interest on the
unpaid principal amount of each Loan made by such Lender for the period
commencing on the date such Loan is made to, but excluding, the date such Loan
shall be paid in full, at the following rates per annum:

          (i)  if such a Loan is a US Base Rate Loan, the US Base Rate (as in
effect from time to time) plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate;

         (ii)  if such a Loan is a Canadian Prime Rate Loan, the Canadian Prime
Rate (as in effect from time to time) plus the Applicable Margin, but in no
event to exceed the Highest Lawful Rate; and

        (iii)  if such a Loan is a LIBOR Loan, for each Interest Period relating
thereto, the LIBOR Rate for such Loan plus the Applicable Margin (as in effect
from time to time), but in no event to exceed the Highest Lawful Rate.

        (b)    Canadian Interest.    

          (i)  For purposes of disclosure under the Interest Act (Canada), where
interest is calculated pursuant Section 3.02(a)(ii) and (iii) at a rate based
upon a 360, 365 or 366 day year, as the case may be, (the "First Rate"), it is
hereby agreed that the rate or percentage of interest on a yearly basis is
equivalent to such First Rate multiplied by the actual number of days in the
year divided by 360, 365 or 366, as applicable.

         (ii)  Notwithstanding the provisions of this Section 3.02 or any other
provision of this Agreement, in no event shall the aggregate "interest" (as that
term is defined in Section 347 of the Criminal Code (Canada)) exceed the
effective annual rate of interest on the "credit advanced" (as defined therein)
lawfully permitted under Section 347 of the Criminal Code (Canada). The
effective annual rate of interest shall be determined in accordance with
generally accepted actuarial practices and principles over the term of the
applicable Canadian Tranche Loan, and in the event of a dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries qualified for a period of ten
(10) years appointed by the Canadian Administrative Agent will be conclusive for
the purposes of such determination.

        (iii)  A certificate of an authorized signing officer of the US
Administrative Agent as to each amount and/or each rate of interest payable
hereunder from time to time shall be conclusive evidence of such amount and of
such rate, absent manifest error.

        (iv)  Wherever in this Agreement reference is made to a rate of interest
"per annum" or a similar expression is used, such interest shall be calculated
using the nominal rate method of calculation and shall not be calculated using
the effective rate method of calculation or any other basis that gives effect to
the principle of deemed reinvestment of interest.

        (c)    Post-Default Rate.    Notwithstanding the foregoing, each
Borrower will pay to the Applicable Administrative Agent, for the account of
each Applicable Lender interest at the applicable Post-Default Rate on any
principal of any Loan made by such Lender, and (to the fullest extent permitted
by law) on any other amount payable by each Borrower hereunder, under any Loan
Document or under any Note held by such Lender to or for account of such Lender,
for

29

--------------------------------------------------------------------------------



the period commencing on the date of an Event of Default until the same is paid
in full or all Events of Default are cured or waived.

        (d)    Due Dates.    Accrued interest on US Base Rate Loans and Canadian
Prime Rate Loans shall be payable on each Quarterly Date commencing on
December 31, 2004, and accrued interest on each LIBOR Loan shall be payable on
the last day of the Interest Period therefor and, if such Interest Period is
longer than three months at three-month intervals following the first day of
such Interest Period, except that interest payable at the Post-Default Rate
shall be payable from time to time on demand and interest on any LIBOR Loan that
is converted into a US Base Rate Loan or a Canadian Prime Rate Loan, as
applicable (pursuant to Section 5.04) shall be payable on the date of conversion
(but only to the extent so converted). Any accrued and unpaid interest on the
Loans shall be paid on the Revolving Credit Termination Date.

        (e)    Determination of Rates.    Promptly after the determination of
any interest rate provided for herein or any change therein, the US
Administrative Agent shall notify the Lenders (including the Canadian
Administrative Agent) to which such interest is payable and the Applicable
Borrower thereof. Each determination by the US Administrative Agent of an
interest rate or fee hereunder shall, except in cases of manifest error, be
final, conclusive and binding on the parties.

ARTICLE IV
Payments; Pro Rata Treatment; Computations; Etc.

        Section 4.01    Payments.    Except to the extent otherwise provided
herein, all payments of principal, interest and other amounts to be made by each
Borrower under this Agreement and the Notes shall be made in Dollars in the case
of US Tranche Loans, and in Canadian Dollars in the case of Canadian Tranche
Loans, in immediately available funds, to the Applicable Administrative Agent at
such account as such Administrative Agent shall specify by notice to the
Applicable Borrower from time to time, not later than 11:00 a.m. Eastern time on
the date on which such payments shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day). Such payments shall be made without (to the fullest extent
permitted by applicable law) defense, setoff or counterclaim. Each such payment
so received by the Applicable Administrative Agent under this Agreement or any
Note for account of a Lender shall be paid promptly to such Lender in
immediately available funds. Except as otherwise provided in the definition of
"Interest Period", if the due date of any payment under this Agreement or any
Note would otherwise fall on a day which is not a Business Day such date shall
be extended to the next succeeding Business Day and interest shall be payable
for any principal so extended for the period of such extension. At the time of
each payment to the Applicable Administrative Agent of any principal of or
interest on any Borrowing, the Applicable Borrower shall notify the Applicable
Administrative Agent of the Loans to which such payment shall apply. In the
absence of such notice the Administrative Agents may specify the Loans to which
such payment shall apply, but to the extent possible such payment or prepayment
will be applied first to the Loans comprised of US Base Rate Loans or Canadian
Prime Rate Loans.

        Section 4.02    Pro Rata Treatment.    Except to the extent otherwise
provided herein each Lender agrees that: (i) each Borrowing from the Lenders
under Section 2.01 and each continuation and conversion under Section 2.02 shall
be made from the Applicable Lenders pro rata in accordance with their US Tranche
One Percentages, US Tranche Two Percentages or Canadian Tranche Percentages as
the case may be, each payment of fees under Section 2.04 shall be made for
account of the Applicable Lenders pro rata in accordance with such same
percentages, and each termination or reduction of the amount of the Aggregate
Commitments under Section 2.03(b) or the Aggregate Canadian Tranche Commitments
under Section 2.03(c) shall be applied to the US Tranche Commitment or Canadian
Tranche Commitment, as applicable of each Applicable Lender, pro rata according
to the amounts of its respective US Tranche Commitment or Canadian Tranche
Commitment, as applicable; provided that

30

--------------------------------------------------------------------------------




reductions of the US Tranche Commitments when the Aggregate Commitments are
greater than $65,000,000 shall be applied pro rata according to the US Tranche
Two Percentages and reductions of the US Tranche Commitments when the Aggregate
Commitments are equal to or less than $65,000,000 shall be applied pro rata
according to the US Tranche One Percentages; (ii) each payment of commitments
fees under Section 2.04(a) shall be made to each US Tranche Lender in accordance
with such section; (iii) each payment of principal of Loans by each Borrower
shall be made for account of the Applicable Lenders pro rata in accordance with
the respective unpaid principal amount of the Loans held by the Applicable
Lenders; (iv) each payment of interest on Loans by each Borrower shall be made
for account of the Applicable Lenders pro rata in accordance with the amounts of
interest due and payable to the respective Lenders; and (v) each reimbursement
by the US Borrower of disbursements under Letters of Credit shall be made for
account of the Issuing Bank or, if funded by the US Tranche Lenders, pro rata
for the account of the US Tranche Lenders, in accordance with the amounts of
reimbursement obligations due and payable to each respective US Tranche Lender;
provided that if no Event of Default has occurred and is continuing, the
reimbursement of the US Tranche Lenders for disbursements made under Letters of
Credit and the repayment of US Tranche Loans (A) when the US Tranche Credit
Exposure is less than or equal to $65,000,000 shall be applied pro rata in
accordance with the US Tranche One Percentages and (B) when the US Tranche
Credit Exposure is greater than $65,000,000 shall be applied pro rata in
accordance with the US Tranche Two Percentages.

        Section 4.03    Computations.    Interest on LIBOR Loans and fees shall
be computed on the basis of a year of 360 days and actual days elapsed
(including the first day but excluding the last day) occurring in the period for
which such interest is payable, unless such calculation would exceed the Highest
Lawful Rate, in which case interest shall be calculated on the per annum basis
of a year of 365 or 366 days, as the case may be. Interest on US Base Rate Loans
and Canadian Prime Rate Loans shall be computed on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed (including the first day
but excluding the last day) occurring in the period for which such interest is
payable.

        Section 4.04    Agent Reliance.    Unless the US Administrative Agent
shall have received notice from a Lender before the date of any Borrowing of the
proceeds of the Loan that such Lender will not make available to the Applicable
Administrative Agent such Lender's Percentage Share of such advance, such
Administrative Agent may assume that such Lender has made its Percentage Share
of such Borrowing available to such Administrative Agent on the date of such
Borrowing in accordance with Section 2.02(c) and such Administrative Agent may,
in reliance upon such assumption, make available to the Applicable Borrower on
such date a corresponding amount. If and to the extent that such Lender shall
not have so made its Percentage Share of such Borrowing available to such
Administrative Agent, such Lender agrees to immediately pay to such
Administrative Agent on demand such corresponding amount, together with interest
on such amount, for each day from the date such amount is made available to the
Applicable Borrower until the date such amount is paid to the Applicable
Administrative Agent, at the overnight Federal Funds Rate. If such Lender shall
pay to the Applicable Administrative Agent such corresponding amount and
interest as provided above, such corresponding amount so paid shall constitute
such Lender's advance as part of such Borrowing for purposes of this Agreement
even though not made on the same day as the other advances comprising such
Borrowing.

        Section 4.05    Set-off, Sharing of Payments, Etc.    

        (a)   Each Borrower agrees that, in addition to (and without limitation
of) any right of set-off, bankers' lien or counterclaim a Lender may otherwise
have, each Lender shall have the right and be entitled (after consultation with
the US Administrative Agent), at its option, to offset balances held by it or by
any of its Affiliates for account of the Applicable Borrower at any of its
offices, in Dollars or in any other currency, against any principal of or
interest on any of such Lender's

31

--------------------------------------------------------------------------------



Loans, or any other amount payable to such Lender hereunder, which is not paid
when due (including applicable grace periods) (regardless of whether such
balances are then due to such Borrower), in which case it shall promptly notify
the Applicable Borrower and the US Administrative Agent thereof, provided that
such Lender's failure to give such notice shall not affect the validity thereof.

        (b)   If any Lender shall obtain payment of any principal of or interest
on any Loan made by it to a Borrower under this Agreement (or reimbursement as
to any Letter of Credit) through the exercise of any right of set-off, banker's
lien or counterclaim or similar right or otherwise, and, as a result of such
payment, such Lender shall have received a greater percentage of the principal
or interest (or reimbursement) then due hereunder by the Applicable Borrower to
such Lender than the percentage received by any other Applicable Lenders, it
shall promptly (i) notify the US Administrative Agent and each other Lender
(including the Canadian Administrative Agent) thereof and (ii) purchase from
such other Applicable Lenders participations in (or, if and to the extent
specified by such Applicable Lender, direct interests in) the Loans (or
participations in Letters of Credit) made by such other Applicable Lenders (or
in interest due thereon, as the case may be) in such amounts, and make such
other adjustments from time to time as shall be equitable, to the end that all
the Applicable Lenders shall share the benefit of such excess payment (net of
any expenses which may be incurred by such Lender in obtaining or preserving
such excess payment) pro rata in accordance with the unpaid principal and/or
interest on the Loans held by each of the Applicable Lenders (or reimbursements
of Letters of Credit). To such end all the Applicable Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. Each
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans made by other Lenders (or in interest due thereon, as the
case may be) may exercise all rights of set-off, banker's lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans (or Letters of Credit) in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of each Borrower. If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section 4.05 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Applicable Lenders entitled under this Section 4.05 to share
the benefits of any recovery on such secured claim.

        (c)   Notwithstanding anything to the contrary contained in this
Agreement, the Lenders hereby agree that they shall not set off any funds in any
lock boxes whatsoever in connection with this Agreement, except for such lock
boxes which may be established in connection with this Agreement.

        Section 4.06    Taxes.    

        (a)    Payments Free and Clear.    Any and all payments by each Borrower
hereunder shall be made, in accordance with Section 4.01, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender, the Issuing Bank, the US Administrative
Agent and the Canadian Administrative Agent (each a "Recipient"), taxes imposed
on its income, and franchise or similar taxes imposed on it, by (i) any
jurisdiction (or political subdivision thereof) of which such Recipient is a
citizen or resident or in which such Lender has an Applicable Lending Office,
(ii) the jurisdiction (or any political subdivision thereof) in which such
Recipient is organized, or (iii) any jurisdiction (or political subdivision
thereof) in which such Recipient is presently doing business which taxes are
imposed solely as a result of doing business in such jurisdiction (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and

32

--------------------------------------------------------------------------------



liabilities being hereinafter referred to as "Taxes"). If any Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to a Recipient, (i) the sum payable shall be increased by the amount
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 4.06) such Recipient
shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant taxing
authority or other Governmental Authority in accordance with applicable law.

        (b)    Other Taxes.    In addition, to the fullest extent permitted by
applicable law, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, any
Assignment or any Security Instrument (hereinafter referred to as "Other
Taxes").

        (c)    Indemnification.    To the fullest extent permitted by applicable
law, each Borrower will indemnify each Lender and the Issuing Bank and the
Administrative Agents for the full amount of Taxes and Other Taxes (including,
but not limited to, any Taxes or Other Taxes imposed by any Governmental
Authority on amounts payable under this Section 4.06)paid by such Lender, the
Issuing Bank or the Administrative Agents (on their behalf or on behalf of any
Lender), as the case may be, and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto, whether or not such
Taxes or Other Taxes were correctly or legally asserted unless the payment of
such Taxes was not correctly or legally asserted and such Lender's payment of
such Taxes or Other Taxes was the result of its gross negligence or willful
misconduct. Any payment pursuant to such indemnification shall be made within
thirty (30) days after the date any Lender, the Issuing Bank or the
Administrative Agents, as the case may be, make written demand therefor. If any
Lender or any Administrative Agent receives a refund or credit in respect of any
Taxes or Other Taxes for which such Lender, Issuing Bank or Administrative Agent
has received payment from the Applicable Borrower it shall promptly notify such
Borrower of such refund or credit and shall, if no default has occurred and is
continuing, within thirty (30) days after receipt of a request by such Borrower
(or promptly upon receipt, if the Applicable Borrower has requested application
for such refund or credit pursuant hereto), pay an amount equal to such refund
or credit to the Applicable Borrower without interest (but with any interest so
refunded or credited), provided that such Borrower, upon the request of such
Lender, Issuing Bank or Administrative Agent, agrees to return such refund or
credit (plus penalties, interest or other charges) to such Lender or
Administrative Agent in the event such Lender or Administrative Agent is
required to repay such refund or credit.

        (d)    Lender Representations.    

          (i)  Each US Tranche Lender represents that it is either (1) a banking
association or corporation organized under the laws of the United States of
America or any state thereof or (2) it is entitled to complete exemption from
United States withholding tax imposed on or with respect to any payments,
including fees, to be made to it pursuant to this Agreement (A) under an
applicable provision of a tax convention to which the United States of America
is a party or (B) because it is acting through a branch, agency or office in the
United States of America and any payment to be received by it hereunder is
effectively connected with a trade or business in the United States of America.
Each US Tranche Lender that is not a banking association or corporation
organized under the laws of the United States of America or any state thereof
agrees to provide to the US Borrower and the US Administrative Agent on the
Closing Date, or on the date of its delivery of the Assignment pursuant to which
it becomes a US Tranche Lender, and at such other times as required by United
States law or as the US Borrower or the US Administrative Agent shall reasonably
request, two accurate and complete

33

--------------------------------------------------------------------------------



original signed copies of either (A) Internal Revenue Service Form W-8 ECI (or
successor form) certifying that all payments to be made to it hereunder will be
effectively connected to a United States trade or business (the "Form W-8 ECI
Certification") or (B) Internal Revenue Service Form W-8 BEN (or successor form)
certifying that it is entitled to the benefit of a provision of a tax convention
to which the United States of America is a party which completely exempts from
United States withholding tax all payments to be made to it hereunder (the
"Form W-8 BEN Certification"). In addition, each US Tranche Lender agrees that
if it previously filed a Form W-8 ECI Certification or a Form W-8 BEN
Certification, it will deliver to the US Borrower and the US Administrative
Agent a new certification (i) within 30 days after a change in circumstances
that causes any information on the Form W-8 ECI or Form W-8 BEN, as applicable,
to be incorrect and (ii) prior to the first payment date falling in the third
year following the previous filing of such certification. Each US Tranche Lender
also agrees to deliver to the US Borrower and the US Administrative Agent such
other or supplemental forms as may at any time be required as a result of
changes in applicable law or regulation in order to confirm or maintain in
effect its entitlement to exemption from United States withholding tax on any
payments hereunder, provided that the circumstances of such US Tranche Lender at
the relevant time and applicable laws permit it to do so. If a US Tranche Lender
determines, as a result of any change in either (i) a Governmental Requirement
or (ii) its circumstances, that it is unable to submit any form or certificate
that it is obligated to submit pursuant to this Section 4.06, or that it is
required to withdraw or cancel any such form or certificate previously
submitted, it shall promptly notify the US Borrower and the US Administrative
Agent of such fact. If a US Tranche Lender is organized under the laws of a
jurisdiction outside the United States of America, unless the US Borrower and
the US Administrative Agent have received a Form W-8 BEN Certification or
Form W-8 ECI Certification satisfactory to them indicating that all payments to
be made to such Lender hereunder are not subject to United States withholding
tax, the US Borrower shall withhold taxes from such payments at the applicable
statutory rate. Each US Tranche Lender agrees to indemnify and hold harmless the
US Borrower or the US Administrative Agent, as applicable, from any United
States taxes, penalties, interest and other expenses, costs and losses incurred
or payable by (i) the US Administrative Agent as a result of such US Tranche
Lender's failure to submit any form or certificate that it is required to
provide pursuant to this Section 4.06 or (ii) the US Borrower or the US
Administrative Agent as a result of their reliance on any such form or
certificate which such US Tranche Lender has provided to them pursuant to this
Section 4.06.

         (ii)  For any period with respect to which a US Tranche Lender has
failed to provide the US Borrower with the form required pursuant to this
Section 4.06, if any, (other than if such failure is due to a change in a
Governmental Requirement occurring subsequent to the date on which a form
originally was required to be provided), such US Tranche Lender shall not be
entitled to indemnification under Section 4.06 with respect to taxes imposed by
the United States which taxes would not have been imposed but for such failure
to provide such forms; provided, however, that if a US Tranche Lender, which is
otherwise exempt from or subject to a reduced rate of withholding tax, becomes
subject to taxes because of its failure to deliver a form required hereunder,
the US Borrower shall take such steps as such US Tranche Lender shall reasonably
request to assist such US Tranche Lender to recover such taxes.

        (iii)  Any US Tranche Lender claiming any additional amounts payable
pursuant to this Section 4.06 shall use reasonable efforts (consistent with
legal and regulatory restrictions) to file any certificate or document requested
by the US Borrower or the US Administrative Agent or to change the jurisdiction
of its Applicable Lending Office or to contest any tax imposed if the making of
such a filing or change or contesting such tax would avoid the need for or
reduce the amount of any such additional amounts that may thereafter accrue and
would not, in the sole determination of such US Tranche Lender, be otherwise
disadvantageous to such US Tranche Lender.

34

--------------------------------------------------------------------------------







        (iv)  Each Canadian Tranche Lender represents that it is (a) either not
a non-resident of Canada for purposes of the Income Tax Act (Canada) or a deemed
resident of Canada for purposes of Part XIII of the Income Tax Act (Canada) and
(b) an Affiliate of a US Tranche Lender.

ARTICLE V
Capital Adequacy

        Section 5.01    Additional Costs.    

        (a)    LIBOR Regulations, etc.    Each Borrower shall pay directly to
each Applicable Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender for any costs which it
determines are attributable to its making or maintaining of any LIBOR Loans or
issuing or participating in Letters of Credit hereunder or its obligation to
make any LIBOR Loans or issue or participate in any Letters of Credit hereunder,
or any reduction in any amount receivable by such Lender hereunder in respect of
any of such LIBOR Loans, Letters of Credit or such obligation (such increases in
costs and reductions in amounts receivable being herein called "Additional
Costs"), resulting from any Regulatory Change which: (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any Note
in respect of any of such LIBOR Loans or Letters of Credit (other than taxes
imposed on the overall net income of such Lender or of its Applicable Lending
Office for any of such LIBOR Loans by the jurisdiction in which such Lender has
its principal office or Applicable Lending Office); or (ii) imposes or modifies
any reserve, special deposit, minimum capital, capital ratio or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of such Lender, or the US Tranche Commitment
or Canadian Tranche Commitment or Loans of such Lender or the London interbank
market; or (iii) imposes any other condition affecting this Agreement or any
Note (or any of such extensions of credit or liabilities) or such Lender's US
Tranche Commitment or Canadian Tranche Commitment or Loans. Each Lender will
notify the US Administrative Agent and the Applicable Borrower of any event
occurring after the Closing Date which will entitle such Lender to compensation
pursuant to this Section 5.01(a) as promptly as practicable after it obtains
knowledge thereof and determines to request such compensation, and will
designate a different Applicable Lending Office for the Loans of such Lender
affected by such event if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the sole opinion of such
Lender, be disadvantageous to such Lender, provided that such Lender shall have
no obligation to so designate an Applicable Lending Office located in the United
States. If any Lender requests compensation from any Borrower under this
Section 5.01(a), such Borrower may, by notice to such Lender, suspend the
obligation of such Lender to make additional Loans of the Type with respect to
which such compensation is requested until the Regulatory Change giving rise to
such request ceases to be in effect (in which case the provisions of
Section 5.04 shall be applicable).

        (b)    Regulatory Change.    Without limiting the effect of the
provisions of Section 5.01(a), in the event that at any time (by reason of any
Regulatory Change or any other circumstances arising after the Closing Date
affecting (A) any Lender, (B) the London interbank market or (C) such Lender's
position in such market), the LIBOR Rate, as determined in good faith by such
Lender, will not adequately and fairly reflect the cost to such Lender of
funding its LIBOR Loans, then, if such Lender so elects, by notice to the
Applicable Borrower and the US Administrative Agent, the obligation of such
Lender to make additional LIBOR Loans shall be suspended until such Regulatory
Change or other circumstances ceases to be in effect (in which case the
provisions of Section 5.04 shall be applicable).

        (c)    Capital Adequacy.    Without limiting the effect of the foregoing
provisions of this Section 5.01 (but without duplication), each Borrower shall
pay directly to any Applicable Lender

35

--------------------------------------------------------------------------------






from time to time on request such amounts as such Lender may reasonably
determine to be necessary to compensate such Lender or its parent or holding
company for any costs which it determines are attributable to the maintenance by
such Lender or its parent or holding company (or any Applicable Lending Office),
pursuant to any Governmental Requirement following any Regulatory Change, of
capital in respect of its US Tranche Commitments or Canadian Tranche
Commitments, its Note, its Loans or any interest held by it in any Letter of
Credit, such compensation to include, without limitation, an amount equal to any
reduction of the rate of return on assets or equity of such Lender or its parent
or holding company (or any Applicable Lending Office) to a level below that
which such Lender or its parent or holding company (or any Applicable Lending
Office) could have achieved but for such Governmental Requirement. Such Lender
will notify the Applicable Borrower that it is entitled to compensation pursuant
to this Section 5.01(c) as promptly as practicable after it determines to
request such compensation.

        (d)    Compensation Procedure.    Any Lender notifying the Applicable
Borrower of the incurrence of additional costs under this Section 5.01 shall in
such notice to such Borrower and the US Administrative Agent set forth in
reasonable detail the basis and amount of its request for compensation.
Determinations and allocations by each Lender for purposes of this Section 5.01
of the effect of any Regulatory Change pursuant to Section 5.01(a) or (b), or of
the effect of capital maintained pursuant to Section 5.01(c), on its costs or
rate of return of maintaining Loans or its obligation to make Loans or issue
Letters of Credit, or on amounts receivable by it in respect of Loans or Letters
of Credit, and of the amounts required to compensate such Lender under this
Section 5.01, shall be conclusive and binding for all purposes, provided that
such determinations and allocations are made on a reasonable basis. Any request
for additional compensation under this Section 5.01 shall be paid by the
Applicable Borrower within thirty (30) days of the receipt by such Borrower of
the notice described in this Section 5.01(d).

        Section 5.02    Limitation on LIBOR Loans.    Anything herein to the
contrary notwithstanding, if, on or prior to the determination of any LIBOR Rate
for any Interest Period:

        (a)   the US Administrative Agent determines (which determination shall
be conclusive, absent manifest error) that quotations of interest rates for the
relevant deposits referred to in the applicable definition of "LIBOR Rate" in
Section 1.02 are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBOR Loans as
provided herein; or

        (b)   the US Administrative Agent determines (which determination shall
be conclusive, absent manifest error) that the relevant rates of interest
referred to in the applicable definition of "LIBOR Rate" in Section 1.02upon the
basis of which the rate of interest for LIBOR Loans for such Interest Period is
to be determined are not sufficient to adequately cover the cost to the Lenders
of making or maintaining LIBOR Loans;

        (c)   then the US Administrative Agent shall give the Applicable
Borrower prompt notice thereof, and so long as such condition remains in effect,
the Lenders shall be under no obligation to make additional LIBOR Loans.

        Section 5.03    Illegality.    Notwithstanding any other provision of
this Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to honor its obligation to make or maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Applicable Borrower
thereof and such Lender's obligation to make LIBOR Loans shall be suspended
until such time as such Lender may again make and maintain LIBOR Loans (in which
case the provisions of Section 5.04 shall be applicable).

        Section 5.04    Base Rate and Prime Rate Loans Pursuant to
Sections 5.01, 5.02 and 5.03.    If the obligation of any Lender to make LIBOR
Loans shall be suspended pursuant to Sections 5.01, 5.02 or

36

--------------------------------------------------------------------------------




5.03 ("Affected Loans"), all Affected Loans which would otherwise be made by
such Lender shall be made instead as either US Base Rate Loans or Canadian Prime
Rate Loans, as applicable (and, if an event referred to in Section 5.01(b) or
Section 5.03 has occurred and such Lender so requests by notice to the
Applicable Borrower, all Affected Loans of such Lender then outstanding shall be
automatically converted into US Base Rate Loans or Canadian Prime Rate Loans, as
applicable on the date specified by the Lender in such notice) and, to the
extent that Affected Loans are so made as (or converted into) US Base Rate Loans
or Canadian Prime Rate Loans, all payments of principal which would otherwise be
applied to such Lender's Affected Loans shall be applied instead to its
respective US Base Rate Loans or Canadian Prime Rate Loans.

        Section 5.05    Compensation.    Each Borrower shall pay to each
Applicable Lender within thirty (30) days of receipt of written request of such
Lender (which request shall set forth, in reasonable detail, the basis for
requesting such amounts and which shall be conclusive and binding for all
purposes provided that such determinations are made on a reasonable basis), such
amount or amounts as shall compensate it for any loss, cost, expense or
liability which such Lender determines are attributable to:

        (a)   any payment, prepayment or conversion of a LIBOR Loan properly
made by such Lender or any Borrower for any reason (including, without
limitation, the acceleration of the Loans pursuant to Section 11.01) on a date
other than the last day of the Interest Period for such Loan; or

        (b)   any failure by a Borrower for any reason (including but not
limited to, the failure of any of the conditions precedent specified in ARTICLE
VI to be satisfied) to borrow, continue or convert a LIBOR Loan from such Lender
on the date for such Borrowing, continuation or conversion specified in the
relevant notice given pursuant to Section 2.02(c).

Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the principal amount so paid, prepaid or converted
or not borrowed for the period from the date of such payment, prepayment or
conversion or failure to borrow to the last day of the Interest Period for such
Loan (or, in the case of a failure to borrow, the Interest Period for such Loan
which would have commenced on the date specified for such Borrowing) at the
applicable rate of interest for such Loan provided for herein over (ii) the
interest component of the amount such Lender would have bid in the London
interbank market for Dollar deposits (or in the case of a Canadian Tranche
Lender, Canadian Dollar deposits) of leading banks in amounts comparable to such
principal amount and with maturities comparable to such period (as reasonably
determined by such Lender).

        Section 5.06    Replacement Lenders.    

        (a)   If any Lender has notified the Borrowers and the US Administrative
Agent of its incurring additional costs under Section 5.01 or has required the
Borrowers to make payments for Taxes under Section 4.06, then the Borrowers may,
unless such Lender has notified the Borrowers and the US Administrative Agent
that the circumstances giving rise to such notice no longer apply, terminate, in
whole but not in part, the US Tranche Commitment and Canadian Tranche
Commitment, if any, of any Lender (other than the Administrative Agents) (the
"Terminated Lender") at any time upon five (5) Business Days' prior written
notice to the Terminated Lender and the US Administrative Agent (such notice
referred to herein as a "Notice of Termination").

        (b)   In order to effect the termination of the US Tranche Commitment
and the Canadian Tranche Commitment, if any of the Terminated Lender, the
Borrowers shall: (i) obtain an agreement with one or more Lenders to increase
their US Tranche Commitment or US Tranche Commitments and their Canadian Tranche
Commitment or Canadian Tranche Commitments, as applicable and/or (ii) request
any one or more other banking institutions to become parties to this Agreement
in place and instead of such Terminated Lender and agree to accept such
commitment

37

--------------------------------------------------------------------------------






or commitments; provided, however, that such one or more other banking
institutions are reasonably acceptable to the Administrative Agents and become
parties by executing an Assignment (the Lenders or other banking institutions
that agree to accept in whole or in part the US Tranche Commitment and Canadian
Tranche Commitment, if any of the Terminated Lender being referred to herein as
the "Replacement Lenders"), such that the aggregate increased and/or accepted
commitments of the Replacement Lenders under clauses (i) and (ii) above equal
the US Tranche Commitment and the Canadian Tranche Commitment, if any, of the
Terminated Lender.

        (c)   The Notice of Termination shall include the name of the Terminated
Lender, the date the termination will occur (the "Lender Termination Date"), and
the Replacement Lender or Replacement Lenders to which the Terminated Lender
will assign its US Tranche Commitment and Canadian Tranche Commitment, if any,
and, if there will be more than one Replacement Lender, the portion of the
Terminated Lender's US Tranche Commitment and Canadian Tranche Commitment, if
any, to be assigned to each Replacement Lender.

        (d)   On the Lender Termination Date, (i) the Terminated Lender shall by
execution and delivery of an Assignment assign its US Tranche Commitment and
Canadian Tranche Commitment, if any, to the Replacement Lender or Replacement
Lenders (pro rata, if there is more than one Replacement Lender, in proportion
to the portion of the Terminated Lender's US Tranche Commitment and Canadian
Tranche Commitment, if any, to be assigned to each Replacement Lender) indicated
in the Notice of Termination and shall assign to the Replacement Lender or
Replacement Lenders each of its Loans (if any) then outstanding and
participation interests in Letters of Credit (if any) then outstanding pro rata
as aforesaid), (ii) the Terminated Lender shall endorse its Note(s), payable
without recourse, representation or warranty to the order of the Replacement
Lender or Replacement Lenders (pro rata as aforesaid), (iii) the Replacement
Lender or Replacement Lenders shall purchase the Note(s) held by the Terminated
Lender (pro rata as aforesaid) at a price equal to the unpaid principal amount
thereof plus interest and facility and other fees accrued and unpaid to the
Lender Termination Date, and (iv) the Replacement Lender or Replacement Lenders
will thereupon (pro rata as aforesaid) succeed to and be substituted in all
respects for the Terminated Lender with like effect as if becoming a Lender
pursuant to the terms of Section 13.06(b), and the Terminated Lender will have
the rights and benefits of an assignor under Section 13.06(b). To the extent not
in conflict, the terms of Section 13.06(b) shall supplement the provisions of
this Section 5.06(d). For each assignment made under this Section 5.06, the
Replacement Lender shall pay to the Applicable Administrative Agent the
processing fee provided for in Section 13.06(b). The Borrowers will be
responsible for the payment of any breakage costs incurred in connection with
the sale of Loans by Terminated Lenders to Replacement Lenders, as if such Loans
had been prepaid and breakage costs had accrued thereto in accordance with
Section 5.05.

ARTICLE VI
Conditions Precedent

        Section 6.01    Effectiveness.    

        The obligation of the Lenders under this Agreement is subject to the
receipt by the US Administrative Agent and the Lenders of all fees payable
pursuant to Section 2.04 on or before the Closing Date and the receipt by the US
Administrative Agent of the following documents and satisfaction of the other
conditions provided in this Section 6.01, each of which shall be satisfactory to
the US Administrative Agent in form and substance:

        (a)   A certificate of the Secretary or an Assistant Secretary of the US
Borrower setting forth (i) resolutions of its board of directors with respect to
the authorization of the US Borrower to execute and deliver the Loan Documents
to which it is a party and to enter into the transactions

38

--------------------------------------------------------------------------------



contemplated in those documents, (ii) the officers of the US Borrower (y) who
are authorized to sign the Loan Documents to which the US Borrower is a party
and (z) who will, until replaced by another officer or officers duly authorized
for that purpose, act as its representative for the purposes of signing
documents and giving notices and other communications in connection with this
Agreement and the transactions contemplated hereby, (iii) specimen signatures of
the authorized officers, and (iv) the articles or certificate of incorporation
and bylaws of the US Borrower, certified as being true and complete. The
Administrative Agents and the Lenders may conclusively rely on such certificate
until the Administrative Agents receive notice in writing from the US Borrower
to the contrary.

        (b)   A certificate of the Secretary or an Assistant Secretary of the
Canadian Borrower setting forth (i) resolutions of its board of directors with
respect to the authorization of the Canadian Borrower to execute and deliver the
Loan Documents to which it is a party and to enter into the transactions
contemplated in those documents, (ii) the officers of the Canadian Borrower
(y) who are authorized to sign the Loan Documents to which the Canadian Borrower
is a party and (z) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of the authorized officers, and (iv) the articles or certificate of
incorporation and bylaws of the Canadian Borrower, certified as being true and
complete. The Administrative Agents and the Lenders may conclusively rely on
such certificate until the Administrative Agents receive notice in writing from
the Canadian Borrower to the contrary.

        (c)   A certificate of the Secretary or an Assistant Secretary of
Holdings setting forth (i) resolutions of its board of directors with respect to
the authorization of Holdings to execute and deliver the Loan Documents to which
it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of Holdings (y) who are authorized to sign the Loan
Documents to which Holdings is a party and (z) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of the authorized officers, and
(iv) the articles or certificate of incorporation and bylaws of Holdings,
certified as being true and complete. The Administrative Agents and the Lenders
may conclusively rely on such certificate until they receive notice in writing
from Holdings to the contrary.

        (d)   A certificate of the Secretary or an Assistant Secretary of each
Subsidiary party to a Loan Document, setting forth (i) resolutions of its board
of directors with respect to the authorization of such Subsidiary to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of such
Subsidiary (y) who are authorized to sign the Loan Documents to which such
Subsidiary is a party and (z) who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby,
(iii) specimen signatures of the authorized officers, and (iv) the articles or
certificate of incorporation and bylaws of such Subsidiary, certified as being
true and complete. The Administrative Agents and the Lenders may conclusively
rely on such certificate until they receive notice in writing from any Borrower
to the contrary.

        (e)   Certificates of the appropriate state agencies with respect to the
existence, qualification and good standing of the US Borrower, Holdings and each
Subsidiary party to a Loan Document.

        (f)    A compliance certificate which shall be substantially in the form
of Exhibit C, duly and properly executed by a Responsible Officer of the US
Borrower and dated as of the Closing Date.

39

--------------------------------------------------------------------------------






        (g)   The Notes, duly completed and executed.

        (h)   The Security Instruments, including those described on Exhibit D,
duly completed and executed in sufficient number of counterparts for recording,
if necessary.

        (i)    An opinion of Gardere Wynne Sewell, counsel to the US Borrower,
Holdings and the Subsidiaries party to a Loan Document, in form and substance
satisfactory to the US Administrative Agent, as to such matters incident to the
transactions herein contemplated and as the US Administrative Agent may
reasonably request.

        (j)    A summary of insurance coverage of the US Borrower evidencing
that the US Borrower is carrying insurance in accordance with Section 7.19.

        (k)   Copies of Requests for Information or Copies (Form UCC-11) or
equivalent commercially obtained reports, listing all effective financing
statements which name any of the US Borrower, Holdings or any Subsidiary party
to a Loan Document (under their present names and any previous names) as debtor
and which are filed in all jurisdictions in which such Persons own property or
conduct business, together with copies of such financing statements.

        (l)    Since June 30, 2004, there shall not have been any adverse change
or any development involving a prospective adverse change in or affecting the
Properties, general affairs, management, financial position, shareholders'
equity or results of operation of any Borrower, Holdings or any Subsidiary.

        (m)  All necessary approvals from any Governmental Authority or other
Person in connection with the Properties and the transactions contemplated by
the Loan Documents shall have been obtained and remain in effect, and all
applicable waiting periods shall have expired without any action by any
applicable authority.

        (n)   A borrowing notice in the form of Exhibit B-1 or Exhibit B-2, as
applicable duly completed and executed by each Borrower.

        (o)   A Letter of Credit Application pertaining to each new Letter of
Credit duly completed and executed by the US Borrower.

        (p)   No Default shall exist hereunder.

        (q)   Except as disclosed on Schedule 7.03, no litigation shall exist
against any Borrower or any Subsidiary that would have a Material Adverse
Effect.

        (r)   Such other documents as the US Administrative Agent or any Lender
or special counsel to the US Administrative Agent may reasonably request.

        Section 6.02    Loans and Letters of Credit.    The obligation of the
Lenders to make Loans to each Borrower upon the occasion of each Borrowing
hereunder and to issue, renew, extend or reissue Letters of Credit for the
account of the US Borrower is subject to the further conditions precedent that,
as of the date of such Loans and after giving effect thereto:

        (a)   no Default shall have occurred and be continuing;

        (b)   no Material Adverse Effect shall have occurred; and

        (c)   the representations and warranties made by each Borrower in
ARTICLE VII and in the Security Instruments shall be true on and as of the date
of the making of such Loans or issuance, renewal, extension or reissuance of a
Letter of Credit with the same force and effect as if made on and as of such
date and following such new Borrowing, except to the extent such representations
and warranties are expressly limited to an earlier date or the Majority Lenders
may expressly consent in writing to the contrary.

40

--------------------------------------------------------------------------------






        Each request for a Borrowing or issuance, renewal, extension or
reissuance of a Letter of Credit by the US Borrower hereunder shall constitute a
certification by such Borrower to the effect set forth in Section 6.02(c) (both
as of the date of such notice and, unless such Borrower otherwise notifies the
US Administrative Agent prior to the date of and immediately following such
Borrowing or issuance, renewal, extension or reissuance of a Letter of Credit as
of the date thereof).

        Section 6.03    Conditions Precedent for the Benefit of Lenders.    All
conditions precedent to the obligations of the Lenders to make any Loan are
imposed hereby solely for the benefit of the Lenders, and no other Person may
require satisfaction of any such condition precedent or be entitled to assume
that the Lenders will refuse to make any Loan in the absence of strict
compliance with such conditions precedent.

        Section 6.04    No Waiver.    No waiver of any condition precedent shall
preclude the US Administrative Agent or the Lenders from requiring such
condition to be met prior to making any subsequent Loan or preclude the Lenders
from thereafter declaring that the failure of such Borrower to satisfy such
condition precedent constitutes a Default.

        Section 6.05    Canadian Tranche Loan Borrowings.    The obligation of
the Lenders to make Canadian Tranche Loans to the Canadian Borrower upon the
occasion of each Canadian Tranche Borrowing hereunder is subject to the further
condition precedent that the US Administrative Agent receive an opinion of
O'Neal Webster, British Virgin Islands counsel to the Canadian Borrower, in form
and substance satisfactory to the US Administrative Agent, as to such matters
incident to the transactions herein contemplated and as the US Administrative
Agent may reasonably request.

ARTICLE VII
Representations and Warranties of US Borrower

        The US Borrower represents and warrants to each of the Administrative
Agents and the Lenders (each representation and warranty herein is given as of
the Closing Date and shall be deemed repeated and reaffirmed on the dates of
each Borrowing and issuance, renewal, extension or reissuance of a Letter of
Credit as provided in Section 6.02):

        Section 7.01    Legal Existence.    Each of the US Borrower and each
Subsidiary: (i) is a legal entity duly organized, legally existing and in good
standing (if applicable) under the laws of the jurisdiction of its formation;
(ii) has all requisite power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (iii) is qualified
to do business in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary and where failure so to
qualify would have a Material Adverse Effect.

        Section 7.02    Financial Condition.    The audited consolidated balance
sheet of Holdings and its consolidated subsidiaries as at March 31, 2004 and the
related consolidated statement of income, stockholders' equity and cash flow of
Holdings and its consolidated subsidiaries for the fiscal year ended on said
date, with the opinion thereon of Deloitte Touche heretofore furnished to each
of the Lenders and the unaudited consolidated balance sheet of Holdings and its
consolidated subsidiaries as at June 30, 2004 and their related consolidated
statements of income, stockholders' equity and cash flow of Holdings and its
consolidated subsidiaries for the three (3) month period ended on such date
heretofore furnished to the US Administrative Agent, are complete and correct
and fairly present the consolidated financial condition of Holdings and its
consolidated subsidiaries as at said dates and the results of its operations for
the fiscal year and the three (3) month period on said dates in all material
respects, all in accordance with GAAP, as applied on a consistent basis
(subject, in the case of the interim financial statements, to normal year-end
adjustments). Neither the US Borrower nor any Subsidiary has on the Closing Date
any material Debt, contingent liabilities, liabilities for taxes, unusual

41

--------------------------------------------------------------------------------




forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
the Financial Statements or in Schedule 7.02. Since March 31, 2004, there has
been no change or event having a Material Adverse Effect. Since the date of the
Financial Statements, neither the business nor the Properties of the US Borrower
or any Subsidiary have been materially and adversely affected as a result of any
fire, explosion, earthquake, flood, drought, windstorm, accident, strike or
other labor disturbance, embargo, requisition or taking of Property or
cancellation of contracts, permits or concessions by any Governmental Authority,
riot, activities of armed forces or acts of God or of any public enemy.

        Section 7.03    Litigation.    Except as disclosed to the Lenders in
Schedule 7.03 hereto, at the Closing Date there is no litigation, legal,
administrative or arbitral proceeding, investigation or other action of any
nature pending or, to the knowledge of the US Borrower threatened against or
affecting the US Borrower or any Subsidiary which involves the possibility of
any judgment or liability against the US Borrower or any Subsidiary not fully
covered by insurance (except for normal deductibles), and which would have a
Material Adverse Effect.

        Section 7.04    No Breach.    Neither the execution and delivery of the
Loan Documents, nor compliance with the terms and provisions hereof will
conflict with or result in a breach of, or require any consent which has not
been obtained as of the Closing Date under, the respective charter or by-laws of
the US Borrower or any Subsidiary, or any Governmental Requirement or any
agreement or instrument to which the US Borrower or any Subsidiary is a party or
by which it is bound or to which it or its Properties are subject, or constitute
a default under any such agreement or instrument, or result in the creation or
imposition of any Lien upon any of the revenues or assets of the US Borrower or
any Subsidiary pursuant to the terms of any such agreement or instrument other
than the Liens created by the Loan Documents.

        Section 7.05    Authority.    The US Borrower and each Subsidiary have
all necessary power and authority to execute, deliver and perform its
obligations under the Loan Documents to which it is a party; and the execution,
delivery and performance by the US Borrower and each Subsidiary of the Loan
Documents to which it is a party, have been duly authorized by all necessary
action on its part; and the Loan Documents constitute the legal, valid and
binding obligations of the US Borrower and each Subsidiary, enforceable in
accordance with their terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors' rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

        Section 7.06    Approvals.    No authorizations, approvals or consents
of, and no filings or registrations with, any Governmental Authority are
necessary for the execution, delivery or performance by the US Borrower or any
Subsidiary of the Loan Documents or for the validity or enforceability thereof,
except for the recording and filing of the Security Instruments as required by
this Agreement.

        Section 7.07    Use of Loans.    The proceeds of the Loans shall be used
for working capital and other general corporate purposes. Neither Borrower is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board of Governors of the Federal Reserve System) and no part of the
proceeds of any Loan hereunder will be used to buy or carry any margin stock.

        Section 7.08    ERISA.    

        (a)   The US Borrower, each Subsidiary and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan.

        (b)   Each Plan is, and has been, maintained in substantial compliance
with ERISA and, where applicable, the Code.

42

--------------------------------------------------------------------------------






        (c)   No act, omission or transaction has occurred which could result in
imposition on the US Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
section 502(c), (i) or (l) of ERISA or a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
section 409 of ERISA.

        (d)   No Plan (other than a defined contribution plan) or any trust
created under any such Plan has been terminated since September 2, 1974. No
liability to the PBGC (other than for the payment of current premiums which are
not past due) by the US Borrower, any Subsidiary or any ERISA Affiliate has been
or is expected by the US Borrower, any Subsidiary or any ERISA Affiliate to be
incurred with respect to any Plan. No ERISA Event with respect to any Plan has
occurred.

        (e)   Full payment when due has been made of all amounts which the US
Borrower, any Subsidiary or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan, and no
accumulated funding deficiency (as defined in section 302 of ERISA and
section 412 of the Code), whether or not waived, exists with respect to any
Plan.

        (f)    The actuarial present value of the benefit liabilities under each
Plan which is subject to Title IV of ERISA does not, as of the end of the US
Borrower's most recently ended fiscal year, exceed the current value of the
assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities. The term "actuarial
present value of the benefit liabilities" shall have the meaning specified in
section 4041 of ERISA.

        (g)   None of the US Borrower, any Subsidiary or any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by the US Borrower, a Subsidiary or any ERISA Affiliate in its
sole discretion at any time without any material liability.

        (h)   None of the US Borrower, any Subsidiary or any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the preceding six
calendar years, sponsored, maintained or contributed to, any Multiemployer Plan.

        (i)    None of the US Borrower, any Subsidiary or any ERISA Affiliate is
required to provide security under section 401(a)(29) of the Code due to a Plan
amendment that results in an increase in current liability for the Plan.

        Section 7.09    Taxes.    Except as set out in Schedule 7.09, each of
the US Borrower and its Subsidiaries has filed all United States Federal income
tax returns and all other tax returns which are required to be filed by them and
have paid all material taxes due pursuant to such returns or pursuant to any
assessment received by the US Borrower or any Subsidiary. The charges, accruals
and reserves on the books of the US Borrower and its Subsidiaries in respect of
taxes and other governmental charges are, in the opinion of the US Borrower,
adequate. No tax lien has been filed and, to the knowledge of the US Borrower,
no claim is being asserted with respect to any such tax, fee or other charge.

        Section 7.10    Titles, Etc.    

        (a)   Except as set out in Schedule 7.10, the US Borrower and its
Subsidiaries have good and marketable title to their material Properties,
(i) except in cases where the failure to have said good and marketable title
would not reasonably cause a Material Adverse Effect and (ii) free and clear of
all Liens, except Liens permitted by Section 10.02.

43

--------------------------------------------------------------------------------





        (b)   All leases and agreements necessary for the conduct of the
business of the US Borrower and its Subsidiaries are valid and subsisting, in
full force and effect and there exists no default or event or circumstance which
with the giving of notice or the passage of time or both would give rise to a
default under any such lease or leases, which would affect in any material
respect the conduct of the business of the US Borrower and its Subsidiaries.

        (c)   The rights, Properties and other assets presently owned, leased or
licensed by the US Borrower and its Subsidiaries including, without limitation,
all easements and rights of way, include all rights, Properties and other assets
necessary to permit the US Borrower and its Subsidiaries to conduct their
business in all material respects in the same manner as its business has been
conducted prior to the Closing Date.

        (d)   All of the assets and Properties of the US Borrower and its
Subsidiaries (taken as a whole) which are reasonably necessary for the operation
of its business are in good working condition and are maintained in accordance
with prudent business standards.

        Section 7.11    No Material Misstatements.    No written information,
statement, exhibit, certificate, document or report furnished to the
Administrative Agents and the Lenders (or any of them) by the US Borrower or any
Subsidiary in connection with the negotiation of this Agreement contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statement contained therein not materially misleading in
the light of the circumstances in which made and with respect to the US Borrower
and its Subsidiaries taken as a whole. To US Borrower's knowledge, there is no
fact peculiar to the US Borrower or any Subsidiary which has a Material Adverse
Effect or in the future is reasonably likely to have (so far as the US Borrower
can now reasonably foresee) a Material Adverse Effect and which has not been set
forth in this Agreement or the other documents, certificates and statements
furnished to the Administrative Agents by or on behalf of the US Borrower or any
Subsidiary or otherwise prior to, or on, the Closing Date in connection with the
transactions contemplated hereby.

        Section 7.12    Investment Company Act.    Neither the US Borrower nor
any Subsidiary is an "investment company" or a company "controlled" by an
"investment company," within the meaning of the Investment Company Act of 1940,
as amended.

        Section 7.13    Public Utility Holding Company Act.    Neither the US
Borrower nor any Subsidiary is a "holding company," or a "subsidiary company" of
a "holding company," or an "affiliate" of a "holding company" or of a
"subsidiary company" of a "holding company," or a "public utility" within the
meaning of the Public Utility Holding Company Act of 1935, as amended.

        Section 7.14    Subsidiaries.    Except as set forth on Schedule 7.14,
the US Borrower has no Subsidiaries.

        Section 7.15    Location of Business and Offices.    The US Borrower's
principal place of business and chief executive offices are located at the
address stated on the signature page of this Agreement.

        Section 7.16    Defaults.    Neither the US Borrower nor any Subsidiary
is in material default nor has any event or circumstance occurred which, but for
the expiration of any applicable grace period or the giving of notice, or both,
would constitute a material default under any material agreement or instrument
to which the US Borrower or any Subsidiary is a party or by which the US
Borrower or any Subsidiary is bound which default would have a Material Adverse
Effect. No Default hereunder has occurred and is continuing.

44

--------------------------------------------------------------------------------




        Section 7.17    Environmental Matters.    Except (i) as provided in
Schedule 7.17 or (ii) as would not have a Material Adverse Effect (or with
respect to (c), (d) and (e) below, where the failure to take such actions would
not have a Material Adverse Effect):

        (a)   Neither any Property of the US Borrower or any Subsidiary nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws;

        (b)   Without limitation of clause (a) above, no Property of the US
Borrower or any Subsidiary nor the operations currently conducted thereon or, to
the best knowledge of the US Borrower, by any prior owner or operator of such
Property or operation, are in violation of or subject to any existing, pending
or threatened action, suit, investigation, inquiry or proceeding by or before
any court or Governmental Authority or to any remedial obligations under
Environmental Laws;

        (c)   All notices, permits, licenses or similar authorizations, if any,
required to be obtained or filed in connection with the operation or use of any
and all Property of the US Borrower and each Subsidiary, including without
limitation past or present treatment, storage, disposal or release of a
hazardous substance or solid waste into the environment, have been duly obtained
or filed, and the US Borrower and each Subsidiary are in compliance with the
terms and conditions of all such notices, permits, licenses and similar
authorizations;

        (d)   All hazardous substances, solid waste, and oil and gas exploration
and production wastes, if any, generated at any and all Property of the US
Borrower or any Subsidiary have in the past been transported, treated and
disposed of in accordance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and, to the best knowledge of the US Borrower, all such transport
carriers and treatment and disposal facilities have been and are operating in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are
not the subject of any existing, pending or threatened action, investigation or
inquiry by any Governmental Authority in connection with any Environmental Laws;

        (e)   The US Borrower has taken all steps reasonably necessary to
determine and has determined that no hazardous substances, solid waste, or oil
and gas exploration and production wastes, have been disposed of or otherwise
released and there has been no threatened release of any hazardous substances on
or to any Property of the US Borrower or any Subsidiary except in compliance
with Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment;

        (f)    To the extent applicable, all Property of the US Borrower and
each Subsidiary currently satisfies all design, operation, and equipment
requirements imposed by the OPA or scheduled as of the Closing Date to be
imposed by OPA during the term of this Agreement, and the US Borrower does not
have any reason to believe that such Property, to the extent subject to OPA,
will not be able to maintain compliance with the OPA requirements during the
term of this Agreement; and

        (g)   Neither the US Borrower nor any Subsidiary has any known
contingent liability in connection with any release or threatened release of any
oil, hazardous substance or solid waste into the environment.

        Section 7.18    Compliance with the Law.    Neither the US Borrower nor
any Subsidiary has violated any Governmental Requirement or failed to obtain any
license, permit, franchise or other governmental authorization necessary for the
ownership of any of its Properties or the conduct of its business, which
violation or failure would have (in the event such violation or failure were
asserted by any Person through appropriate action) a Material Adverse Effect.

45

--------------------------------------------------------------------------------



        Section 7.19    Insurance.    Schedule 7.19 attached hereto contains an
accurate description of all material policies of fire, liability, workmen's
compensation and other forms of insurance owned or held by the US Borrower and
each Subsidiary. All such policies are in full force and effect, all premiums
with respect thereto covering all periods up to and including the date of the
closing have been paid, and no notice of cancellation or termination has been
received with respect to any such policy. Such policies are sufficient for
compliance with all requirements of law and of all agreements to which the US
Borrower or any Subsidiary is a party; are valid, outstanding and enforceable
policies; provide adequate insurance coverage in at least such amounts and
against at least such risks (but including in any event public liability) as are
usually insured against in the same general area by companies engaged in the
same or a similar business for the assets and operations of the US Borrower and
each Subsidiary; will remain in full force and effect through the respective
dates set forth in the binders for said insurance without the payment of
additional premiums; and will not in any way be affected by, or terminate or
lapse by reason of, the transactions contemplated by this Agreement. Neither the
US Borrower nor any Subsidiary has been refused any insurance with respect to
its assets or operations, nor has its coverage been limited below usual and
customary policy limits, by an insurance carrier to which it has applied for any
such insurance or with which it has carried insurance during the last three
years.

        Section 7.20    Reserved.    

        Section 7.21    Hedging Agreements.    Schedule 7.21 sets forth, as of
the Closing Date, a true and complete list of all Hedging Agreements (including
commodity price swap agreements, forward agreements or contracts of sale which
provide for prepayment for deferred shipment or delivery of oil, gas or other
commodities) of the US Borrower and each Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied), and the counter
party to each such agreement.

        Section 7.22    Restriction on Liens.    Except as set forth on
Schedule 7.22, neither the US Borrower nor any of its Subsidiaries is a party to
any agreement or arrangement (other than this Agreement and the Security
Instruments), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to other Persons on
or in respect of their respective assets or Properties.

ARTICLE VIII
Representations and Warranties of Canadian Borrower

        The Canadian Borrower represents and warrants to each of the
Administrative Agents and the Lenders (each representation and warranty herein
is given as of the Closing Date and shall be deemed repeated and reaffirmed on
the dates of each Borrowing as provided in Section 6.02) with respect to the
Canadian Tranche:

        Section 8.01    Legal Existence.    The Canadian Borrower: (i) is a
legal entity duly organized, legally existing and in good standing (if
applicable) under the laws of the jurisdiction of its formation; (ii) has all
requisite power, and has all material governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being or as proposed to be conducted; and (iii) is qualified to do business
in all jurisdictions in which the nature of the business conducted by it makes
such qualification necessary and where failure so to qualify would have a
Material Adverse Effect.

        Section 8.02    No Breach.    Neither the execution and delivery of the
Loan Documents, nor compliance with the terms and provisions hereof will
conflict with or result in a breach of, or require any consent which has not
been obtained as of the Closing Date under, the respective charter or by-laws of
the Canadian Borrower, or any Governmental Requirement or any agreement or
instrument

46

--------------------------------------------------------------------------------




to which the Canadian Borrower is a party or by which it is bound or to which it
or its Properties are subject, or constitute a default under any such agreement
or instrument, or result in the creation or imposition of any Lien upon any of
the revenues or assets of the Canadian Borrower pursuant to the terms of any
such agreement or instrument other than the Liens created by the Loan Documents.

        Section 8.03    Authority.    The Canadian Borrower has all necessary
power and authority to execute, deliver and perform its obligations under the
Loan Documents to which it is a party; and the execution, delivery and
performance by the Canadian Borrower of the Loan Documents to which it is a
party, have been duly authorized by all necessary action on its part; and the
Loan Documents constitute the legal, valid and binding obligations of the
Canadian Borrower, enforceable in accordance with their terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors' rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

        Section 8.04    Approvals.    No authorizations, approvals or consents
of, and no filings or registrations with, any Governmental Authority are
necessary for the execution, delivery or performance by the Canadian Borrower of
the Loan Documents or for the validity or enforceability thereof.

        Section 8.05    Defaults.    The Canadian Borrower is not in material
default nor has any event or circumstance occurred which, but for the expiration
of any applicable grace period or the giving of notice, or both, would
constitute a material default under any material agreement or instrument to
which the Canadian Borrower is a party or by which the Canadian Borrower is
bound which default would have a Material Adverse Effect.

        Section 8.06    Income Tax Act (Canada).    The Canadian Borrower is not
a nonresident of Canada for purposes of the Income Tax Act (Canada).

ARTICLE IX
Affirmative Covenants

        The US Borrower covenants and agrees that, so long as any of the
Aggregate Commitments are in effect and until payment in full of all Loans
hereunder, all interest thereon and all other amounts payable by the US Borrower
hereunder:

        Section 9.01    Reporting Requirements.    The US Borrower shall
deliver, or shall cause to be delivered, to the US Administrative Agent with
sufficient copies of each for the Lenders:

        (a)    Annual Financial Statements.    As soon as available and in any
event within 120 days after the end of each fiscal year of Holdings, the audited
consolidated and unaudited consolidating statements of income, stockholders'
equity, changes in financial position and cash flow of Holdings and its
consolidated subsidiaries for such fiscal year, and the related consolidated and
consolidating balance sheets of Holdings and its consolidated subsidiaries as at
the end of such fiscal year, and setting forth in each case in comparative form
the corresponding figures for the preceding fiscal year, and accompanied by the
related opinion of independent public accountants of recognized national
standing acceptable to the US Administrative Agent which opinion shall state
that said financial statements fairly present the consolidated and consolidating
financial condition and results of operations of Holdings and its consolidated
subsidiaries as at the end of, and for, such fiscal year and that such financial
statements have been prepared in accordance with GAAP, except for such changes
in such principles with which the independent public accountants shall have
concurred and such opinion shall not contain a "going concern" or like
qualification or exception, and a certificate of such accountants stating that,
in making the examination necessary for their opinion, they obtained no
knowledge, except as specifically stated, of any Default.

        (b)    Quarterly Financial Statements.    As soon as available and in
any event within 60 days after the end of each of the first three fiscal
quarterly periods of each fiscal year of Holdings,

47

--------------------------------------------------------------------------------






consolidated and consolidating statements of income, stockholders' equity,
changes in financial position and cash flow of Holdings and its consolidated
subsidiaries for such period and for the period from the beginning of the
respective fiscal year to the end of such period, and the related consolidated
and consolidating balance sheets as at the end of such period, and setting forth
in each case in comparative form the corresponding figures for the corresponding
period in the preceding fiscal year, accompanied by the certificate of a
Responsible Officer, which certificate shall state that said financial
statements fairly present the consolidated and consolidating financial condition
and results of operations of Holdings and its consolidated subsidiaries in
accordance with GAAP, as at the end of, and for, such period (subject to normal
year-end audit adjustments).

        (c)    Notice of Default, Etc.    Promptly after the US Borrower knows
that any Default or any Material Adverse Effect has occurred, a notice of such
Default or Material Adverse Effect, describing the same in reasonable detail and
the action the US Borrower proposes to take with respect thereto, and at the
Lender's option, a copy of the notice of such Default.

        (d)    Management Letters.    Promptly after Holdings, the US Borrower's
or any Subsidiaries' receipt thereof, a copy of any "management letter"
addressed to the board of directors of Holdings, the US Borrower or such
Subsidiary from its certified public accountants and any internal control
memoranda relating thereto.

        (e)    SEC Filings, Etc.    Promptly upon its becoming available, each
financial statement, report, notice or proxy statement sent by Holdings or the
US Borrower to stockholders generally and each regular or periodic report and
any registration statement, prospectus or written communication (other than
transmittal letters) in respect thereof filed by Holdings or the US Borrower
with or received by Holdings or the US Borrower in connection therewith from any
securities exchange or the SEC or any successor agency.

        (f)    Other Matters.    From time to time such other information
regarding the business, affairs or financial condition of the US Borrower or any
Subsidiary (including, without limitation, any Plan or Multiemployer Plan and
any reports or other information required to be filed under ERISA) as any Lender
or the US Administrative Agent may reasonably request.

        (g)    Hedging Agreements.    As soon as available and in any event
within ten (10) Business Days after each Quarterly Date, a report, in form and
substance satisfactory to the US Administrative Agent, setting forth as of the
last Business Day of such Quarterly Date a true and complete list of all Hedging
Agreements (including commodity price swap agreements, forward agreements or
contracts of sale which provide for prepayment for deferred shipment or delivery
of oil, gas or other commodities) of the US Borrower and each Subsidiary, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value therefor,
any new credit support agreements relating thereto not listed on Schedule 7.21,
any margin required or supplied under any credit support document, and the
counter party to each such agreement.

        (h)    Labor Disputes.    Promptly upon becoming aware of any labor
dispute which could reasonably be expected to have a Material Adverse Effect, a
notice of such dispute describing same in detail and the action of the US
Borrower proposes to take with respect thereto.

        (i)    Borrowing Base Certificate.    Within 45 days after each fiscal
quarter end, the US Borrower shall deliver to the US Administrative Agent a
Borrowing Base Certificate, duly complete and executed by a Responsible Officer
of US Borrower.

The US Borrower will furnish to the US Administrative Agent, at the time it
furnishes each set of financial statements pursuant to paragraph (a) or (b)
above, a certificate substantially in the form of Exhibit C executed by a
Responsible Officer (i) certifying as to the matters set forth therein and
stating that no Default has occurred and is continuing (or, if any Default has
occurred and is continuing,

48

--------------------------------------------------------------------------------



describing the same in reasonable detail), and (ii) setting forth in reasonable
detail the computations necessary to determine whether the US Borrower is in
compliance with Section 10.13(a), (b) and (c) as of the end of the respective
fiscal quarter or fiscal year.

        Section 9.02    Litigation.    The US Borrower shall promptly give to
the US Administrative Agent notice of any litigation or governmental
investigation or proceeding pending against the US Borrower or any of its
Subsidiaries which could reasonably be expected to result in a Material Adverse
Effect on the US Borrower or any of its Subsidiaries.

        Section 9.03    Maintenance, Etc.    

        (a)    Generally.    The US Borrower shall and shall cause each
Subsidiary to: preserve and maintain its legal entity existence and all of its
material rights, privileges, franchises, patents, trademarks, copyrights and
licenses; keep books of record and account in which full, true and correct
entries will be made of all dealings or transactions in relation to its business
and activities; comply with all Governmental Requirements if failure to comply
with such requirements will have a Material Adverse Effect; pay and discharge
all taxes, assessments and governmental charges or levies imposed on it or on
its income or profits or on any of its Property prior to the date on which
penalties attach thereto, except for any such tax, assessment, charge or levy
the payment of which is being contested in good faith and by proper proceedings
and against which adequate reserves are being maintained; upon reasonable
notice, permit representatives of the Administrative Agents or any Lender,
during normal business hours, to examine, copy and make extracts from its books
and records, to inspect its Properties, and to discuss its business and affairs
with its officers, all to the extent reasonably requested by such Lender or such
Administrative Agent (as the case may be).

        (b)    Proof of Insurance.    Contemporaneously with the delivery of the
financial statements required by Section 9.01(a) to be delivered for each year,
the US Borrower will furnish or cause to be furnished to the US Administrative
Agent and the Lenders a certificate of insurance coverage from the insurer in
form and substance satisfactory to the US Administrative Agent and, if
requested, will furnish the US Administrative Agent and the Lenders copies of
the applicable policies.

        (c)    Operation of Properties.    The US Borrower will and will cause
each Subsidiary to operate its Properties or cause such Properties to be
operated in a careful and efficient manner in accordance with the practices of
the industry and in compliance with all applicable contracts and agreements and
in compliance in all material respects with all Governmental Requirements.

        Section 9.04    Environmental Matters.    

        (a)    Establishment of Procedures.    The US Borrower will and will
cause each Subsidiary to establish and implement such procedures as may be
reasonably necessary to continuously determine and assure that any failure of
the following does not have a Material Adverse Effect: (i) all Property of the
US Borrower and its Subsidiaries and the operations conducted thereon and other
activities of the US Borrower and its Subsidiaries are in compliance with and do
not violate the requirements of any Environmental Laws, (ii) no oil, hazardous
substances or solid wastes are disposed of or otherwise released on or to any
Property owned by any such party except in compliance with Environmental Laws,
(iii) no hazardous substance will be released on or to any such Property in a
quantity equal to or exceeding that quantity which requires reporting pursuant
to Section 103 of CERCLA, and (iv) no oil, oil and gas exploration and
production wastes or hazardous substance is released on or to any such Property
so as to pose an imminent and substantial endangerment to public health or
welfare or the environment.

        (b)    Notice of Action.    The US Borrower will promptly notify the US
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental

49

--------------------------------------------------------------------------------






Authority of which the US Borrower has knowledge in connection with any
Environmental Laws, excluding routine testing and corrective action.

        Section 9.05    Further Assurances.    The US Borrower will and will
cause each Subsidiary to cure promptly any defects in the creation and issuance
of the Notes and the execution and delivery of the Security Instruments and this
Agreement. The US Borrower at its expense will and will cause each Subsidiary to
promptly execute and deliver to the Administrative Agents upon request all such
other documents, agreements and instruments to comply with or accomplish the
covenants and agreements of the US Borrower or any Subsidiary, as the case may
be, in the Security Instruments and this Agreement, or to further evidence and
more fully describe the collateral intended as security for the Notes, or to
correct any omissions in the Security Instruments, or to state more fully the
security obligations set out herein or in any of the Security Instruments, or to
perfect, protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be reasonably necessary or appropriate in connection
therewith.

        Section 9.06    Performance of Obligations.    Each Borrower will pay
its Notes according to the reading, tenor and effect thereof; and the US
Borrower will and will cause each Subsidiary to do and perform every act and
discharge all of the obligations to be performed and discharged by them under
the Security Instruments and this Agreement, at the time or times and in the
manner specified.

        Section 9.07    Reserved.    

        Section 9.08    Reserved.    

        Section 9.09    Additional Collateral; Releases of Collateral.    

        (a)    Lien on Gas Compression Equipment.    All gas compression
equipment of the US Borrower or its Subsidiary which is to become Eligible
Equipment used in the determination of the Equipment Borrowing Base shall be
subject to a first-priority Lien (subject only to Excepted Liens) in favor of
the US Administrative Agent, which Lien will be created and perfected by and in
accordance with the provisions of security agreements and financing statements,
or other Security Instruments, all in form and substance satisfactory to the US
Administrative Agent in its sole discretion and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes. In all such cases, the US Borrower shall supply the US Administrative
Agent with a description of such equipment for purposes of amending and
supplementing the description of equipment in the Security Instruments together
with the state of incorporation or formation for filing perfection notices and
the owner thereof. The US Administrative Agent shall inform the US Borrower as
soon as reasonably practicable of all recording data for such filings.

        (b)    Releases.    So long as no Event of Default exists, the US
Borrower will be entitled to releases of Eligible Equipment; provided, however,
the aggregate outstanding principal amount of the Equipment Loans shall be
reduced by an amount equal to the fair market value of such Eligible Equipment
at the time the applicable Lien was created. In such cases, the US Borrower
shall deliver appropriate, fully-competed release forms to the US Administrative
Agent and the US Administrative Agent shall execute and return same to the US
Borrower or its counsel as soon as reasonably practicable and in any event
within five (5) Business Days.

        Section 9.10    ERISA Information and Compliance.    The US Borrower
will promptly furnish and will cause the Subsidiaries and any ERISA Affiliate to
promptly furnish to the US Administrative Agent with sufficient copies to the
Lenders (i) promptly after the filing thereof with the United States Secretary
of Labor, the Internal Revenue Service or the PBGC, copies of each annual and
other report with respect to each Plan or any trust created thereunder,
(ii) immediately upon becoming aware of the occurrence of any ERISA Event or of
any "prohibited transaction," as described in section 406 of

50

--------------------------------------------------------------------------------



ERISA or in section 4975 of the Code, in connection with any Plan or any trust
created thereunder, a written notice signed by a Responsible Officer specifying
the nature thereof, what action the US Borrower, the Subsidiary or the ERISA
Affiliate is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto, and (iii) immediately upon receipt
thereof, copies of any notice of the PBGC's intention to terminate or to have a
trustee appointed to administer any Plan. With respect to each Plan (other than
a Multiemployer Plan), the US Borrower will, and will cause each Subsidiary and
ERISA Affiliate to, (i) satisfy in full and in a timely manner, without
incurring any late payment or underpayment charge or penalty and without giving
rise to any lien, all of the contribution and funding requirements of
section 412 of the Code (determined without regard to subsections (d), (e), (f)
and (k) thereof) and of section 302 of ERISA (determined without regard to
sections 303, 304 and 306 of ERISA), and (ii) pay, or cause to be paid, to the
PBGC in a timely manner, without incurring any late payment or underpayment
charge or penalty, all premiums required pursuant to sections 4006 and 4007 of
ERISA.

ARTICLE X
Negative Covenants

        The US Borrower covenants and agrees that, so long as any of the
Aggregate Commitments are in effect and until payment in full of Loans
hereunder, all interest thereon and all other amounts payable by the Borrowers
hereunder, without the prior written consent of the Majority Lenders:

        Section 10.01    Debt.    Neither Holdings, the US Borrower nor any
Subsidiary will incur, create, assume or permit to exist any Debt, except:

        (a)   the Notes or other Indebtedness or any guaranty of or suretyship
arrangement for the Notes or other Indebtedness;

        (b)   Debt (including unfunded commitments) of the US Borrower or
Holdings existing on the Closing Date which is reflected in the Financial
Statements or is disclosed in Schedule 10.01, and any renewals, extensions,
refinancings and modifications (but not increases) thereof;

        (c)   accounts payable (for the deferred purchase price of Property or
services) from time to time incurred in the ordinary course of business which,
if greater than 90 days past the invoice or billing date, are being contested in
good faith by appropriate proceedings if reserves adequate under GAAP shall have
been established therefor;

        (d)   Debt of the US Borrower under Hedging Agreements which are for
bona fide business purposes and are not speculative;

        (e)   Operating Equipment Lease Obligations;

        (f)    other Debt of the US Borrower and its Domestic Subsidiaries
incurred, not to exceed $35,000,000 in the aggregate;

        (g)   Debt evidenced by Capital Lease Obligations and Purchase Money
Indebtedness; provided that in no event shall the aggregate principal amount of
Capital Lease Obligations and Purchase Money Indebtedness permitted by this
clause (g) exceed $30,000,000 at any time outstanding;

        (h)   Debt with respect to surety bonds, appeal bonds or customs bonds
required in the ordinary course of business or in connection with the
enforcement of rights or claims of the US Borrower or any of its Subsidiaries or
in connection with judgments that do not result in a Default or an Event of
Default, provided that the aggregate outstanding amount of all cash surety
bonds, appeal bonds and custom bonds permitted by this clause (h) shall not at
any time exceed $5,000,000;

51

--------------------------------------------------------------------------------






        (i)    Debt of any Foreign Subsidiary of the US Borrower or Holdings the
proceeds of which Debt are used for such Foreign Subsidiary's and/or its Foreign
Subsidiaries' working capital and general business purposes ("Foreign Subsidiary
Indebtedness"); and

        (j)    Debt for borrowed money assumed by the US Borrower or one of its
Subsidiaries, or of a Subsidiary of the US Borrower acquired, pursuant to an
acquisition or merger permitted pursuant to the terms of this Agreement,
provided that such Debt shall not exceed $65,000,000 in the aggregate at any
time and such Debt was not incurred in connection with, or in anticipation or
contemplation of such permitted acquisition or merger; and provided further that
the aggregate amount of Debt permitted pursuant to this clause (j) that has a
scheduled maturity date that is earlier than the scheduled Revolving Credit
Termination Date shall not exceed $30,000,000.

        Section 10.02    Liens.    Neither the US Borrower nor any Subsidiary
will create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except:

        (a)   Liens securing the payment of any Indebtedness;

        (b)   Excepted Liens;

        (c)   Liens securing Capital Lease Obligations and Purchase Money
Indebtedness allowed under Section 10.01(g), but only on the Property under
lease or purchased;

        (d)   Liens on assets created in connection with (i) the HY-SL Facility,
(ii) the ABS Facility, (iii) any Operating Equipment Lease Facility, including,
without limitation, Liens on assets of any Subsidiary of the US Borrower created
for the purpose and as condition to such Operating Equipment Lease Facility and
(iv) securing Operating Equipment Lease Obligations with respect to Operating
Equipment Leases and guaranties thereof, provided that such Liens do not extend
to or cover any Property or assets of the US Borrower or any of its Subsidiaries
other than the Property subject to or pledged to such Operating Equipment
Leases, any Property or rights (including rights under subleases) relating to
such leased property and the equity interests of the lessee in any such
Operating Equipment Lease, provided, however, that at the time of entering into
(and immediately after giving effect to) any such lease, no Event of Default
shall have occurred or be continuing under this Agreement;

        (e)   Liens disclosed on Schedule 10.02;

        (f)    Liens arising out of Hedging Agreements with Lenders or Lender
Affiliates;

        (g)   Liens relating to Debt permitted under Section 10.01(f), provided
that the aggregate amount of Debt secured by such Liens shall not exceed
$20,000,000;

        (h)   Liens on assets of Foreign Subsidiaries under Foreign Credit
Facilities; and

        (i)    Liens securing acquired Debt permitted under Section 10.01(j);
provided, however, such Liens do not extend to or cover any property other than
the property or assets that secured such Debt prior to the time it was acquired
or assumed.

        Section 10.03    Investments, Loans and Advances.    Neither the US
Borrower nor any Subsidiary will make or permit to remain outstanding any loans
or advances to or Investments in any Person, except that, so long as no Event of
Default has occurred and is continuing, the foregoing restriction shall not
apply to:

        (a)   Investments, loans or advances reflected in the Financial
Statements or which are disclosed to the Lenders in Schedule 10.03;

        (b)   accounts receivable arising in the ordinary course of business;

52

--------------------------------------------------------------------------------






        (c)   direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;

        (d)   commercial paper maturing within one year from the date of
creation thereof rated in the highest grade by S&P or Moody's;

        (e)   deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000.00 (as of the
date of such Lender's or bank or trust company's most recent financial reports)
and has a short term deposit rating of no lower than A2 or P2, as such rating is
set forth from time to time, by Standard & Poor's Corporation or Moody's
Investors Service, Inc., respectively;

        (f)    deposits in money market funds investing exclusively in
Investments described in Section 10.03(c), 10.03(d) or 10.03(e);

        (g)   other Investments, loans or advances not to exceed $100,000,000 in
any one fiscal year or $250,000,000 in the aggregate at any time outstanding;
and

        (h)   payroll advances and employee loans up to $5,000,000;

        Section 10.04    Dividends, Distributions and Redemptions.    The US
Borrower will not declare or pay any dividend, purchase, redeem or otherwise
acquire for value any of its stock now or hereafter outstanding, return any
capital to its stockholders or make any distribution of its assets to its
stockholders; except that so long as there shall exist no Default or Event of
Default (both before and after giving effect to the payment thereof) (i) the US
Borrower may pay cash dividends to Holdings so long as the proceeds thereof are
immediately used by Holdings to purchase shares of common stock or options to
purchase shares of common stock of Holdings held by former employees of the US
Borrower following the termination of their employment by the US Borrower or any
of its Subsidiaries provided that the aggregate amount of cash dividends paid
pursuant to this Section 10.04(i) shall not during any fiscal year of the US
Borrower exceed $7,500,000; or (ii) the US Borrower may make other distributions
provided that the aggregate amount of such distributions shall not exceed
$5,000,000 during any fiscal year.

        Section 10.05    Reserved.    

        Section 10.06    Nature of Business.    Neither the US Borrower nor any
Subsidiary will allow any material change to be made in the character of its
business.

        Section 10.07    Reserved.    

        Section 10.08    Mergers, Etc.    Neither the US Borrower nor any
Subsidiary will merge into or with or consolidate with any other Person, or
sell, lease or otherwise dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its Property or assets to any other
Person except that (a) any Subsidiary of the US Borrower may be merged into or
consolidated with or sell, lease or otherwise dispose of all or substantially
all of its Property or assets to (i) the US Borrower, so long as the US Borrower
is the surviving business entity, or (ii) another Subsidiary of the US Borrower,
and (b) the US Borrower may merger into or consolidate with any Person provided,
in each case (i) immediately thereafter and giving effect thereto, no event
shall occur and be continuing which constitutes a Default or Event of Default,
and (ii) the US Borrower is the surviving business entity.

        Section 10.09    Proceeds of Notes; Letters of Credit.    The Borrowers
will not permit the proceeds of the Notes or Letters of Credit to be used for
any purpose other than those permitted by Section 7.07. Neither Borrower nor any
Person acting on behalf of either Borrower has taken or will take any action

53

--------------------------------------------------------------------------------




which might cause any of the Loan Documents to violate Regulation T, U or X or
any other regulation of the Board of Governors of the Federal Reserve System or
to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.

        Section 10.10    ERISA Compliance.    The US Borrower will not at any
time:

        (a)   Engage in, or permit any Subsidiary or ERISA Affiliate to engage
in, any transaction in connection with which the US Borrower, any Subsidiary or
any ERISA Affiliate could be subjected to either a civil penalty assessed
pursuant to section 502(c), (i) or (l) of ERIS or a tax imposed by Chapter 43 of
Subtitle D of the Code;

        (b)   Terminate, or permit any Subsidiary or ERISA Affiliate to
terminate, any Plan in a manner, or take any other action with respect to any
Plan, which could result in any liability to the US Borrower, any Subsidiary or
any ERISA Affiliate to the PBGC;

        (c)   Fail to make, or permit any Subsidiary or ERISA Affiliate to fail
to make, full payment when due of all amounts which, under the provisions of any
Plan, agreement relating thereto or applicable law, the US Borrower, a
Subsidiary or any ERISA Affiliate is required to pay as contributions thereto;

        (d)   Permit to exist, or allow any Subsidiary or ERISA Affiliate to
permit to exist, any accumulated funding deficiency within the meaning of
Section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan;

        (e)   Permit, or allow any Subsidiary or ERISA Affiliate to permit, the
actuarial present value of the benefit liabilities under any Plan maintained by
the US Borrower, any Subsidiary or any ERISA Affiliate which is regulated under
Title IV of ERISA to exceed the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities. The term "actuarial present value of the benefit
liabilities" shall have the meaning specified in section 4041 of ERISA;

        (f)    Contribute to or assume an obligation to contribute to, or permit
any Subsidiary or ERISA Affiliate to contribute to or assume an obligation to
contribute to, any Multiemployer Plan;

        (g)   Acquire, or permit any Subsidiary or ERISA Affiliate to acquire,
an interest in any Person that causes such Person to become an ERISA Affiliate
with respect to the US Borrower, any Subsidiary or any ERISA Affiliate if such
Person sponsors, maintains or contributes to, or at any time in the six-year
period preceding such acquisition has sponsored, maintained, or contributed to,
(1) any Multiemployer Plan, or (2) any other Plan that is subject to Title IV of
ERISA under which the actuarial present value of the benefit liabilities under
such Plan exceeds the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities;

        (h)   Incur, or permit any Subsidiary or ERISA Affiliate to incur, a
liability to or on account of a Plan under sections 515, 4062, 4063, 4064, 4201
or 4204 of ERISA;

        (i)    Contribute to or assume an obligation to contribute to, or permit
any Subsidiary or ERISA Affiliate to contribute to or assume an obligation to
contribute to, any employee welfare benefit plan, as defined in Section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any material
liability; or

        (j)    Amend or permit any Subsidiary or ERISA Affiliate to amend, a
Plan resulting in an increase in current liability such that the US Borrower,
any Subsidiary or any ERISA Affiliate is required to provide security to such
Plan under Section 401(a)(29) of the Code.

        Section 10.11    Sale or Discount of Receivables.    Neither the US
Borrower nor any Subsidiary will discount or sell (with or without recourse) any
of its notes receivable or accounts receivable, except in the ordinary course of
business.

54

--------------------------------------------------------------------------------



        Section 10.12    Reserved.    

        Section 10.13    Certain Financial Covenants.    

        (a)    Current Ratio.    The US Borrower will not permit its ratio of
(i) Consolidated Current Assets to (ii) Consolidated Current Liabilities to be
less than 1.0 to 1.0 at any time.

        (b)    Total Debt to EBITDAR.    The US Borrower will not permit its
Total Leverage Ratio as of the end of any Testing Period to be greater than 5.00
to 1.0.

        (c)    Interest Coverage Ratio.    The US Borrower will not permit its
Interest Coverage Ratio as of the end of any Testing Period to be less than 2.50
to 1.00.

        Section 10.14    Sale of Properties.    The US Borrower will not, and
will not permit any Subsidiary to, sell, assign, convey or otherwise transfer
any Property; except that the US Borrower and any Subsidiary:

        (a)   may sell or otherwise dispose of any Property which, in the
reasonable judgment of such Person, is obsolete, worn out or otherwise no longer
useful in the conduct of such Person's business;

        (b)   may sell or lease inventory or equipment to their respective
customers in the ordinary course of business; and

        (c)   may dispose of Property necessary to effectuate Operating
Equipment Lease Facilities otherwise permitted hereby; provided, however, the
net proceeds received in connection with any such disposition of Property shall
be used first to prepay the outstanding principal balance (if any) of the
Equipment Loans on a dollar for dollar basis.

        Section 10.15    Environmental Matters.    Neither the US Borrower nor
any Subsidiary will cause or permit any of its Property to be in violation of,
or do anything or permit anything to be done which will subject any such
Property to any remedial obligations under any Environmental Laws, assuming
disclosure to the applicable Governmental Authority of all relevant facts,
conditions and circumstances, if any, pertaining to such Property where such
violations or remedial obligations would have a Material Adverse Effect.

        Section 10.16    Transactions with Affiliates.    Except as set forth on
Schedule 10.16, neither the US Borrower nor any Subsidiary will enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate unless
such transactions are otherwise permitted under this Agreement, are in the
ordinary course of its business and are upon fair and reasonable terms no less
favorable to it than it would obtain in a comparable arm's length transaction
with a Person not an Affiliate.

        Section 10.17    Subsidiaries.    The US Borrower shall not, and shall
not permit any Subsidiary to, create any additional Subsidiaries except for
(a) Subsidiaries formed in connection with Operating Equipment Lease Facilities
permitted hereunder, (b) Subsidiaries resulting from future mergers or
acquisitions permitted hereunder, (c) new Subsidiaries created by the US
Borrower in compliance with Section 10.03 and (d) Subsidiaries created in
connection with the reorganization of the US Borrower or any Subsidiary. Upon
the creation of any new Subsidiaries, the stock shall be pledged as collateral
for this Agreement (subject to the 65% limitation for first-tier Foreign
Subsidiaries).

        Section 10.18    Negative Pledge Agreements.    Neither the US Borrower
nor any Subsidiary will create, incur, assume or permit to exist any contract,
agreement or understanding (other than this Agreement and the Security
Instruments) which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property as may be required in
connection with this Agreement or restricts any Subsidiary from paying dividends
to the US Borrower, or which requires the consent of or notice to other Persons
in connection therewith, except for any such

55

--------------------------------------------------------------------------------




contract, agreement or understanding entered into in connection with an
Operating Equipment Lease Facility or otherwise existing as of the Closing Date.

ARTICLE XI
Events of Default; Remedies

        Section 11.01    Events of Default.    One or more of the following
events shall constitute an "Event of Default":

        (a)   any Borrower shall default in the payment or prepayment when due
of any principal of or interest on any Loan, or any reimbursement obligation for
a disbursement made under any Letter of Credit, or any fees or other amount
payable by it hereunder or under any Security Instrument and such default, other
than a default of a payment or prepayment of principal (which shall have no cure
period), shall continue unremedied for a period of 5 Business Days; or

        (b)   any Borrower or any Subsidiary shall default in the payment when
due of any principal of or interest on any of its other Debt aggregating
$20,000,000 or more, or any event specified in any note, agreement, indenture or
other document evidencing or relating to any such Debt shall occur if the effect
of such event is to cause, or (with the giving of any notice or the lapse of
time or both) to permit the holder or holders of such Debt (or a trustee or
Administrative Agent on behalf of such holder or holders) to cause, such Debt to
become due prior to its stated maturity; or

        (c)   any representation, warranty or certification made or deemed made
herein or in any Security Instrument by any Borrower or any Subsidiary, or any
certificate furnished to any Lender or the Administrative Agents pursuant to the
provisions hereof or any Security Instrument, shall prove to have been false or
misleading as of the time made or furnished in any material respect; or

        (d)   any Borrower shall default in the performance of any of its
obligations under ARTICLE X or any other Article of this Agreement other than
under ARTICLE IX; or any Borrower shall default in the performance of any of its
obligations under ARTICLE IX or any Security Instrument (other than the payment
of amounts due which shall be governed by Section 11.01(a)) and such default
shall continue unremedied for a period of thirty (30) days after the earlier to
occur of (i) notice thereof to such Borrower by the Applicable Administrative
Agent or any Lender (through the Applicable Administrative Agent), or (ii) such
Borrower otherwise becoming aware of such default; or

        (e)   any Borrower shall admit in writing its inability to, or be
generally unable to, pay its debts as such debts become due; or

        (f)    any Borrower shall (i) apply for or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or a substantial part of its property, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the Federal Bankruptcy Code (as now or hereafter in effect), the
Bankruptcy and Insolvency Act (Canada) or the Companies' Creditors Arrangement
Act (Canada), as applicable, (iv) file a petition seeking to take advantage of
any other law relating to bankruptcy, insolvency, reorganization, winding-up,
liquidation or composition or readjustment of debts, (v) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Federal Bankruptcy Code, the
Bankruptcy and Insolvency Act (Canada) or the Companies' Creditors Arrangement
Act (Canada), as applicable, or (vi) take any corporate action for the purpose
of effecting any of the foregoing; or

        (g)   a proceeding or case shall be commenced, without the application
or consent of a Borrower, in any court of competent jurisdiction, seeking
(i) its liquidation, reorganization,

56

--------------------------------------------------------------------------------






dissolution or winding-up, or the composition or readjustment of its debts,
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
of a Borrower of all or any substantial part of its assets, or (iii) similar
relief in respect of a Borrower under any law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts,
and such proceeding or case shall continue undismissed, or an order, judgment or
decree approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 days; or (iv) an order for relief
against a Borrower shall be entered in an involuntary case under the Federal
Bankruptcy Code, the Bankruptcy and Insolvency Act (Canada) or the Companies'
Creditors Arrangement Act (Canada), as applicable; or

        (h)   a judgment or judgments for the payment of money in excess of
insurance coverage which causes, or could reasonably be expected to cause a
Material Adverse Effect, shall be rendered by a court against any Borrower or
any Subsidiary and the same shall not be discharged (or provision shall not be
made for such discharge), or a stay of execution thereof shall not be procured,
within thirty (30) days from the date of entry thereof and a Borrower or such
Subsidiary shall not, within said period of 30 days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal; or

        (i)    the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms,
or, with respect to the Security Instruments, shall cease to create a valid and
perfected Lien of the priority required thereby on any of the collateral
purported to be covered thereby, except to the extent permitted by the terms of
this Agreement, or any Borrower shall so state in writing; or

        (j)    the US Borrower and its Domestic Subsidiaries shall fail to
collectively own gas compression equipment assets (free and clear of any Liens
except Excepted Liens and Liens securing Indebtedness) having a combined fair
market value in excess of $125,000,000; or

        (k)   an event having a Material Adverse Effect shall occur; or

        (l)    Holdings takes, suffers or permits to exist any of the events or
conditions referred to in paragraphs (e), (f), (g) or (h) or if any provision of
any Loan Document to which Holdings is a party shall for any reason cease to be
valid and binding on Holdings or if Holdings shall so state in writing, or if a
default occurs and is continuing beyond any applicable notice and cure period
under any Loan Document to which Holdings is a party; or

        (m)  any Subsidiary takes, suffers or permits to exist any of the events
or conditions referred to in paragraphs (e), (f), (g) or (h); or

        (n)   a Change of Control shall occur.

        Section 11.02    Remedies.    

        (a)   In the case of an Event of Default other than one referred to in
clauses (e), (f) or (g) of Section 11.01 or in clauses (m) and (n) to the extent
they relate to clauses (e), (f) or (g), the Applicable Administrative Agent,
upon request of the Majority Lenders, shall, by notice to the Applicable
Borrower, cancel the US Tranche Commitments and the Canadian Tranche Commitments
and/or declare the principal amount then outstanding of, and the accrued
interest on, the Loans and all other amounts payable by the Applicable Borrower
hereunder and under the Notes (including without limitation the payment of cash
collateral to secure the LC Exposure as provided in Section 2.10(b)) to be
forthwith due and payable, whereupon such amounts shall be immediately due and
payable without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other formalities of any kind, all of which are hereby
expressly waived by the Applicable Borrower.

57

--------------------------------------------------------------------------------



        (b)   In the case of the occurrence of an Event of Default referred to
in clauses (e), (f) or (g) of Section 11.01 or in clauses (m) and (n) to the
extent they relate to clauses (e), (f) or (g), the US Tranche Commitments and
the Canadian Tranche Commitments shall be automatically canceled and the
principal amount then outstanding of, and the accrued interest on, the Loans and
all other amounts payable by the Borrowers hereunder and under the Notes
(including without limitation the payment of cash collateral to secure the LC
Exposure as provided in Section 2.10(b)) shall become automatically immediately
due and payable without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other formalities of any kind, all of
which are hereby expressly waived by the Borrowers.

        (c)    Reserved.    

        (d)   Hedging Agreements between the US Borrower and any of its
Subsidiaries and the Administrative Agents or a Lender and/or any Lender
Affiliate are secured by the Security Instruments pari passu with all other
Indebtedness. As such, proceeds from Security Instruments shall be shared pro
rata on all Indebtedness. All proceeds received after the Revolving Credit
Termination Date, whether by acceleration or otherwise, shall be applied first
to reimbursement of expenses provided for in the Security Instruments; next, all
such proceeds shall be split pro rata between the Hedging Agreements (which form
part of the Indebtedness) on the one hand and all other Indebtedness pursuant to
this Agreement on the other hand. Thereafter, all such proceeds applicable to
the Loans and other obligations under this Agreement shall be applied, first to
reimbursement of expenses and indemnities provided for in this Agreement; second
to accrued interest on the Loans; third to fees; fourth pro rata to principal
outstanding on the Loans and other Indebtedness; fifth to serve as cash
collateral to be held by the US Administrative Agent to secure the LC Exposure;
and any excess shall be paid to the US Borrower or as otherwise required by any
Governmental Requirement.

        (e)   Acceleration and termination of all Hedging Agreements involving
the Administrative Agents or Lenders or the Lender Affiliates shall be governed
by the terms of the Hedging Agreements.

ARTICLE XII
The Administrative Agent

        Section 12.01    Appointment, Powers and Immunities.    Each Applicable
Lender hereby irrevocably appoints and authorizes the Applicable Administrative
Agent to act as its Administrative Agent hereunder and under the Security
Instruments with such powers as are specifically delegated to such
Administrative Agent by the terms of this Agreement and the Security
Instruments, together with such other powers as are reasonably incidental
thereto. The Applicable Administrative Agent (which term as used in this
sentence and in Section 12.05 and the first sentence of Section 12.06 shall
include reference to its Affiliates and its and its Affiliates' officers,
directors, employees, attorneys, accountants, experts and Administrative
Agents): (i) shall have no duties or responsibilities except those expressly set
forth in the Loan Documents, and shall not by reason of the Loan Documents be a
trustee or fiduciary for any Lender; (ii) makes no representation or warranty to
any Lender and shall not be responsible to the Lenders for any recitals,
statements, representations or warranties contained in this Agreement, or in any
certificate or other document referred to or provided for in, or received by any
of them under, this Agreement, or for the value, validity, effectiveness,
genuineness, execution, effectiveness, legality, enforceability or sufficiency
of this Agreement, any Note or any other document referred to or provided for
herein or for any failure by the Borrowers or any other Person (other than the
Applicable Administrative Agent) to perform any of its obligations hereunder or
thereunder or for the existence, value, perfection or priority of any collateral
security or the financial or other condition of the Applicable Borrower, its
Subsidiaries or any other obligor or guarantor; (iii) except pursuant to
Section 12.07 shall not be required to initiate or conduct any litigation or
collection proceedings

58

--------------------------------------------------------------------------------



hereunder; and (iv) shall not be responsible for any action taken or omitted to
be taken by it hereunder or under any other document or instrument referred to
or provided for herein or in connection herewith including its own ordinary
negligence, except for its own gross negligence or willful misconduct. The
Administrative Agents may employ Administrative Agents, accountants, attorneys
and experts and shall not be responsible for the negligence or misconduct of any
such Administrative Agents, accountants, attorneys or experts selected by it in
good faith or any action taken or omitted to be taken in good faith by it in
accordance with the advice of such Administrative Agents, accountants, attorneys
or experts. The Administrative Agents may deem and treat the payee of any Note
as the holder thereof for all purposes hereof unless and until a written notice
of the assignment or transfer thereof permitted hereunder shall have been filed
with such Administrative Agent. The Administrative Agents are authorized to
release any collateral that is permitted to be sold or released pursuant to the
terms of the Loan Documents.

        Section 12.02    Reliance by Administrative Agent.    The Administrative
Agents shall be entitled to rely upon any certification, notice or other
communication (including any thereof by telephone, telex, telecopier, telegram
or cable) believed by it to be genuine and correct and to have been signed or
sent by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Administrative Agents.

        Section 12.03    Defaults.    The Administrative Agents shall not be
deemed to have knowledge of the occurrence of a Default (other than the
non-payment of principal of or interest on Loans or of fees or failure to
reimburse for Letter of Credit drawings) unless the Administrative Agents have
received notice from a Lender or a Borrower specifying such Default and stating
that such notice is a "Notice of Default." In the event that the Administrative
Agents receive such a notice of the occurrence of a Default, the Administrative
Agents shall give prompt notice thereof to the Applicable Lenders. In the event
of a payment Default, the Administrative Agents shall give each Applicable
Lender prompt notice of each such payment Default.

        Section 12.04    Rights as a Lender.    With respect to its US Tranche
Commitments or Canadian Tranche Commitments and the Loans made by it and its
participation in the issuance of Letters of Credit, each Administrative Agent
(and any successor acting as Administrative Agent) in its capacity as a Lender
hereunder shall have the same rights and powers hereunder as any other Lender
and may exercise the same as though it were not acting as the Applicable
Administrative Agent, and the term "Lender" or "Lenders" shall, unless the
context otherwise indicates, include the Applicable Administrative Agent in its
individual capacity. Each Administrative Agent (and any successor acting as
Administrative Agent) and its Affiliates may (without having to account therefor
to any Lender) accept deposits from, lend money to and generally engage in any
kind of banking, trust or other business with the Applicable Borrower (and any
of its Affiliates) as if it were not acting as the Administrative Agent, and
each Administrative Agent and its Affiliates may accept fees and other
consideration from the Borrowers for services in connection with this Agreement
or otherwise without having to account for the same to the Lenders.

        Section 12.05    INDEMNIFICATION.    THE LENDERS AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENTS AND THE ISSUING BANK RATABLY IN ACCORDANCE WITH THEIR
PERCENTAGE SHARES FOR THE INDEMNITY MATTERS AS DESCRIBED IN SECTION 13.03 TO THE
EXTENT NOT INDEMNIFIED OR REIMBURSED BY THE BORROWERS UNDER SECTION 13.03, BUT
WITHOUT LIMITING THE OBLIGATIONS OF THE BORROWERS UNDER SAID SECTION 13.03 AND
FOR ANY AND ALL OTHER LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND AND
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENTS OR THE ISSUING BANK IN ANY WAY RELATING TO OR ARISING OUT
OF: (I) THIS AGREEMENT, THE SECURITY INSTRUMENTS OR ANY OTHER DOCUMENTS
CONTEMPLATED BY OR REFERRED

59

--------------------------------------------------------------------------------




TO HEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY, BUT EXCLUDING, UNLESS A
DEFAULT HAS OCCURRED AND IS CONTINUING, NORMAL ADMINISTRATIVE COSTS AND EXPENSES
INCIDENT TO THE PERFORMANCE OF THEIR AGENCY DUTIES HEREUNDER OR (II) THE
ENFORCEMENT OF ANY OF THE TERMS OF THIS AGREEMENT, ANY SECURITY INSTRUMENT OR OF
ANY SUCH OTHER DOCUMENTS; WHETHER OR NOT ANY OF THE FOREGOING SPECIFIED IN THIS
SECTION 12.05 ARISES FROM THE SOLE OR CONCURRENT NEGLIGENCE OF THE
ADMINISTRATIVE AGENTS OR THE ISSUING BANK, PROVIDED THAT NO LENDER SHALL BE
LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT THEY ARISE FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENTS OR THE ISSUING
BANK, AS THE CASE MAY BE.

        Section 12.06    Non-Reliance on Administrative Agent and other
Lenders.    Each Lender acknowledges and agrees that it has, independently and
without reliance on the Administrative Agents or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of the US Borrower and its decision to enter into this Agreement, and
that it will, independently and without reliance upon the Administrative Agents
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement. The Administrative Agents
shall not be required to keep itself informed as to the performance or
observance by the Borrowers of this Agreement, the Notes, the Security
Instruments or any other document referred to or provided for herein or to
inspect the properties or books of the Borrowers. Except for notices, reports
and other documents and information expressly required to be furnished to the
Lenders by the Applicable Administrative Agent hereunder, such Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the affairs, financial condition or
business of the Borrowers (or any of its Affiliates) which may come into the
possession of such Administrative Agent or any of its Affiliates. In this
regard, each Lender acknowledges that Vinson & Elkins L.L.P. is acting in this
transaction as special US counsel to the US Administrative Agent only and
Goodmans LLP is acting in this transaction as special Canadian counsel to the
Canadian Administrative Agent only, except to the extent otherwise expressly
stated in any legal opinion or any Loan Document. Each Lender will consult with
its own legal counsel to the extent that it deems necessary in connection with
the Loan Documents and the matters contemplated therein.

        Section 12.07    Action by Administrative Agent.    Except for action or
other matters expressly required of each Administrative Agent hereunder, each
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall (i) receive written instructions from
the Majority Lenders (or all of the Lenders as expressly required by
Section 13.04) specifying the action to be taken, and (ii) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions of the Majority Lenders (or all of the Lenders as expressly
required by Section 13.04) and any action taken or failure to act pursuant
thereto by the Applicable Administrative Agent shall be binding on all of the
Lenders. If a Default has occurred and is continuing, each Administrative Agent
shall take such action with respect to such Default as shall be directed by the
Majority Lenders (or all of the Lenders as required by Section 13.04) in the
written instructions (with indemnities) described in this Section 12.07,
provided that, unless and until the Applicable Administrative Agent shall have
received such directions, such Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Applicable Administrative Agent be required to
take any action which exposes such Administrative Agent to personal liability or
which is contrary to this Agreement and the Security Instruments or applicable
law.

        Section 12.08    Resignation or Removal of Administrative
Agent.    Subject to the appointment and acceptance of a successor
Administrative Agent as provided below, each Administrative Agent may

60

--------------------------------------------------------------------------------




resign at any time by giving notice thereof to the Lenders and the Borrowers,
and each Administrative Agent may be removed at any time with or without cause
by the Majority Lenders. Upon any such resignation or removal, the Majority
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent's giving of notice of resignation or the
Majority Lenders' removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent. Upon the acceptance of such appointment hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent's resignation or removal hereunder as
Administrative Agent, the provisions of this ARTICLE XII and Section 13.03 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as a Administrative Agent.

        Section 12.09    Notification by US Administrative Agent.    Subject to
the provisions herein to the contrary, the US Administrative Agent shall be
required to notify only the US Tranche Lenders of any Borrowings, continuations
or conversions or of any other act requiring notice to be provided by the US
Administrative Agent hereunder. Upon each US Tranche Lender's receipt of such
notice from the US Administrative Agent pursuant to this Section 12.09, such
Lender shall notify its respective Canadian counterpart of such notice.

ARTICLE XIII
Miscellaneous

        Section 13.01    Waiver.    No failure on the part of the Administrative
Agents or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

        Section 13.02    Notices.    All notices and other communications
provided for herein and in the other Loan Documents (including, without
limitation, any modifications of, or waivers or consents under, this Agreement
or the other Loan Documents) shall be given or made by telex, telecopy, courier
or U.S. Mail or in writing and telexed, telecopied, mailed or delivered to the
intended recipient at the "Address for Notices" specified below its name on the
signature pages hereof or in the Loan Documents, except that for notices and
other communications to the Administrative Agents other than payment of money,
the Borrowers need only send such notices and communications to the US
Administrative Agent care of the Houston address of Wachovia; or, as to any
party, at such other address as shall be designated by such party in a notice to
each other party. Except as otherwise provided in this Agreement or in the other
Loan Documents, all such communications shall be deemed to have been duly given
when transmitted, if transmitted before 1:00 p.m. local time on a Business Day
(otherwise on the next succeeding Business Day) by telex or telecopier and
evidence or confirmation of receipt is obtained, or personally delivered or, in
the case of a mailed notice, three (3) Business Days after the date deposited in
the mails, postage prepaid, in each case given or addressed as aforesaid.

        Section 13.03    Payment of Expenses, Indemnities, etc.    

        (a)   The Borrowers agree:

          (i)  whether or not the transactions hereby contemplated are
consummated, to pay all reasonable expenses of each Administrative Agent in the
administration (both before and after the execution hereof and including advice
of counsel as to the rights and duties of each

61

--------------------------------------------------------------------------------



Administrative Agent and the Lenders with respect thereto) of, and in connection
with the negotiation, syndication, investigation, preparation, execution and
delivery of, recording or filing of, preservation of rights under, enforcement
of, and refinancing, renegotiation or restructuring of, the Loan Documents and
any amendment, waiver or consent relating thereto (including, without
limitation, travel, photocopy, mailing, courier, telephone and other similar
expenses of each Administrative Agent, the cost of environmental audits, surveys
and appraisals at reasonable intervals, the reasonable fees and disbursements of
counsel and other outside consultants for each Administrative Agent and, in the
case of enforcement, the reasonable fees and disbursements of counsel for each
Administrative Agent and any of the Lenders); and promptly reimburse each
Administrative Agent for all amounts expended, advanced or incurred by each
Administrative Agent or the Lenders to satisfy any obligation of the Borrowers
under this Agreement or any Security Instrument, including without limitation,
all costs and expenses of foreclosure;

         (ii)  TO INDEMNIFY EACH ADMINISTRATIVE AGENT AND EACH LENDER AND EACH
OF THEIR AFFILIATES AND EACH OF THEIR OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES, ADMINISTRATIVE AGENTS, ATTORNEYS, ACCOUNTANTS AND EXPERTS
("INDEMNIFIED PARTIES") FROM, HOLD EACH OF THEM HARMLESS AGAINST AND PROMPTLY
UPON DEMAND PAY OR REIMBURSE EACH OF THEM FOR, THE INDEMNITY MATTERS WHICH MAY
BE INCURRED BY OR ASSERTED AGAINST OR INVOLVE ANY OF THEM (WHETHER OR NOT ANY OF
THEM IS DESIGNATED A PARTY THERETO) AS A RESULT OF, ARISING OUT OF OR IN ANY WAY
RELATED TO (I) ANY ACTUAL OR PROPOSED USE BY THE BORROWERS OF THE PROCEEDS OF
ANY OF THE LOANS OR LETTERS OF CREDIT, (II) THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS, (III) THE OPERATIONS OF THE BUSINESS OF EACH
BORROWER AND ITS SUBSIDIARIES, (IV) THE FAILURE OF EACH BORROWER OR ANY
SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY SECURITY INSTRUMENT OR THIS
AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (V) ANY INACCURACY OF ANY
REPRESENTATION OR ANY BREACH OF ANY WARRANTY OF A BORROWER OR HOLDINGS SET FORTH
IN ANY OF THE LOAN DOCUMENTS, (VI) THE ISSUANCE, EXECUTION AND DELIVERY OR
TRANSFER OF OR PAYMENT OR FAILURE TO PAY UNDER ANY LETTER OF CREDIT, (VII) THE
PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE
NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE MANUALLY
EXECUTED DRAFT(S) AND CERTIFICATION(S), (VIII) ANY ASSERTION THAT THE LENDERS
WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY
INSTRUMENTS OR (IX) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND ALL OTHER
EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING, DEFENDING OR PREPARING TO
DEFEND ANY SUCH ACTION, SUIT, PROCEEDING (INCLUDING ANY INVESTIGATIONS,
LITIGATION OR INQUIRIES) OR CLAIM AND INCLUDING ALL INDEMNITY MATTERS ARISING BY
REASON OF THE ORDINARY NEGLIGENCE OF ANY INDEMNIFIED PARTY, BUT EXCLUDING ALL
INDEMNITY MATTERS ARISING SOLELY BY REASON OF CLAIMS BETWEEN THE LENDERS OR ANY
LENDER AND AN ADMINISTRATIVE AGENT OR A LENDER'S SHAREHOLDERS AGAINST AN
ADMINISTRATIVE AGENT OR LENDER OR BY REASON OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF THE INDEMNIFIED PARTY; AND

       (iii)  TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO TIME THE INDEMNIFIED
PARTIES FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, COST

62

--------------------------------------------------------------------------------






RECOVERY ACTIONS, ADMINISTRATIVE ORDERS OR PROCEEDINGS, DAMAGES AND LIABILITIES
TO WHICH ANY SUCH PERSON MAY BECOME SUBJECT (I) UNDER ANY ENVIRONMENTAL LAW
APPLICABLE TO A BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING
WITHOUT LIMITATION, THE TREATMENT OR DISPOSAL OF HAZARDOUS SUBSTANCES ON ANY OF
THEIR PROPERTIES, (II) AS A RESULT OF THE BREACH OR NON-COMPLIANCE BY A BORROWER
OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO A BORROWER OR ANY
SUBSIDIARY, (III) DUE TO PAST OWNERSHIP BY A BORROWER OR ANY SUBSIDIARY OF ANY
OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY,
(IV) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT OR DISPOSAL OF HAZARDOUS
SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY A BORROWER OR ANY
SUBSIDIARY, OR (V) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS; PROVIDED, HOWEVER, NO INDEMNITY SHALL BE
AFFORDED UNDER THIS SECTION 13.03(a)(iii) IN RESPECT OF ANY PROPERTY FOR ANY
OCCURRENCE ARISING FROM THE ACTS OR OMISSIONS OF EACH ADMINISTRATIVE AGENT OR
ANY LENDER DURING THE PERIOD AFTER WHICH SUCH PERSON, ITS SUCCESSORS OR ASSIGNS
SHALL HAVE OBTAINED POSSESSION OF SUCH PROPERTY (WHETHER BY FORECLOSURE OR DEED
IN LIEU OF FORECLOSURE, AS MORTGAGEE-IN-POSSESSION OR OTHERWISE).

        (b)   No Indemnified Party may settle any claim to be indemnified
without the consent of the indemnitor, such consent not to be unreasonably
withheld; provided, that the indemnitor may not reasonably withhold consent to
any settlement that an Indemnified Party proposes, if the indemnitor does not
have the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 13.03.

        (c)   In the case of any indemnification hereunder, an Administrative
Agent or Lender, as appropriate shall give notice to the Borrowers of any such
claim or demand being made against the Indemnified Party and the Borrowers shall
have the non-exclusive right to join in the defense against any such claim or
demand provided that if the Borrowers provides a defense, the Indemnified Party
shall bear its own cost of defense unless there is a conflict between the
Borrowers and such Indemnified Party.

        (d)   THE FOREGOING INDEMNITIES SHALL EXTEND TO THE INDEMNIFIED PARTIES
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNIFIED PARTIES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON
ANY ONE OR MORE OF THE INDEMNIFIED PARTIES. TO THE EXTENT THAT AN INDEMNIFIED
PARTY IS FOUND TO HAVE COMMITTED AN ACT OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, THIS CONTRACTUAL OBLIGATION OF INDEMNIFICATION SHALL CONTINUE BUT
SHALL ONLY EXTEND TO THE PORTION OF THE CLAIM THAT IS DEEMED TO HAVE OCCURRED BY
REASON OF EVENTS OTHER THAN THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
INDEMNIFIED PARTY.

63

--------------------------------------------------------------------------------





        (e)   Each Borrower's obligations under this Section 13.03 shall be its
joint and several obligations and shall survive any termination of this
Agreement and the payment of the Notes and shall continue thereafter in full
force and effect.

        (f)    Each Borrower shall pay any amounts due under this Section 13.03
within thirty (30) days of the receipt by such Borrower of notice of the amount
due.

        Section 13.04    Amendments, Etc.    Any provision of this Agreement or
any Security Instrument may be amended, modified or waived with the Borrowers'
and the Majority Lenders' prior written consent; provided that (i) no amendment,
modification or waiver which extends the final maturity of the Loans, increases
the Aggregate Commitments, forgives the principal amount of any Indebtedness
outstanding under this Agreement, releases any guarantor of the Indebtedness or
releases all or substantially all of the collateral, reduces the interest rate
applicable to the Loans or the fees payable to the Lenders generally, extends
any Letter of Credit beyond its stated termination, affects Section 2.03(a),
this Section 13.04 or Section 13.06(a) or modifies the definition of "Majority
Lenders" shall be effective without consent of all Lenders; (ii) no amendment,
modification or waiver which increases the US Tranche Commitment or Canadian
Tranche Commitment of any Lender shall be effective without the consent of such
Lender; and (iii) no amendment, modification or waiver which modifies the
rights, duties or obligations of an Administrative Agent shall be effective
without the consent of such Administrative Agent.

        Section 13.05    Successors and Assigns.    This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

        Section 13.06    Assignments and Participations.    

        (a)   Neither Borrower may assign its rights or obligations hereunder or
under the Notes or any Letters of Credit without the prior consent of all of the
Lenders and the Administrative Agents.

        (b)   Any Lender may, upon the written consent of the US Administrative
Agent and the US Borrower, which consent shall not be unreasonably withheld,
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement pursuant to an Assignment Agreement substantially in the
form of Exhibit E (an "Assignment"); provided, however, that (i) any such
assignment shall be in the amount of at least $5,000,000 of a Tranche or such
lesser amount to which such Borrower has consented; (ii) if the assignor is a
Lender, individually or with its Affiliates, in both Tranches, the same pro rata
interest in each Tranche will be assigned; (iii) the assignee or assignor shall
pay to the Applicable Administrative Agent a processing and recordation fee of
$3,500 for each assignment; provided that only $3,500 shall be paid for pro rata
assignments by a Lender and its Canadian Affiliate; and (iv) such Borrower's
consent shall not be required if an Event of Default has occurred and is
continuing. Any such assignment will become effective upon the execution and
delivery to the US Administrative Agent of the Assignment and the consent of the
US Administrative Agent, which consent shall not be unreasonably withheld.
Promptly after receipt of an executed Assignment, the US Administrative Agent
shall send to the Applicable Borrower a copy of such executed Assignment. Upon
receipt of such executed Assignment, such Borrower, will, at its own expense,
execute and deliver new Notes to the assignor and/or assignee, as appropriate,
in accordance with their respective interests as they appear. Upon the
effectiveness of any assignment pursuant to this Section 13.06(b), the assignee
will become a "Lender," if not already a "Lender," for all purposes of this
Agreement and the Security Instruments. The assignor shall be relieved of its
obligations hereunder to the extent of such assignment (and if the assigning
Lender no longer holds any rights or obligations under this Agreement, such
assigning Lender shall cease to be a "Lender" hereunder except that its rights
under Sections 4.06, 5.01, 5.05 and 13.03 shall not be affected). The US
Administrative Agent will prepare on the last Business Day of each month during
which an assignment has become effective

64

--------------------------------------------------------------------------------






pursuant to this Section 13.06(b), a new Annex I and II giving effect to all
such assignments effected during such month, and will promptly provide the same
to the Borrowers, the Canadian Administrative Agent and each of the Lenders.

        (c)   Each Lender may transfer, grant or assign participations in all or
any part of such Lender's interests hereunder pursuant to this Section 13.06(c)
to any Person, provided that: (i) such Lender shall remain a "Lender" for all
purposes of this Agreement and the transferee of such participation shall not
constitute a "Lender" hereunder; and (ii) no participant under any such
participation shall have rights to approve any amendment to or waiver of any of
the Loan Documents except to the extent such amendment or waiver would
(x) forgive any principal owing on any Indebtedness or extend the final maturity
of the Loans, (y) reduce the interest rate (other than as a result of waiving
the applicability of any post-default increases in interest rates) or fees
applicable to any of the US Tranche Commitments or Canadian Tranche Commitments
or Loans or Letters of Credit in which such participant is participating, or
postpone the payment of any thereof, or (z) release any guarantor of the
Indebtedness or release all or substantially all of the collateral (except as
provided in the Loan Documents) supporting any of the US Tranche Commitments or
Canadian Tranche Commitments or Loans or Letters of Credit in which such
participant is participating. In the case of any such participation, the
participant shall not have any rights under this Agreement or any of the
Security Instruments (the participant's rights against the granting Lender in
respect of such participation to be those set forth in the agreement with such
Lender creating such participation); provided, however, participants consent
shall be necessary with respect to any amendments which (i) extends the final
maturity of the Loans, (ii) increases the Aggregate Commitments, (iii) reduces
the interest rate applicable to the Loans or the fees payable to the Lenders
generally, (iv) modifies the definition of "Majority Lenders", (v) extends any
Letter of Credit beyond its stated termination or (vi) releases all or
substantially all of the Collateral and all amounts payable by the Applicable
Borrower hereunder shall be determined as if such Lender had not sold such
participation, provided that such participant shall be entitled to receive
additional amounts under ARTICLE V on the same basis as if it were a Lender and
be indemnified under Section 13.03 as if it were a Lender. In addition, each
agreement creating any participation must include an agreement by the
participant to be bound by the provisions of Section 13.15.

        (d)   The Lenders may furnish any information concerning a Borrower in
the possession of the Lenders from time to time to assignees and participants
(including prospective assignees and participants); provided that, such Persons
agree to be bound by the provisions of Section 13.15.

        (e)   Notwithstanding anything in this Section 13.06 to the contrary,
any Lender may assign and pledge its Note to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any operating circular issued by such Federal Reserve
System and/or such Federal Reserve Bank. No such assignment and/or pledge shall
release the assigning and/or pledging Lender from its obligations hereunder.

        (f)    Notwithstanding any other provisions of this Section 13.06, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require either Borrower to file a registration statement with the
SEC or to qualify the Loans under the "Blue Sky" laws of any state.

        Section 13.07    Invalidity.    In the event that any one or more of the
provisions contained in any of the Loan Documents or the Letters of Credit,
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of the Notes, this Agreement or any Security Instrument.

65

--------------------------------------------------------------------------------



        Section 13.08    Counterparts.    This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Agreement by
signing any such counterpart.

        Section 13.09    References.    The words "herein," "hereof,"
"hereunder" and other words of similar import when used in this Agreement refer
to this Agreement as a whole, and not to any particular article, section or
subsection. Any reference herein to a Section shall be deemed to refer to the
applicable Section of this Agreement unless otherwise stated herein. Any
reference herein to an exhibit or schedule shall be deemed to refer to the
applicable exhibit or schedule attached hereto unless otherwise stated herein.

        Section 13.10    Survival.    The obligations of the parties under
Section 4.06, ARTICLE V, and Sections 12.05 and 13.03 shall survive the
repayment of the Loans and the termination of the US Tranche Commitments and
Canadian Tranche Commitments. To the extent that any payments on the
Indebtedness or proceeds of any collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Indebtedness so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and each Administrative Agent's and the Lenders' Liens, security
interests, rights, powers and remedies under this Agreement and each Security
Instrument shall continue in full force and effect. In such event, each Security
Instrument shall be automatically reinstated and the Applicable Borrower shall
take such action as may be reasonably requested by the Applicable Administrative
Agent and the Lenders to effect such reinstatement.

        Section 13.11    Captions.    Captions and section headings appearing
herein are included solely for convenience of reference and are not intended to
affect the interpretation of any provision of this Agreement.

        Section 13.12    NO ORAL AGREEMENTS.    THE LOAN DOCUMENTS EMBODY THE
ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER
AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

        Section 13.13    GOVERNING LAW; SUBMISSION TO JURISDICTION.    

        (a)   THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY US TRANCHE LENDER TO CHARGE INTEREST AT
THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED OR
APPLICABLE CANADIAN LAW PERMITS ANY CANADIAN TRANCHE LENDER TO CHARGE INTEREST
AT THE RATE ALLOWED BY THE LAWS OF THE JURISDICTION WHERE SUCH LENDER IS
LOCATED. CH. 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN REVOLVING
CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY TO THIS
AGREEMENT OR THE NOTES.

        (b)   ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH BORROWER HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS

66

--------------------------------------------------------------------------------






PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION
TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE THE ADMINISTRATIVE AGENTS
OR ANY LENDER FROM OBTAINING JURISDICTION OVER EACH BORROWER IN ANY COURT
OTHERWISE HAVING JURISDICTION.

        (c)   EACH BORROWER HEREBY IRREVOCABLY DESIGNATES CT CORPORATION
SYSTEM, INC., LOCATED AT 1021 MAIN STREET, SUITE 1150, HOUSTON, TEXAS 77002, AS
THE DESIGNEE, APPOINTEE AND ADMINISTRATIVE AGENT OF SUCH BORROWER TO RECEIVE,
FOR AND ON BEHALF OF SUCH BORROWER, SERVICE OF PROCESS IN SUCH RESPECTIVE
JURISDICTIONS IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN
DOCUMENTS. IT IS UNDERSTOOD THAT A COPY OF SUCH PROCESS SERVED ON SUCH
ADMINISTRATIVE AGENT WILL BE PROMPTLY FORWARDED BY OVERNIGHT COURIER TO SUCH
BORROWER AT ITS ADDRESS SET FORTH UNDER ITS SIGNATURE BELOW, BUT THE FAILURE OF
SUCH BORROWER TO RECEIVE SUCH COPY SHALL NOT AFFECT IN ANY WAY THE SERVICE OF
SUCH PROCESS. EACH BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO SUCH BORROWER AT ITS SAID ADDRESS, SUCH SERVICE TO BECOME EFFECTIVE THIRTY
(30) DAYS AFTER SUCH MAILING.

        (d)   NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENTS
OR ANY LENDER OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
THE BORROWERS IN ANY OTHER JURISDICTION.

        (e)   EACH BORROWER AND EACH LENDER HEREBY (I) IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY SECURITY
INSTRUMENT AND FOR ANY COUNTERCLAIM THEREIN; (II) IRREVOCABLY WAIVE, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (III) CERTIFY
THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENTS OR
COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED
THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (IV) ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT, THE SECURITY INSTRUMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION 13.13.

        Section 13.14    Interest.    It is the intention of the parties hereto
that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into

67

--------------------------------------------------------------------------------



in connection with or as security for the Notes, it is agreed as follows:
(i) the aggregate of all consideration which constitutes interest under law
applicable to any Lender that is contracted for, taken, reserved, charged or
received by such Lender under any of the Loan Documents or agreements or
otherwise in connection with the Notes shall under no circumstances exceed the
maximum amount allowed by such applicable law, and any excess shall be canceled
automatically and if theretofore paid shall be credited by such Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by such Lender to the Applicable Borrower); and (ii) in the event that
the maturity of the Notes is accelerated by reason of an election of the holder
thereof resulting from any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Lender may never include
more than the maximum amount allowed by such applicable law, and excess
interest, if any, provided for in this Agreement or otherwise shall be canceled
automatically by such Lender as of the date of such acceleration or prepayment
and, if theretofore paid, shall be credited by such Lender on the principal
amount of the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Applicable Borrower). All sums paid or agreed to be paid to any
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the full term of the Loans evidenced by the
Notes until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law. If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 13.14 and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 13.14. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate,
such Lender elects to determine the applicable rate ceiling under such Chapter
by the indicated weekly rate ceiling from time to time in effect.

        Section 13.15    Confidentiality.    For the purposes of this
Section 13.15, "Confidential Information" means information about the Borrowers
furnished by the Borrowers or their Affiliates (collectively, the "Disclosing
Parties") to the Administrative Agents or any of the Lenders, including, but not
limited to, any actual or pending agreement, business plans, ecological data and
accounting records, financial statements, or other financial data of any kind,
any title documents, reports or other information relating to matters of title,
any projects or plans, whether actual or prospective, and any other documents or
items embodying any such Confidential Information; provided that such term does
not include information that (a) was publicly known or otherwise known prior to
the time of such disclosure, (b) subsequently becomes publicly known through no
act or omission by the Administrative Agents or the Lenders or any Person acting
on behalf thereof, (c) otherwise becomes known to the Administrative Agents or
Lenders other than through disclosure by the Disclosing Parties or
(d) constitutes financial statements delivered to the Administrative Agents and
the Lenders under Section 9.01(a) that are otherwise publicly available. The
Administrative Agents and the Lenders will maintain the confidentiality of such
Confidential Information delivered to (i) such Person, provided that each such
Person (a "Restricted Person") may deliver or disclose Confidential Information
to such Restricted Person's directors, officers, employees, agents, attorneys
and affiliates, who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 13.15, (ii) such
Restricted Person's financial advisors and other professional advisors who agree

68

--------------------------------------------------------------------------------



to hold confidential the Confidential Information substantially in accordance
with the terms of this Section 13.15, (iii) any other Lender, (iv) any assignee
to which such Restricted Person sells or offers to sell its Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 13.15), (v) any Person from which such Restricted Person offers to
purchase any security of the Borrowers (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 13.15), (vi) any Governmental Authority having
jurisdiction or any self-regulatory body claiming to have authority over such
Restricted Person, (vii) the National Association of Insurance Commissioners or
any similar organization, or any nationally recognized rating agency that
requires access to information about such Restricted Person's investment
portfolio, or (viii) any other Person to which such delivery or disclosure may
be necessary or appropriate (w) to effect compliance with any Governmental
Requirement applicable to such Restricted Person, (x) in response to any
subpoena or other legal process, (y) in connection with any litigation to which
such Restricted Person is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Restricted Person may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of its rights and remedies under the Notes and this
Agreement. Each Lender, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 13.15
as though it were a party to this Agreement. On reasonable request by the
Borrowers in connection with the delivery to any Lender of information required
to be delivered to such Lender under this Agreement or requested by such Lender
(other than a Lender that is a party to this Agreement or its nominee), such
Lender will enter into an agreement with the Borrowers embodying the provisions
of this Section 13.15. Each Borrower waives (on its own behalf and on behalf of
its Subsidiaries) any and all other rights it (or its Subsidiaries) may have to
confidentiality as against the Administrative Agents and the Lenders arising by
or under any contract, agreement, statute or law except as expressly stated in
this Section 13.15.

        Section 13.16    Effectiveness.    This Agreement shall be effective on
the Closing Date.

        Section 13.17    EXCULPATION PROVISIONS.    EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE SECURITY
INSTRUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE SECURITY INSTRUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE SECURITY INSTRUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE SECURITY
INSTRUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE SECURITY INSTRUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE SECURITY INSTRUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
"CONSPICUOUS."

        Section 13.18    Hedging Agreements.    Notwithstanding anything to the
contrary contained herein, the terms and provisions of this Agreement shall not
apply to any Hedging Agreements, except to the extent necessary for all Hedging
Agreements with Lenders and/or their Affiliates to be secured by the Security
Instruments on a pari passu basis with other Indebtedness and for the proceeds
from the Security Instruments to be applied as set forth in Section 11.02(c)
hereof.

69

--------------------------------------------------------------------------------




        Section 13.19    USA Patriot Act Notice.    Each US Tranche Lender
hereby notifies the Borrowers that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "USA Patriot Act"), it is required to obtain, verify and record information
that identifies the US Borrower and its Subsidiaries, which information includes
the name and address of the US Borrower and such Subsidiaries and other
information that will allow such US Tranche Lender to identify the US Borrower
and such Subsidiaries in accordance with the USA Patriot Act.

        Section 13.20    Restatement.    This Agreement amends, restates and
supercedes the Credit Agreement. It is the intention of the parties that all
liens and security interests securing the Credit Agreement continue to exist,
remain valid and shall not be impaired or released hereby and shall remain in
full force and effect as provided in the Security Instruments.

ARTICLE XIV
GUARANTY

        Section 14.01    The Guaranty.    

        (a)   The Guarantor irrevocably and unconditionally guarantees to each
Canadian Tranche Lender and the Administrative Agents and their respective
successors and permitted assigns, (i) the full and punctual payment of principal
and interest on each Canadian Tranche Loan when due, whether at maturity, by
acceleration, by redemption or otherwise and (ii) the full and punctual
performance within applicable grace periods of all other obligations of the
Canadian Borrower under this Agreement (collectively, the "Guaranteed
Obligations").

        (b)   The Guarantor further agrees that this Guaranty constitutes an
absolute, irrevocable, complete and continuing guarantee of payment, performance
and compliance and not merely of collection.

        (c)   The obligations of the Guarantor to make any payment hereunder may
be satisfied by causing the Canadian Borrower to make such payment.

        (d)   The Guarantor also agrees to pay any and all costs and expenses
(including reasonable attorneys' fees incurred by any Administrative Agent or
any Canadian Tranche Lender in enforcing any of their respective rights under
this Guaranty, laws or otherwise) of each Administrative Agent or any Canadian
Tranche Lender against the Canadian Borrower or any other Person or against such
Administrative Agent or any Canadian Tranche Lender for their payments in
respect of any amounts to any Canadian Tranche Lender pursuant to the provisions
of this Guaranty.

        (e)   The Guarantor waives presentment to, demand of payment from and
protest to the Canadian Borrower of any of the Guaranteed Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment. The obligations of the Guarantor hereunder shall not be affected by
the failure of either Administrative Agent or any Canadian Tranche Lender to
assert any claim or demand or to enforce or exercise any right or remedy against
the Canadian Borrower or any other Person under the provisions of this
Agreement, any other Loan Document or otherwise.

        (f)    To the fullest extent permitted by applicable law, the
obligations of the Guarantor hereunder are absolute and unconditional and shall
not be subject to any reduction, limitation, impairment or termination for any
reason (other than the payment in full in cash of all the Guaranteed
Obligations), including any claim of waiver, release, surrender, alteration or
compromise of any of the Guaranteed Obligations, and shall not be subject to any
defense (other than a defense of payment or performance), set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or any Note, other Loan Document
or otherwise.

70

--------------------------------------------------------------------------------






        (g)   The Guarantor waives any defense based on or arising out of any
defense of the Canadian Borrower or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Canadian Borrower, other than the final payment in full
in cash of all the Guaranteed Obligations.

        (h)   To the fullest extent permitted by applicable law, this Guaranty
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment of the Guaranteed Obligations is rescinded or must otherwise be
returned by any of the Canadian Tranche Lenders upon the insolvency, bankruptcy
or reorganization or the Canadian Borrower or otherwise, all as though such
payment had not been made.

        Section 14.02    Subrogation.    The Guarantor shall be subrogated to
any of the rights (whether contractual, under applicable laws or otherwise) of
either Administrative Agent or any Canadian Tranche Lender against the Canadian
Borrower or any other Person for the payments in respect of any amounts to any
Canadian Tranche Lender pursuant to the provisions of this Guaranty; provided,
however, that the Guarantor shall not be entitled to enforce, or to receive any
payments arising out of or based upon, such right of subrogation until all other
Guaranteed Obligations shall have been paid in full and the Aggregate Canadian
Tranche Commitments terminated.

71

--------------------------------------------------------------------------------



        The parties hereto have caused this Agreement to be duly executed as of
the day and year first above written.

US BORROWER AND GUARANTOR:   UNIVERSAL COMPRESSION, INC.
 
 
By:
 
/s/  J. MICHAEL ANDERSON      

--------------------------------------------------------------------------------

    Name:   J. Michael Anderson     Title:   Senior Vice President   Address for
Notices:             4444 Brittmoore Road
Houston, Texas 77041
 
 
Telecopier No.: (713) 466-6720
Telephone No.: (713) 335-7295
Attention: President
 
 
Copy to: General Counsel
 
 
Copy to:
 
 
Carol M. Burke
Gardere Wynne Sewell LLP
1000 Louisiana, Suite 3400
Houston, Texas 77002
Telecopier No.: (713) 276-6561
Telephone No.: (713) 276-5561


SIGNATURE PAGE-1

--------------------------------------------------------------------------------



CANADIAN BORROWER:   UNIVERSAL COMPRESSION (ONTARIO) LTD.
 
 
By:
 
/s/  J. MICHAEL ANDERSON      

--------------------------------------------------------------------------------

    Name:   J. Michael Anderson     Title:   Secretary and Treasurer   Address
for Notices:             4949 - 76th Ave. SE
Calgary, Alberta T2C 3C6
Attention: President
 
 
Copy to:
 
 
4444 Brittmoore Road
Houston, Texas 77041
 
 
Telecopier No.: (713) 466-6720
Telephone No.: (713) 335-7295
Attention: Chief Financial Officer
 
 
Copy to: General Counsel
 
 
Copy to:
 
 
Carol M. Burke
Gardere Wynne Sewell LLP
1000 Louisiana, Suite 3400
Houston, Texas 77002
Telecopier No.: (713) 276-6561
Telephone No.: (713) 276-5561

SIGNATURE PAGE-2

--------------------------------------------------------------------------------



LENDER AND US ADMINISTRATIVE AGENT:   WACHOVIA BANK, NATIONAL ASSOCIATION,
Individually and as US Administrative Agent
 
 
By:
 
/s/  PHILIP TRINDER      

--------------------------------------------------------------------------------

    Name:   Philip Trinder     Title:   Vice President
 
 
Lending Office for US Base Rate Loans and LIBOR Loans:
 
 
201 South College Street
8th Floor, NC 0680
Charlotte, North Carolina 28288
Telecopier No.: (704) 383-0288]
 
 
Address for Notices:
 
 
201 South College Street
8th Floor, NC 0680
Charlotte, North Carolina 28288
Attention: Syndication Agency Services
Telecopier No.: (704) 383-0288
 
 
With copy to:
 
 
Wachovia Capital Markets, LLC
1001 Fannin, Suite 2255
Houston, Texas 77002
Attention: David Humphreys
Telecopier No.: 713-605-6354


SIGNATURE PAGE-3

--------------------------------------------------------------------------------



LENDER AND CANADIAN ADMINISTRATIVE AGENT:   CONGRESS FINANCIAL CORPORATION
(CANADA), Individually and as Canadian Administrative Agent
 
 
By:
 
/s/  SOPHIA LJUCOVIC      

--------------------------------------------------------------------------------

    Name:   Sophia Ljucovic     Title:   Vice President, Loan Officer
 
 
Lending Office for Canadian Tranche Loans:
 
 
141 Adelaide St W., Suite 1500
Toronto, Ontario, Canada
M5H 3L9
 
 
Address for Notices:
 
 
141 Adelaide St W., Suite 1500
Toronto, Ontario, Canada
M5H 3L9
 
 
Attention: Sophie Ljucovic
Telecopier No.: (416) 364-8165

SIGNATURE PAGE-4

--------------------------------------------------------------------------------



LENDERS:   BANK ONE, N.A. (Main Office Chicago), Individually and as Syndication
Agent
 
 
By:
 
/s/  JANE BEK KEIL      

--------------------------------------------------------------------------------

    Name:   Jane Bek Keil     Title:   Director
 
 
Lending Office for US Base Rate Loans and LIBOR Loans:
 
 
1 Bank One Plaza
Suite IL 1-0010
Chicago, IL 60603-0010
 
 
Address for Notices:
 
 
910 Travis St, 6th Floor
Houston, Texas 77002
 
 
Attention: Frances Cruz
Telecopier No.: (713) 751-3760
 
 
With copy to:
 
 
1 Bank One Plaza
Suite IL 1-0010
Chicago, IL 60603-0010
 
 
Attention: Ronald J. Cromey
Telecopier No.: (312) 385-7096


SIGNATURE PAGE-5

--------------------------------------------------------------------------------



LENDERS:   THE ROYAL BANK OF SCOTLAND PLC
 
 
By:
 
/s/  MATTHEW J. MAIN      

--------------------------------------------------------------------------------

    Name:   Matthew J. Main     Title:   Senior Vice President
 
 
Lending Office for US Base Rate Loans and LIBOR Loans:
 
 
101 Park Avenue, 12th Floor
New York, New York 10178
 
 
Attention: Sheila Shaw
Telecopier No.: 212-401-1494
 
 
Address for Notices:
 
 
101 Park Avenue, 12th Floor
New York, New York 10178
 
 
Attention: Sheila Shaw
Telecopier No.: 212-401-1494
 
 
With copy to:
 
 
The Royal Bank of Scotland plc
600 Travis Street
Suite 6500
Houston, Texas 77002
 
 
Attention: Matthew J. Main
Telecopier No.: 713-221-2430

SIGNATURE PAGE-6

--------------------------------------------------------------------------------



LENDERS:   UNION BANK OF CALIFORNIA, N.A.
 
 
By:
 
/s/  SEAN MURPHY      

--------------------------------------------------------------------------------

    Name:   Sean Murphy     Title:   Vice President
 
 
Lending Office for US Base Rate Loans and LIBOR Loans:
 
 
Telecopier No.: (323) 720-2252/51
 
 
Address for Notices:
 
 
1980 Saturn Street
Mail Code V03-251
Monterey Park, CA 91755
 
 
Attention: Maria Suncin
Phone No.: (323) 720-2870


SIGNATURE PAGE-7

--------------------------------------------------------------------------------



LENDERS:   THE BANK OF NOVA SCOTIA
 
 
By:
 
/s/  V. H. GIBSON      

--------------------------------------------------------------------------------

    Name:   V. H. Gibson     Title:   Assistant Agent
 
 
Lending Office for US Base Rate Loans and LIBOR Loans:
 
 
The Bank of Nova Scotia,
Atlanta Agency
600 Peachtree Street N.E.
Suite 2700
Atlanta, Georgia 30308
 
 
Telecopier No.: (404) 888-8998
 
 
Address for Notices:
 
 
The Bank of Nova Scotia,
Atlanta Agency
600 Peachtree Street N.E.
Suite 2700
Atlanta, Georgia 30308
 
 
Attention: Donna Gardner
Telecopier No.: (404) 888-8998
 
 
With copy to:
 
 
The Bank of Nova Scotia
Houston Representative Office
1100 Louisiana, Suite 3000
Houston, Texas 77002
 
 
Attention: Jean-Paul Purdy
Telecopier No. (713) 752-2425

SIGNATURE PAGE-8

--------------------------------------------------------------------------------



LENDERS:   DEUTSCHE BANK TRUST COMPANY AMERICAS
 
 
By:
 
/s/  CALLI S. HAYES      

--------------------------------------------------------------------------------

    Name:   Calli S. Hayes     Title:   Managing Director
 
 
Lending Office for US Base Rate Loans and LIBOR Loans:
 
 
60 Wall Street
New York NY 10005
 
 
Telecopier No.: (866) 461-4447
 
 
Address for Notices:
 
 
90 Hudson Street
Jersey City NJ 07302
 
 
Attention: Nelson Lugaro
 
 
Telecopier No.: (866) 461-4447
 
 
With copy to:
 
 
Deutsche Bank Securities, Inc.
700 Louisiana Street, Suite 1500
Houston, TX 77002
 
 
Attention: David Sisler
Telecopier No.: (832) 239-4693


SIGNATURE PAGE-9

--------------------------------------------------------------------------------



LENDERS:   BANK ONE, NA, CANADA BRANCH
 
 
By:
 
/s/  JANE BEK KEIL      

--------------------------------------------------------------------------------

    Name:   Jane Bek Keil     Title:   Director
 
 
Lending Office for Canadian Tranche Loans:
 
 
BCE Place, 161 Bay Street
Suite 4240
Toronto, Ontario. M5J 2S1
 
 
Address for Notices:
 
 
BCE Place, 161 Bay Street
Suite 4240
Toronto, Ontario. M5 2S1
 
 
Attention: Indrani Lazarus
Telecopier No.: (416) 363-7574

SIGNATURE PAGE-10

--------------------------------------------------------------------------------



LENDERS:   UNION BANK OF CALIFORNIA, N.A. CANADA BRANCH
 
 
By:
 
/s/  DUSTIN GASPAI      

--------------------------------------------------------------------------------

    Name:   Dustin Gaspai     Title:   Vice President
 
 
Lending Office for Canadian Tranche Loans:
 
 
730-440 2nd Avenue S. W.
Calgary, AB T2P 5E9
 
 
Address for Notices:
 
 
730-440 2nd Avenue S. W.
Calgary, AB T2P 5E9
 
 
Attention: Karen S. Anderson
Telecopier No.: 403-264-2770
 
 
With copy to:
 
 
Attention: Miriam Hooker
Telecopier No.: 323-278-6173


SIGNATURE PAGE-11

--------------------------------------------------------------------------------



LENDERS:   THE BANK OF NOVA SCOTIA
 
 
By:
 
/s/  BRIAN WILLIAMSON      

--------------------------------------------------------------------------------

    Name:   Brian Williamson     Title:   Director
 
 
Lending Office for Canadian Tranche Loans:
 
 
Scotia Capital
2000, 700 - 2nd Street SW
Calgary, Alberta T2P 2N7
 
 
Telecopier No.: (403) 221-6497
 
 
Address for Notices:
 
 
Calgary Commercial Banking Center
Transit #10009
240 - 8th Avenue SW
Calgary, Alberta T2P 2N7
 
 
Attention: Diane Baker
Telecopier No.: (403) 221-6431

SIGNATURE PAGE-12

--------------------------------------------------------------------------------



LENDERS:   DEUTSCHE BANK AG, CANADA BRANCH
 
 
By:
 
/s/  ROBERT A. JOHNSTON      

--------------------------------------------------------------------------------

    Name:   Robert A. Johnston     Title:   Vice President
 
 
By:
 
/s/  MIKE JANAK      

--------------------------------------------------------------------------------

    Name:   Mike Janak     Title:   Associate
 
 
Lending Office for Canadian Tranche Loans:
 
 
222 Bay Street, Suite 1100
P.O. Box 196
Toronto, Ontario M5K 1H6
 
 
Attention: Karyn Curran
Telecopier No.: (416) 682-8444
 
 
Address for Notices:
 
 
222 Bay Street, Suite 1100
P.O. Box 196
Toronto, Ontario M5K 1H6
 
 
Attention: Marcellus Leung
Telecopier No.: (416) 682-8484
 
 
With copy to:
 
 
Attention: Carmen Lam
Telecopier No.: (416) 682-8484

SIGNATURE PAGE-13

--------------------------------------------------------------------------------






ANNEX I
US TRANCHE COMMITMENTS
AND PERCENTAGE SHARE


Senior
Lender


--------------------------------------------------------------------------------

  Part One
Maximum US
Tranche
Commitment
Amount (in $)

--------------------------------------------------------------------------------

  Part One
Percentage
Share

--------------------------------------------------------------------------------

  Part Two
Maximum
US Tranche
Commitment
Amount (in $)

--------------------------------------------------------------------------------

  Part Two
Percentage
Share

--------------------------------------------------------------------------------

  Total
Maximum US
Tranche
Commitment
Amount (in $)

--------------------------------------------------------------------------------

  Total
Percentage
Share

--------------------------------------------------------------------------------

  Wachovia Bank, National Association   $ 15,000,000.00   23.07692307692310 % $
20,000,000   33.333333333 % $ 35,000,000.00   28.0 % Union Bank of California,
N.A.   $ 13,000,000.00   20.00000000000000 % $ 12,000,000   20.000000000 % $
25,000,000.00   20.0 % Bank One, N.A. Chicago   $ 7,200,000.00  
11.07692307692310 % $ 12,800,000   21.333333333 % $ 20,000,000.00   16.0 % The
Bank of Nova Scotia   $ 4,600,000.00   7.07692307692308 % $ 10,400,000  
17.333333333 % $ 15,000,000.00   12.0 % Deutsche Bank Trust Company   $
5,200,000.00   8.00000000000000 % $ 4,800,000   8.0000000000 % $ 10,000,000.00  
8.0 % Americas                                 Royal Bank of Scotland plc   $
20,000,000.00   30.76923076923080 % $ 0   0.000000000 % $ 20,000,000.00   16.0 %
  TOTAL   $ 65,000,000.00   100.0000000000000 % $ 60,000,000   100.00000000 % $
125,000,000.00   100 %

ANNEX I-1

--------------------------------------------------------------------------------






ANNEX II
CANADIAN TRANCHE COMMITMENTS
AND PERCENTAGE SHARE*


Senior Lender


--------------------------------------------------------------------------------

  Maximum
Canadian Tranche
Commitment
Amount (in $)

--------------------------------------------------------------------------------

  Percentage Share

--------------------------------------------------------------------------------

  Congress Financial Corporation (Canada)   $ 20,000,000.00   33.33333333333 %
Union Bank of California, N.A. Canada Branch   $ 12,000,000.00   20.00000000000
% Bank One, NA, Canada Branch   $ 12,800,000.00   21.33333333333 % The Bank of
Nova Scotia   $ 10,400,000.00   17.33333333333 % Deutsche Bank AG, Canada Branch
  $ 4,800,000.00   8.000000000000 %   TOTAL   $ 60,000,000.00   100.00000000000
%

ANNEX II-1

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF NOTE


$     

--------------------------------------------------------------------------------

  October 25, 2004

        FOR VALUE RECEIVED, [UNIVERSAL COMPRESSION, INC., a Texas corporation
(the "US Borrower")] [UNIVERSAL COMPRESSION (ONTARIO) LTD., a British Virgin
Islands corporation (the "Canadian Borrower")] hereby promises to pay to the
order of                                                 (the "Lender"), at the
principal office of [WACHOVIA BANK, NATIONAL ASSOCIATION, as the US
Administrative Agent (the "US Administrative Agent"), at 301 South College
Street, Charlotte, North Carolina 28288] [CONGRESS FINANCIAL CORPORATION
(CANADA), as the Canadian Administrative Agent (the "Canadian Administrative
Agent"), at                                                 ], the principal sum
of                                                  Dollars
($                  ) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the [US/Canadian] Borrower
under the Amended and Restated Credit Agreement, as hereinafter defined), in
lawful money of the United States of America and in immediately available funds,
on the dates and in the principal amounts provided in the Amended and Restated
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Loan, at such office, in like money and funds, for the period commencing on
the date of such Loan until such Loan shall be paid in full, at the rates per
annum and on the dates provided in the Amended and Restated Credit Agreement.

        The date, amount, Type, interest rate, Interest Period and maturity of
each Loan made by the Lender to the [US/Canadian] Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Note, endorsed by the Lender on the
schedules attached hereto or any continuation thereof.

        This Note is one of the Notes referred to in the Amended and Restated
Senior Secured Revolving Credit Agreement dated as of October 25, 2004, among
the US Borrower, the Canadian Borrower, the US Administrative Agent, the
Canadian Administrative Agent, the Lenders which are or become parties thereto
(including the Lender) (as the same may be amended or supplemented from time to
time, the "Amended and Restated Credit Agreement"), and evidences Loans made by
the Lender thereunder. Capitalized terms used in this Note and not defined
herein have the respective meanings assigned to them in the Amended and Restated
Credit Agreement.

        This Note is issued pursuant to the Amended and Restated Credit
Agreement and is entitled to the benefits provided for in the Amended and
Restated Credit Agreement and the Security Instruments. The Amended and Restated
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

        THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS.

    [UNIVERSAL COMPRESSION, INC.]
[UNIVERSAL COMPRESSION (ONTARIO) LTD.]
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------

EXHIBIT A

--------------------------------------------------------------------------------





QuickLinks


AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT
TABLE OF CONTENTS
ANNEX I US TRANCHE COMMITMENTS AND PERCENTAGE SHARE
ANNEX II CANADIAN TRANCHE COMMITMENTS AND PERCENTAGE SHARE
EXHIBIT A FORM OF NOTE
